 

Exhibit 10.1

 

Execution Copy

 

AGREEMENT AND PLAN OF MERGER

 

BY AND BETWEEN

 

EMCLAIRE FINANCIAL CORP

 

AND

 

Community first bancorp, inc.

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS 1       1.1. Certain Definitions 1       ARTICLE
II THE MERGER 9       2.1. Merger 9       2.2. Effective Time 10       2.3.
Articles of Incorporation and Bylaws 10       2.4. Directors and Officers of the
Surviving Corporation 10       2.5. Effects of the Merger 10       2.6. Tax
Consequences 10       2.7. Possible Alternative Structures 11       2.8. Absence
of Control 11       2.9. Bank Merger 11       ARTICLE III CONVERSION OF SHARES
11       3.1. Conversion of CFB Common Stock; Merger Consideration 11       3.2.
Procedures for Exchange of CFB Common Stock 13       ARTICLE IV REPRESENTATIONS
AND WARRANTIES OF CFB 15       4.1. Organization 15       4.2. Capitalization 16
      4.3. Authority; No Violation 17       4.4. Consents 18       4.5. Reports,
Regulatory Matters, Financial Statements 18       4.6. Taxes 19       4.7. No
Material Adverse Effect 21       4.8. Material Contracts; Leases; Defaults 21  
    4.9. Ownership of Property; Insurance Coverage 23       4.10. Legal
Proceedings 24       4.11. Compliance With Applicable Law 24       4.12.
Employee Benefit Plans 25       4.13. Brokers, Finders and Financial Advisors 27
      4.14. Environmental Matters 27       4.15. Loan Portfolio 28       4.16.
Related Party Transactions 29

 

 i

 

 

4.17. Deposits 30       4.18. Required Vote 30       4.19. Risk Management
Instruments 30       4.20. Intellectual Property 30       4.21. Labor Matters 31
      4.22. CFB Information Supplied 31       4.23. Investment Securities and
Commodities 31       4.24. Fairness Opinion 32       4.25. No Other
Representations or Warranties 32       ARTICLE V REPRESENTATIONS AND WARRANTIES
OF THE COMPANY 32       5.1. Organization 32       5.2. Capitalization 33      
5.3. Authority; No Violation 33       5.4. Consents 34       5.5. Financial
Statements 34       5.6. Taxes 36       5.7. No Material Adverse Effect 37      
5.8. Ownership of Property; Insurance Coverage 37       5.9. Legal Proceedings
38       5.10. Compliance With Applicable Law 38       5.11. Employee Benefit
Plans 39       5.12. Environmental Matters 40       5.13. Securities Documents
41       5.14. Brokers, Finders and Financial Advisors 41       5.15. Company
Common Stock 41       5.16. Company Information Supplied 41       5.17. Loan
Portfolio 42       5.18. Investment Securities and Commodities 42       5.19.
Related Party Transactions 42       5.20. Risk Management Instruments 43      
5.21. Intellectual Property 43       5.22. Labor Matters 43       5.23. Fairness
Opinion 44       5.24. Financing 44



 

 ii

 

 



5.25. No Other Representations or Warranties 44       ARTICLE VI COVENANTS OF
CFB 44       6.1. Conduct of Business 44       6.2. Current Information and
Cooperation 48       6.3. Access to Properties and Records 50       6.4.
Financial and Other Statements 50       6.5. Maintenance of Insurance 51      
6.6. Disclosure Supplements 51       6.7. Consents and Approvals of Third
Parties 51       6.8. Failure to Fulfill Conditions 51       6.9. Reasonable
Best Efforts 51       6.10. No Solicitation 51       6.11. Merger-Related Costs
54       6.12. 401(k) Plan; Other Benefit Plans 54       6.13. Anti-takeover
Provisions 55       6.14. Shareholder Litigation 55       ARTICLE VII COVENANTS
OF THE cOMPANY 55       7.1. Conduct of Business 55       7.2. Current
Information 56       7.3. Financial and Other Statements 56       7.4.
Disclosure Supplements 56       7.5. Consents and Approvals of Third Parties 57
      7.6. Reasonable Best Efforts 57       7.7. Failure to Fulfill Conditions
57       7.8. Employee Benefits 57       7.9. Directors and Officers
Indemnification and Insurance 58       7.10. Stock and Cash Reserve 59      
7.11. Adverse Actions 59       7.12. Company/Farmers National Board of Directors
60       7.13. Stock Listing 60       7.14. Amendment of Articles of
Incorporation 60       7.15. Committee Charters 60       ARTICLE VIII REGULATORY
AND OTHER MATTERS 61       8.1. Shareholder Meetings 61

 

 iii

 

 

8.2. Proxy Statement-Prospectus 61       8.3. Regulatory Approvals 62       8.4.
Dividends 62       ARTICLE IX CLOSING CONDITIONS 63       9.1. Conditions to
Each Party’s Obligations under this Agreement 63       9.2. Conditions to the
Obligations of the Company under this Agreement 64       9.3. Conditions to the
Obligations of CFB under this Agreement 64       ARTICLE X THE CLOSING 65      
10.1. Time and Place 65       10.2. Deliveries at the Pre-Closing and the
Closing 65       ARTICLE XI TERMINATION, AMENDMENT AND WAIVER 66       11.1.
Termination 66       11.2. Effect of Termination 68       11.3. Amendment,
Extension and Waiver 69       ARTICLE XII MISCELLANEOUS 70       12.1.
Confidentiality 70       12.2. Public Announcements 70       12.3. Survival 70  
    12.4. Notices 70       12.5. Parties in Interest 71       12.6. Complete
Agreement 71       12.7. Counterparts 72       12.8. Severability 72       12.9.
Governing Law 72       12.10. Interpretation 72       12.11. Specific
Performance; Jurisdiction 73



 

 iv

 

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of May 24,
2018, by and between Emclaire Financial Corp, a Pennsylvania corporation (“the
“Company”), and Community First Bancorp, Inc, a Pennsylvania corporation
(“CFB”).

 

WHEREAS, the Board of Directors of each of the Company and CFB (a) has
determined that this Agreement and the business combination and related
transactions contemplated hereby are in the best interests of their respective
institutions, (b) has determined that this Agreement and the transactions
contemplated hereby are consistent with and in furtherance of their respective
business strategies, and (c) has adopted a resolution approving this Agreement
and declaring its advisability;

 

WHEREAS, in accordance with the terms of this Agreement, CFB will merge with and
into the Company (the “Merger”), and immediately thereafter, Community First
Bank, the bank subsidiary of CFB, will merge with and into The Farmers National
Bank of Emlenton, a wholly owned subsidiary of the Company (“Farmers National”)
(the “Bank Merger”), pursuant to the terms hereof and the Agreement of Merger
substantially in the form attached hereto as Exhibit A (which shall be executed
by each of Farmers National and Community First Bank subsequent to the execution
of this Agreement);

 

WHEREAS, as a condition to the willingness of the Company to enter into this
Agreement, each of the directors and executive officers of CFB has entered into
a Voting Agreement, substantially in the form of Exhibit B hereto, dated as of
the date hereof, with the Company (the “CFB Voting Agreements”), pursuant to
which each such director and executive officer has agreed, among other things,
to vote all shares of common stock of CFB owned by such person in favor of the
approval of this Agreement and the transactions contemplated hereby, upon the
terms and subject to the conditions set forth in the CFB Voting Agreements;

 

WHEREAS, the parties intend the Merger to qualify as a reorganization within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement be and is hereby adopted as a “plan of
reorganization” within the meaning of Sections 354 and 361 of the Code; and

 

WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the business transactions described in this
Agreement and to prescribe certain conditions thereto.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 

ARTICLE I
CERTAIN DEFINITIONS

 

1.1.Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings
(unless the context otherwise requires, references to Articles and
Sections refer to Articles and Sections of this Agreement).

 

“ACA” shall have the meaning set forth in Section 4.12.2.

 

 1 

 

 

“Acquisition Proposal” shall have the meaning set forth in Section 6.10.1.

 

“Acquisition Transaction” shall have the meaning set forth in Section 6.10.1.

 

“Adjusted Company Ratio” shall have the meaning set forth in Section 11.1.9.

 

“Adjusted Per Share Stock Consideration” shall have the meaning set forth in
Section 11.1.9.

 

“Affidavit of Loss” shall have the meaning set forth in Section 3.2.7.

 

“Affiliate” shall mean any Person who directly, or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such Person and, without limiting the generality of the foregoing,
includes any executive officer or director of such Person and any Affiliate of
such executive officer or director.

 

“Agreement” shall mean this agreement, together with any amendment hereto.

 

“Applications” shall mean the applications and/or notices for regulatory
approval and/or non-objection that are required by the transactions contemplated
hereby.

 

“Average Closing Price” shall have the meaning set forth in Section 11.1.9.

 

“Bank Merger” shall have the meaning set forth in the recitals of this
Agreement.

 

“Bank Merger Agreement” shall mean the Agreement of Merger substantially in the
form of Exhibit A hereto.

 

“Bank Regulator” shall mean any federal or state banking regulator, including
but not limited to the OCC, the FRB, the FDIC and the Pennsylvania Department,
which regulates the Company, CFB, or any of their respective subsidiaries, as
the case may be.

 

“Banking Code” shall mean the Pennsylvania Banking Code of 1965, as amended.

 

“BHCA” shall have the meaning set forth in Section 4.1.1.

 

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings associations in the Commonwealth of
Pennsylvania are authorized or obligated by law or executive order to be closed.

 

“Certificates” shall mean certificates evidencing shares of CFB Common Stock.

 

“CFB” shall mean Community First Bancorp, Inc., a Pennsylvania corporation, with
its principal executive office located at 444 Main Street, Reynoldsville,
Pennsylvania 15851.

 

“CFB 401(k) Plan” shall have the meaning set forth in Section 6.12.1.

 

“CFB Audit Committee” shall have the meaning set forth in Section 4.5.4.

 

“CFB Common Stock” shall mean the common stock, $0.50 par value per share, of
CFB.

 

 2 

 

 

“CFB Compensation and Benefit Plans” shall mean all existing bonus, incentive,
pension, retirement, supplemental retirement, split dollar, deferred
compensation, profit-sharing, thrift, savings, employee stock ownership, stock
bonus, stock purchase, restricted stock, stock option, stock appreciation,
phantom stock, severance, welfare benefit plans (including paid time off
policies and other benefit policies and procedures), fringe benefit plans,
employment, consulting, settlement and employment and change in control
agreements and all other benefit practices, policies and arrangements maintained
by CFB or any CFB Subsidiary in which any employee or former employee,
consultant or former consultant or director or former director of CFB or any CFB
Subsidiary participates or to which any such employee, consultant or director is
a party or is otherwise entitled to receive benefits.

 

“CFB Disclosure Schedule” shall mean a written disclosure schedule delivered by
CFB to the Company specifically referring to the appropriate section of this
Agreement.

 

“CFB ERISA Affiliate” shall have the meaning set forth in Section 4.12.3.

 

“CFB Financial Statements” shall mean (a) the audited consolidated balance sheet
of CFB and its Subsidiaries as of December 31, 2017 and 2016 and the
consolidated statements of income, comprehensive income, changes in
stockholders’ equity and cash flows (including related notes and schedules, if
any) of CFB and the CFB Subsidiaries for each of the years ended December 31,
2017 and 2016, and (b) the unaudited interim consolidated financial statements
of CFB and Subsidiaries as of the end of each calendar quarter following
December 31, 2017 and for the periods then ended.

 

“CFB MAE Rep” shall mean each of the representations and warranties set forth in
the following sections and subsections: 4.1.1 (other than the first sentence
thereof), 4.2.3, 4.2.4, 4.3.2 (beginning at clause (c)(ii) thereof), 4.4, 4.6,
4.8, 4.9, 4.10, 4.11.1 (other than the first sentence thereof), 4.11.2, 4.12,
4.13, 4.14, 4.15, 4.17, 4.19, 4.20, 4.21, 4.23 and 4.25.

 

“CFB Recommendation” shall have the meaning set forth in Section 8.1.

 

“CFB Regulatory Agreement” shall have the meaning set forth in Section 4.11.3.

 

“CFB Regulatory Reports” shall mean all reports and accompanying schedules of
CFB and Community First Bank filed by CFB or Community First Bank with any Bank
Regulator from December 31, 2015 through the Closing Date.

 

“CFB SERP” shall mean each of the supplemental executive retirement plan
agreements between Community First Bank and its executive officers, as listed in
CFB Disclosure Schedule 4.12.1.

 

“CFB Shareholders Meeting” shall have the meaning set forth in Section 8.1.

 

“CFB Subsequent Determination” shall have the meaning set forth in Section
6.10.5.

 

“CFB Subsidiary” shall mean a Subsidiary of CFB.

 

“CFB Voting Agreements” shall have the meaning set forth in the recitals to this
Agreement;

 

“Claim” shall have the meaning set forth in Section 7.9.1.

 

“Closing” shall have the meaning set forth in Section 2.2.

 

“Closing Date” shall have the meaning set forth in Section 2.2.

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

 3 

 

 

“Code” shall have the meaning assigned in the recitals of this Agreement.

 

“Commonwealth Advisors” shall have the meaning set forth in Section 4.13.

 

“Community First Bank” shall mean Community First Bank, a Pennsylvania chartered
commercial bank which is a Subsidiary of CFB.

 

“Community First Preferred Stock” shall have the meaning set forth in Section
2.9.

 

“Community First Recommendation” shall have the meaning set forth in Section
8.1.

 

“Community First Shareholders Meeting” shall have the meaning set forth in
Section 8.1.

 

“Company” shall mean Emclaire Financial Corp, a Pennsylvania corporation, with
its principal executive office located at 612 Main Street, Emlenton,
Pennsylvania 16373.

 

“Company Audit Committee” shall have the meaning set forth in Section 5.5.3.

 

“Company Common Stock” shall mean the common stock, par value $1.25 per share,
of the Company.

 

“Company Compensation and Benefit Plans” shall mean all existing bonus,
incentive, pension, retirement, supplemental retirement, split dollar, deferred
compensation, profit-sharing, thrift, savings, employee stock ownership, stock
bonus, stock purchase, restricted stock, stock option, stock appreciation,
phantom stock, severance, welfare benefit plans (including paid time off
policies and other benefit policies and procedures), fringe benefit plans,
employment, consulting, settlement and employment and change in control
agreements and all other benefit practices, policies and arrangements maintained
by the Company or any Company Subsidiary in which any employee or former
employee, consultant or former consultant or director or former director of the
Company or any Company Subsidiary participates or to which any such employee,
consultant or director is a party or is otherwise entitled to receive benefits.

 

“Company Disclosure Schedule” shall mean a written disclosure schedule delivered
by the Company to CFB specifically referring to the appropriate section of this
Agreement.

 

“Company ERISA Affiliate” shall have the meaning set forth in Section 5.11.3.

 

“Company Financial Statements” shall mean the (a) the audited consolidated
balance sheets of the Company and its Subsidiaries as of December 31, 2017 and
2016 and the consolidated statements of net income, comprehensive income,
changes in stockholders’ equity and cash flows (including related notes and
schedules, if any) of the Company and the Company Subsidiaries for each of the
years ended December 31, 2017 and 2016, as set forth in the Company’s Annual
Report for the year ended December 31, 2017, and (b) the unaudited interim
consolidated financial statements of the Company and its Subsidiaries as of the
end of each calendar quarter following December 31, 2017, and for the periods
then ended, as filed by the Company in the Company’s Securities Documents.

 

“Company MAE Rep” shall mean each of the representations and warranties set
forth in the following sections and subsections:  5.1.1 (other than the first
sentence thereof), 5.1.2 (other than the first sentence thereof), 5.3.2
(beginning at clause (c)(ii) thereof), 5.4, 5.6, 5.8, 5.9, 5.10.1 (other than
the first sentence thereof), 5.11, 5.12, 5.13, 5.14, 5.17, 5.18, 5.20, 5.21 and
5.22.

 

“Company Preferred Stock” shall have the meaning set forth in Section 2.9.

 

 4 

 

 

“Company Ratio” shall have the meaning set forth in Section 11.1.9.

 

“Company Regulatory Agreement” shall have the meaning set forth in Section
5.10.3.

 

“Company Securities Documents” shall mean all reports, prospectuses, proxy or
information statements, registration statements and all other documents filed,
or required to be filed, by the Company with the SEC pursuant to the Securities
Laws.

 

“Company Stock Benefit Plans” shall mean the Company (i) 2014 Stock Incentive
Plan and (ii) 2007 Stock Incentive Plan and Trust.

 

“Company Subsidiary” shall mean a Subsidiary of the Company.

 

“Continuing Employees” shall have the meaning set forth in Section 7.8.1.

 

“Determination Date” shall have the meaning set forth in Section 11.1.9.

 

“Dissenting Shareholder” shall have the meaning set forth in Section 3.2.9.

 

“Dissenting Shares” shall have the meaning set forth in Section 3.2.9.

 

“Effective Time” shall mean the date and time specified pursuant to Section 2.2
hereof as the effective time of the Merger.

 

“Environmental Laws” shall mean any applicable federal, state or local law,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, order, judgment, decree, injunction or agreement with any
governmental entity relating to (1) the protection, preservation or restoration
of the environment (including, without limitation, air, water vapor, surface
water, groundwater, drinking water supply, surface soil, subsurface soil, plant
and animal life or any other natural resource), and/or (2) the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Materials of Environmental Concern.
The term Environmental Laws includes without limitation (a) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
§ 9601, et seq.; the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901, et seq.; the Clean Air Act, as amended, 42 U.S.C. § 7401, et
seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251, et
seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601, et seq.;
the Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001, et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f, et seq.; and all comparable
state and local laws, and (b) any common law (including without limitation
common law that may impose strict liability) that may impose liability or
obligations for injuries or damages due to the presence of or exposure to any
Materials of Environmental Concern.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ETL” means the Pennsylvania Entity Transactions Law.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Agent” shall mean American Stock Transfer & Trust Company, LLC, or
such other bank or trust company or other agent designated by the Company and
reasonably acceptable to CFB.

 

“Exchange Fund” shall have the meaning set forth in Section 3.2.1.

 

 5 

 

 

“Exchange Ratio” shall have the meaning set forth in Section 3.1.3.

 

“Farmers National” shall mean The Farmers National Bank of Emlenton, a national
bank and wholly owned subsidiary of the Company.

 

“FDIA” shall mean the Federal Deposit Insurance Act, as amended.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor
thereto.

 

“FHLB” shall mean the Federal Home Loan Bank of Pittsburgh.

 

“Fractional Share Payment” shall have the meaning set forth in Section 3.1.6.

 

“FRB” shall mean the Board of Governors of the Federal Reserve System.

 

“GAAP” shall mean accounting principles generally accepted in the United States
of America, consistently applied with prior practice.

 

“Governmental Entity” shall mean any federal or state court, administrative
agency or commission or other governmental authority or instrumentality.

 

“HIPAA” shall have the meaning set forth in Section 4.12.2.

 

“Indemnified Parties” shall have the meaning set forth in Section 7.9.1.

 

“Index Price” shall have the meaning set forth in Section 11.1.9.

 

“Index Ratio” shall have the meaning set forth in Section 11.1.9.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge” as used with respect to a Person (including references to such
Person being aware of a particular matter), shall mean those facts that are
known or should have been known after due inquiry by the executive officers (as
defined in Rule 3b-7 under the Exchange Act) of such Person, and includes any
facts, matters or circumstances set forth in any written notice from any Bank
Regulator or any other written notice received by that Person.

 

“Material Adverse Effect” shall mean, with respect to the Company or CFB,
respectively, any effect that (a) is material and adverse to the financial
condition, results of operations or business of the Company and the Company
Subsidiaries taken as a whole, or CFB and the CFB Subsidiaries taken as a whole,
respectively, or (b) materially impairs the ability of either the Company, on
the one hand, or CFB, on the other hand, to perform its obligations under this
Agreement on a timely basis or otherwise materially threaten or materially
impede the consummation of the transactions contemplated by this Agreement;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (i) changes in laws and regulations affecting banks or their
holding companies generally, or interpretations thereof by courts or
Governmental Entities, (ii) changes in GAAP or regulatory accounting principles
generally applicable to financial institutions and their holding companies,
(iii) actions and omissions of a party hereto (or any of its Subsidiaries) taken
with the prior written consent of the other party, (iv) the announcement of this
Agreement and the transactions contemplated hereby, and compliance with this
Agreement on the business, financial condition or results of operations of the
parties and their respective subsidiaries, including the expenses incurred by
the parties hereto in consummating the transactions contemplated by this
Agreement, (v) changes in national or international political or social
conditions including the engagement by the United States in hostilities, whether
or not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon or within the United States,
or any of its territories, possessions or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States, (vi)
economic, financial market, or geographic conditions in general, including
changes in economic or financial markets or changes in interest rates; (vii) any
legal action asserted or other actions initiated by any holder of shares of CFB
Common Stock or the holder of any shares of Company Common Stock arising out of
or related to this Agreement; or (viii) any failure, in and of itself, by such
party to meet any internal projections, forecasts or revenue or earnings
projections (it being understood that the facts giving rise or contributing to
such failure may be deemed to constitute, or be taken into account in
determining whether there has been or would reasonably be expected to be, a
Material Adverse Effect); except, with respect to clauses (i), (ii), (v) and
(vi), to the extent that the effects of such changes or conditions
disproportionately affect CFB and its Subsidiaries taken as a whole or the
Company and its Subsidiaries taken as a whole, as the case may be, as compared
to similarly situated community banks and their holding companies located in the
United States.

 

 6 

 

 

“Material Contracts” shall have the meaning set forth in Section 4.8.3.

 

“Materials of Environmental Concern” shall mean pollutants, contaminants,
wastes, toxic substances, petroleum and petroleum products, and any other
hazardous or toxic materials regulated under Environmental Laws.

 

“Maximum Amount” shall have the meaning set forth in Section 7.9.3.

 

“Merger” shall have the meaning set forth in the recitals of this Agreement.

 

“Merger Consideration” shall mean the Per Share Stock Consideration together
with the Per Share Cash Consideration to be paid pursuant to the provisions of
Article III hereof, subject to adjustment as provided herein.

 

“Merger Registration Statement” shall mean the registration statement, together
with all amendments, filed with the SEC under the Securities Act for the purpose
of registering shares of (i) the Company Common Stock to be offered to holders
of CFB Common Stock as the Per Share Stock Consideration in connection with the
Merger and (ii) the Company Preferred Stock to be offered to holders of
Community First Preferred Stock in the Bank Merger.

 

“Nasdaq” shall mean the NASDAQ Global Market of the NASDAQ Stock Market.

 

“NBA” shall mean the National Bank Act.

 

“Notice of Superior Proposal” shall have the meaning set forth in Section
6.10.5.

 

“OCC” shall mean the Office of the Comptroller of the Currency.

 

“Participation Facility” shall have the meaning set forth in Section 4.14.1.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

 

“Pennsylvania Department” shall mean the Pennsylvania Department of Banking and
Securities.

 

 7 

 

 

“Pension Plan” shall have the meaning set forth in Section 4.12.2.

 

“Per Share Stock Consideration” shall have the meaning set forth in Section
3.1.3.

 

“Per Share Cash Consideration” shall have the meaning set forth in Section
3.1.3.

 

“Per Share Merger Consideration” shall mean, collectively, the Per Share Cash
Consideration together with the Per Share Stock Consideration.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, trust or “group” (as that term is defined
under the Exchange Act).

 

“Plan Termination Date” shall have the meaning set forth in Section 6.12.1.

 

“Policies, Practices and Procedures” shall have the meaning set forth in Section
4.23.2.

 

“Pre-Closing” shall have the meaning set forth in Section 10.1.

 

“Proxy Statement-Prospectus” shall have the meaning set forth in Section 8.2.1.

 

“Raymond James” shall have the meaning set forth in Section 5.14.

 

“Regulatory Approvals” shall mean the approval of any Bank Regulator that is
necessary in connection with the consummation of the Merger and the Bank Merger,
and the related transactions contemplated by this Agreement and the Bank Merger
Agreement.

 

“REO” shall mean real estate acquired through foreclosure or in lieu of
foreclosure, including in-substance foreclosures.

 

“Rights” shall mean warrants, options, rights, convertible securities, stock
appreciation rights and other arrangements or commitments (including rights to
earned dividends or dividend equivalents thereon) which obligate an entity to
issue or dispose of any of its capital stock or other ownership interests or
which provide for compensation based on the equity appreciation of its capital
stock.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Laws” shall mean the Securities Act; the Exchange Act; the
Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940,
as amended; the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Starting Date” shall have the meaning set forth in Section 11.1.9.

 

“Starting Price” shall have the meaning set forth in Section 11.1.9.

 

“Subsidiary” shall mean a corporation, limited liability company, partnership,
trust, joint venture or other entity in which a Person owns, directly or
indirectly, an equity interest representing 50% or more of any class of the
capital stock thereof or other equity interests therein.

 

“Superior Proposal” shall have the meaning set forth in Section 6.10.2.

 

 8 

 

 

“Surviving Corporation” shall have the meaning set forth in Section 2.1 hereof.

 

“Tax” shall mean any tax, including any fees, levies, duties, tariffs, imposts,
and governmental impositions or charges of any kind in the nature of (or similar
to) taxes, payable to any federal, state, provincial, local or foreign Taxing
Authority, including: (a) income, franchise, profits, gross receipts, ad
valorem, net worth, value added, sales, use, service, real, personal or
intangible property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, estimated, utility, severance, production, excise, stamp,
occupation, premiums, windfall profits, recording, transfer and gains taxes;
(b) interest, penalties, additional taxes and additions to tax imposed; and
(c) any obligations under any agreements or arrangements with any other Person
with respect to such amounts and including any liability for taxes of a
predecessor entity.

 

“Tax Return” shall mean any return, declaration, report, claim for refund,
estimates, elections, agreements, statements, declarations of estimated tax,
information returns or other documents of any nature or kind, relating to, or
required to be filed in connection with, any Taxes, including any schedule or
attachment thereto and amendments thereof, and including any information returns
or reports with respect to backup withholding and other payments to third
parties.

 

“Taxing Authority” shall mean any Governmental Entity responsible for the
imposition or collection of any Taxes, whether domestic or foreign.

 

“Termination Date” shall mean February 28, 2019.

 

“Termination Fee” shall have the meaning set forth in Section 11.2.2.

 

“Treasury Stock” shall have the meaning set forth in Section 3.1.2.

 

“Troubled Debt Restructurings” shall mean loans that are “troubled debt
restructurings” as defined in Statement of Financial Accounting Standards
No. 15, “Accounting by Debtors and Creditors for Troubled Debt Restructuring”
(ASC 310-40), or any successor thereto.

 

Other terms used herein are defined in the recitals and elsewhere in this
Agreement.

 

ARTICLE II
THE MERGER

 

2.1.Merger.

 

Subject to the terms and conditions of this Agreement, at the Effective Time:
(a) CFB shall merge with and into the Company under the laws of the Commonwealth
of Pennsylvania, with the Company as the resulting or surviving corporation (the
“Surviving Corporation”); and (b) the separate existence of CFB shall cease and
all of the rights, privileges, powers, franchises, properties, assets,
liabilities and obligations of CFB shall be vested in and assumed by the
Company. As part of the Merger, each share of CFB Common Stock (other than
Dissenting Shares and shares canceled pursuant to Section 3.1.2) will be
converted into the right to receive the Per Share Merger Consideration pursuant
to the terms of Article III hereof.

 

 9 

 

 

2.2.Effective Time.

 

The closing (“Closing”) shall occur no later than the close of business on the
twentieth calendar day following the satisfaction or (to the extent permitted by
applicable law) waiver of the conditions set forth in Article IX (other than
those conditions that by their terms are to be satisfied at the Closing, but
subject to the satisfaction or (to the extent permitted by applicable law)
waiver of those conditions), or such other date that may be agreed to by the
parties.

 

The Merger shall be effected by the filing of a Statement of Merger with the
Department of State of the Commonwealth of Pennsylvania on the day of the
Closing (the “Closing Date”), in accordance with the ETL. The “Effective Time”
shall mean the date and time upon which the Statement of Merger is filed with
the Department of State of the Commonwealth of Pennsylvania, or as otherwise
stated in the Statement of Merger, in accordance with the ETL.

 

2.3.Articles of Incorporation and Bylaws.

 

The articles of incorporation and bylaws of the Company in effect immediately
prior to the Effective Time shall be the articles of incorporation and bylaws of
the Surviving Corporation, until altered, amended or repealed in accordance with
their terms and applicable law.

 

2.4.Directors and Officers of the Surviving Corporation.

 

As of the Effective Time, the total number of persons serving on the Board of
Directors of the Company shall be increased to twelve (12). As of the Effective
Time, the Board of Directors of the Surviving Corporation shall consist of the
ten (10) members of the Board of Directors of the Company immediately prior to
the Effective Time plus two (2) members who shall be added pursuant to Section
7.12, below. The officers of the Company immediately prior to the Effective Time
shall be the officers of the Surviving Corporation, in each case until their
respective successors are duly elected or appointed and qualified.

 

2.5.Effects of the Merger.

 

At and after the Effective Time, the Merger shall have the effects as set forth
in this Agreement and the ETL.

 

2.6.Tax Consequences.

 

It is intended that the Merger shall constitute a reorganization within the
meaning of Section 368(a) of the Code, and that this Agreement shall constitute
a “plan of reorganization” as that term is used in Sections 354 and 361 of the
Code. From and after the date of this Agreement and until the Closing, each
party hereto shall use its reasonable best efforts to cause the Merger to
qualify, and will not knowingly take any action, cause any action to be taken,
fail to take any action or cause any action to fail to be taken which action or
failure to act could prevent the Merger from qualifying as a reorganization
under Section 368(a) of the Code. The Company and CFB each hereby agrees to
deliver certificates substantially in compliance with IRS published advance
ruling guidelines, with customary exceptions and modifications thereto, to
enable counsel to deliver the legal opinions contemplated by Section 9.1.5,
which certificates shall be effective as of the date of such opinion.

 

 10 

 

 

2.7.Possible Alternative Structures.

 

Notwithstanding anything to the contrary contained in this Agreement, prior to
the Effective Time the Company shall be entitled to revise the structure of the
Merger by merging CFB with a newly created wholly-owned Subsidiary of the
Company; provided that (a) any such Subsidiary shall become a party to, and
shall agree to be bound by, the terms of this Agreement; (b) there are no
adverse federal or state income tax or other adverse tax consequences to CFB
shareholders and CFB as a result of the modification; (c) the consideration to
be paid to the holders of CFB Common Stock under this Agreement is not thereby
changed; and (d) such modification will not materially delay or jeopardize the
receipt of Regulatory Approvals or other consents and approvals relating to the
consummation of the Merger, otherwise materially delay or jeopardize the
satisfaction of any condition to Closing set forth in Article IX or otherwise
adversely affect CFB or the holders of CFB Common Stock. The parties hereto
agree to appropriately amend this Agreement and any related documents in order
to reflect any such revised structure, subject to the above requirements.

 

2.8.Absence of Control.

 

Subject to any specific provisions of this Agreement, it is the intent of the
parties hereto that neither the Company nor Farmers National by reason of this
Agreement shall be deemed (until consummation of the transactions contemplated
hereby) to control, directly or indirectly, CFB or Community First Bank or to
exercise, directly or indirectly, a controlling influence over the management or
policies of either CFB or Community First Bank.

 

2.9.Bank Merger.

 

The Company and CFB shall use their reasonable best efforts to cause the Bank
Merger to occur as soon as practicable after the Effective Time. In addition,
following the execution and delivery of this Agreement, the Company will cause
Farmers National, and CFB will cause Community First Bank, to execute and
deliver the Bank Merger Agreement. Pursuant to the terms of the Bank Merger
Agreement and in accordance with the provisions of applicable law, upon
consummation of the Bank Merger (i) the issued and outstanding shares of common
stock, par value $100.00 per share, of Community First Bank shall be cancelled
and (ii) the issued and outstanding shares of Community First Bank’s Series A
Non-Cumulative Perpetual Preferred Stock and Series B Non-Cumulative Perpetual
Preferred Stock (collectively, the “Community First Preferred Stock”) shall be
exchanged for shares of Company Series C Non-Cumulative Perpetual Preferred
Stock and Company Series D Non-Cumulative Perpetual Preferred Stock,
respectively (collectively, the “Company Preferred Stock”) (the powers,
preferences, rights, qualifications, limitations and restrictions of each of the
two series of Company Preferred Stock shall be as set forth in the Statements in
the form set forth in Company Disclosure schedule 2.9).

 

ARTICLE III
CONVERSION OF SHARES

 

3.1.Conversion of CFB Common Stock; Merger Consideration.

 

At the Effective Time, by virtue of the Merger and without any action on the
part of the Company, CFB or the holders of any of the shares of CFB Common
Stock, the Merger shall be effected in accordance with the following terms:

 

3.1.1.       The Company Shares. Each share of Company Common Stock that is
issued and outstanding immediately prior to the Effective Time shall remain
issued and outstanding following the Effective Time and shall be unchanged by
the Merger.

 

 11 

 

 

3.1.2.       Canceled CFB Shares. Any shares of CFB Common Stock held in the
treasury of CFB (“Treasury Stock”) and any share of CFB Common Stock owned by
the Company immediately prior to the Effective Time (other than shares held in
trust, managed, custodial, fiduciary or nominee accounts and the like and that
are beneficially owned by third parties and other than shares acquired for debts
previously contracted) shall, at the Effective Time, cease to exist, and the
certificates for such shares shall be canceled as promptly as practicable
thereafter, and no payment or distribution shall be made in consideration
therefor.

 

3.1.3.       Except for Dissenting Shares and shares canceled pursuant to
Section 3.1.2, each outstanding share of CFB Common Stock shall be converted
into the right to receive (i) 1.2008 (the “Exchange Ratio”) shares of Company
Common Stock, subject to adjustment as provided in Section 3.1.5 and Section
11.1.9 (the “Per Share Stock Consideration”), and (ii) a cash payment, without
interest, equal to $6.95 (the “Per Share Cash Consideration”).

 

3.1.4.       Rights of CFB Shares Post-Effective Time. After the Effective Time,
shares of CFB Common Stock shall be no longer outstanding and shall
automatically be canceled and shall cease to exist and shall thereafter by
operation of this section represent only the right to receive the Merger
Consideration, other than Dissenting Shares, and any dividends or distributions
with respect thereto or any dividends or distributions with a record date prior
to the Effective Time that were declared or made by CFB on such shares of CFB
Common Stock in accordance with the terms of this Agreement on or prior to the
Effective Time and which remain unpaid at the Effective Time. Dissenting Shares
shall have such rights as provided therefor under applicable law.

 

3.1.5.       Stock Splits, Etc. In the event the Company changes (or establishes
a record date for changing) the number of, or provides for the exchange of,
shares of Company Common Stock issued and outstanding prior to the Effective
Time as a result of a stock split, stock dividend, recapitalization,
reclassification, or similar transaction with respect to the outstanding Company
Common Stock and the record date therefor shall be prior to the Effective Time,
the Exchange Ratio shall be proportionately and appropriately adjusted; provided
that no such adjustment shall be made with regard to Company Common Stock if the
Company issues additional shares of Company Common Stock and receives fair
market value consideration for such shares.

 

3.1.6.       No Fractional Shares. Notwithstanding anything to the contrary
contained herein, no certificates or scrip representing fractional shares of
Company Common Stock shall be issued upon the surrender of Certificates for
exchange, no dividend or distribution with respect to Company Common Stock shall
be payable on or with respect to any fractional share, and such fractional share
interests shall not entitle the owner thereof to vote or to any other rights of
a shareholder of the Company. In lieu of the issuance of any such fractional
share, the Company shall pay to each former shareholder of CFB who otherwise
would be entitled to receive such fractional share, an amount in cash (rounded
to the nearest cent), determined by multiplying (a) the fraction of a share
(after taking into account all shares of CFB Common Stock held by such holder at
the Effective Time and rounded to the nearest thousandth when expressed in
decimal form) of Company Common Stock to which such holder would otherwise have
been entitled to receive pursuant to Section 3.1, and (b) the average of the
daily closing sales prices of a share of Company Common Stock as reported on the
Nasdaq for the ten consecutive trading days immediately preceding the fifth day
prior to the Closing Date (the “Fractional Share Payment”). For purposes of
determining any fractional share interest, all shares of CFB Common Stock owned
by a CFB shareholder shall be combined so as to calculate the maximum number of
whole shares of Company Common Stock issuable to such CFB shareholder.

 

 12 

 

 

3.2.Procedures for Exchange of CFB Common Stock.

 

3.2.1.       Deposit of Merger Consideration. At least two Business Days prior
to the Effective Time, the Company shall deposit, or shall cause to be
deposited, with the Exchange Agent (a) certificates representing the number of
shares of Company Common Stock sufficient to deliver the aggregate Per Share
Stock Consideration and (b) immediately available funds equal to the aggregate
Per Share Cash Consideration plus the aggregate Fractional Share Payment
(collectively, the “Exchange Fund”), and the Company shall instruct the Exchange
Agent to timely pay the aggregate Merger Consideration (including cash in lieu
of fractional shares) in accordance with this Agreement.

 

3.2.2.       Exchange of Certificates. The Company shall cause the Exchange
Agent, as soon as practicable but in no event more than five (5) Business Days
after the Effective Time, to mail to each holder of a Certificate or
Certificates who has not previously surrendered such Certificate or
Certificates, a letter of transmittal for return to the Exchange Agent and
instructions for use in effecting the surrender of the Certificates for the
Merger Consideration (including cash in lieu of fractional shares), if any, into
which the CFB Common Stock represented by such Certificates shall have been
converted as a result of the Merger. The letter of transmittal shall be subject
to the approval of CFB (which shall not be unreasonably withheld, conditioned or
delayed) and specify that delivery shall be effected, and risk of loss and title
to the Certificates shall pass, only upon delivery of the Certificates or an
Affidavit of Loss to the Exchange Agent. Upon proper surrender of a Certificate
for exchange and cancellation or an Affidavit of Loss to the Exchange Agent,
together with a properly completed letter of transmittal, duly executed, the
holder of such Certificate shall be entitled to receive in exchange therefor,
the Merger Consideration into which such holder of CFB Common Stock shall have
become entitled pursuant to the provisions of this Article III and the
Certificate so surrendered shall forthwith be canceled. No interest will be paid
or accrued on the cash payable in lieu of fractional shares.

 

3.2.3.       Rights of Certificate Holders after the Effective Time. The holder
of a Certificate that prior to the Merger represented issued and outstanding CFB
Common Stock shall have no rights, after the Effective Time, with respect to
such CFB Common Stock except to surrender the Certificate in exchange for the
Merger Consideration as provided in this Agreement or to exercise his or her
rights as a Dissenting Shareholder to the extent such rights are perfected. No
dividends or other distributions with respect to Company Common Stock shall be
paid to the holder of any unsurrendered Certificate with respect to the shares
of Company Common Stock represented thereby, in each case until the surrender of
such Certificate in accordance with this Article III. Subject to the effect of
applicable abandoned property, escheat or similar laws, following surrender of
any such Certificate in accordance with this Article III, the record holder
thereof shall be entitled to receive, without interest, (a) the amount of
dividends or other distributions with a record date after the Effective Time
theretofore payable with respect to the whole shares of Company Common Stock
represented by such Certificate and not paid and/or (b) at the appropriate
payment date, the amount of dividends or other distributions payable with
respect to shares of Company Common Stock represented by such Certificate with a
record date after the Effective Time (but before such surrender date) and with a
payment date subsequent to the issuance of the Company Common Stock issuable
with respect to such Certificate.

 

3.2.4.       Surrender by Persons Other than Record Holders. In the event of a
transfer of ownership of a Certificate representing CFB Common Stock that is not
registered in the stock transfer records of CFB, the proper amount of cash
and/or shares of Company Common Stock shall be paid or issued in exchange
therefor to a person other than the person in whose name the Certificate so
surrendered is registered if the Certificate formerly representing such CFB
Common Stock shall be properly endorsed or otherwise be in proper form for
transfer and the person requesting such payment or issuance shall pay any
transfer or other similar Taxes required by reason of the payment or issuance to
a person other than the registered holder of the Certificate or establish to the
satisfaction of the Company that the Tax has been paid or is not applicable.

 

 13 

 

 

3.2.5.       Closing of Transfer Books. From and after the Effective Time, there
shall be no transfers on the stock transfer books of CFB of the shares of CFB
Common Stock that were issued and outstanding immediately prior to the Effective
Time other than to settle transfers of CFB Common Stock that occurred prior to
the Effective Time. If, after the Effective Time, Certificates representing such
shares are presented for transfer to the Exchange Agent, they shall be canceled
and exchanged for the Merger Consideration (including cash in lieu of fractional
shares) to be issued or paid in consideration therefor in accordance with the
procedures set forth in this Section 3.2.

 

3.2.6.       Return of Exchange Fund. Any portion of the Exchange Fund that
remains unclaimed by the shareholders of CFB as of the nine month anniversary of
the Effective Time may, to the extent permitted by applicable law, be returned
to the Company. In such event, any former shareholders of CFB who have not
theretofore complied with this Section 3.2 shall thereafter look only to the
Company with respect to the Merger Consideration (including cash in lieu of any
fractional shares) and any unpaid dividends and distributions on Company Common
Stock deliverable in respect of each share of CFB Common Stock such shareholder
holds as determined pursuant to this Agreement, in each case, without any
interest thereon. Notwithstanding the foregoing, none of the Company, CFB, the
Exchange Agent or any other person shall be liable to any former holder of
shares of CFB Common Stock for any amount delivered in good faith to a public
official pursuant to applicable abandoned property, escheat or similar laws.

 

3.2.7.       Lost, Stolen or Destroyed Certificates. In the event any
Certificate shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such Certificate to be lost,
stolen or destroyed (“Affidavit of Loss”) and, if reasonably required by the
Company or the Exchange Agent, the posting by such person of a bond in such
amount as the Company may determine is reasonably necessary as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent will issue in exchange for such lost, stolen or destroyed
Certificate the Per Share Merger Consideration for each share of CFB Common
Stock represented by such Certificate deliverable in respect thereof pursuant to
this Agreement.

 

3.2.8.       Withholding Rights. The Company or the Exchange Agent will be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement or the transactions contemplated hereby to any holder
of CFB Common Stock such amounts as the Company (or any Affiliate thereof) or
the Exchange Agent are required to deduct and withhold with respect to the
making of such payment under the Code, or any applicable provision of U.S.
federal, state, local or non-U.S. tax law. To the extent that such amounts are
properly withheld by the Company or the Exchange Agent, such withheld amounts
will be treated for all purposes of this Agreement as having been paid to the
holder of the CFB Common Stock in respect of whom such deduction and withholding
were made by the Company or the Exchange Agent.

 

3.2.9.       Dissenters’ Rights.

 

(A)       Each outstanding share of CFB Common Stock, the holder of which has
provided notice of his or her intent to dissent under and in accordance with
applicable law and has not effectively withdrawn, waived or lost such right as
of the Effective Time (the “Dissenting Shares”), shall not be converted into or
represent a right to receive the Merger Consideration hereunder, and the holder
thereof shall be entitled only to such rights as are granted by applicable law. 
CFB shall give the Company prompt notice upon receipt by CFB of any such demands
for payment of the fair value of such shares of CFB Common Stock and of
withdrawals of such notice and any other related communications served pursuant
to the applicable provisions of applicable law (any shareholder duly making such
demand being hereinafter called a “Dissenting Shareholder”), and the Company
shall have the right to participate in all discussions, negotiations and
proceedings with respect to any such demands. CFB shall not, except with the
prior written consent of the Company, voluntarily make any payment with respect
to, or settle or offer to settle, any such demand for payment, or waive any
failure to timely deliver a written demand for appraisal or the taking of any
other action by such Dissenting Shareholder as may be necessary to perfect
appraisal rights under applicable law.  Any payments made in respect of
Dissenting Shares shall be made by the Company.

 

 14 

 

 

(B)       If any holder of Dissenting Shares shall fail to perfect or shall have
effectively withdrawn, waived or lost the right to dissent, each share of CFB
Common Stock of such holder shall be entitled to receive the Merger
Consideration.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CFB

 

Subject to the disclosures set forth in the CFB Disclosure Schedules delivered
by CFB to the Company prior to the execution of this Agreement (which schedule
sets forth, among other things, facts, circumstances and events the disclosure
of which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more of
the representations and warranties contained in this Article IV, or to one or
more of CFB’s covenants contained in Article VI (and making specific reference
to the Section of this Agreement to which they relate); provided, that (i) no
such item is required to be set forth as an exception to a representation or
warranty if its absence would not result in the related representation or
warranty being deemed untrue or incorrect, (ii) the mere inclusion of an item in
the CFB Disclosure Schedules as an exception to a CFB MAE Rep shall not be
deemed an admission by CFB that such item represents a material exception or
that such item is reasonably likely to result in a Material Adverse Effect and
(iii) disclosure in any paragraph of the CFB Disclosure Schedules shall apply
only to the indicated Section of this Agreement except to the extent that it is
reasonably clear on the face of such disclosure that it is relevant to another
paragraph of the CFB Disclosure Schedules or another Section of this Agreement),
CFB represents and warrants to the Company as follows:

 

4.1.Organization.

 

4.1.1.       CFB is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania, and is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (“BHCA”). CFB has the requisite corporate power and authority to
carry on its business as now conducted and is duly licensed or qualified to do
business in the states of the United States and foreign jurisdictions where its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or licensed and in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect on CFB.

 

4.1.2.       Community First Bank is a Pennsylvania chartered commercial bank
duly organized and validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania. Community First Bank has the requisite corporate
power and authority to carry on its business as now conducted and is duly
licensed or qualified to do business in the states of the United States where
its ownership or leasing of property or the conduct of its business requires
such qualification, except where the failure to be so qualified or licensed and
in good standing would not, individually or in the aggregate, have a Material
Adverse Effect on CFB. The deposits of Community First Bank are insured by the
FDIC to the fullest extent permitted by law, and all premiums and assessments
required to be paid in connection therewith have been paid by Community First
Bank when due. Community First Bank is a member in good standing of the FHLB and
owns the requisite amount of stock therein.

 

 15 

 

 

4.1.3.       CFB Disclosure Schedule 4.1.3 sets forth each CFB Subsidiary. Each
CFB Subsidiary is a corporation, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization. Each CFB Subsidiary has the
requisite corporate or other entity power and authority to carry on its business
as now conducted. Each CFB Subsidiary is duly licensed or qualified to do
business in the states of the United States and foreign jurisdictions where its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or licensed and in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect on CFB.

 

4.1.4.       The respective minute books of CFB and each CFB Subsidiary
accurately record all material corporate or other entity actions of their
respective shareholders and boards of directors, or their other entity
equivalents (including committees), in each case in accordance with the normal
business practice of CFB and each CFB Subsidiary.

 

4.1.5.       Prior to the date of this Agreement, CFB has made available to the
Company true and correct copies of the articles of incorporation, charter and
bylaws, or their other entity equivalents, of CFB and the CFB Subsidiaries, each
as in effect as of the date hereof.

 

4.2.Capitalization.

 

4.2.1.       The authorized capital stock of CFB consists of 2,000,000 shares of
common stock, $0.50 par value per share, of which as of the date hereof, 367,132
shares are outstanding, validly issued, fully paid and nonassessable and free of
preemptive rights. There are 7,851 shares of CFB Common Stock held by CFB as
Treasury Stock. Neither CFB nor any CFB Subsidiary has or is bound by any Rights
of any character relating to the purchase, sale or issuance or voting of, or
right to receive dividends or other distributions on any shares of CFB Common
Stock, or any other security of CFB or a CFB Subsidiary or any securities
representing the right to vote, purchase or otherwise receive any shares of CFB
Common Stock or any other security of CFB or any CFB Subsidiary, or pursuant to
which CFB or any CFB Subsidiary is or could be required to register shares of
CFB capital stock or other securities under the Securities Act.

 

4.2.2.       Except for the CFB Subsidiaries, CFB does not possess, directly or
indirectly, any equity interest in any corporate entity, except for equity
interests held in the investment portfolios of CFB Subsidiaries, equity
interests held by CFB Subsidiaries in a fiduciary capacity, and equity interests
held in connection with the lending activities of CFB Subsidiaries, including
stock in the FHLB. Except for an aggregate of 420,593 outstanding shares of
Community First Preferred Stock, CFB, directly or indirectly, owns all of the
outstanding shares of capital stock of or all equity interests in each CFB
Subsidiary free and clear of all liens, security interests, pledges, charges,
encumbrances, agreements and restrictions of any kind or nature.

 

4.2.3.       Except as set forth on CFB Disclosure Schedule 4.2.3, to the
Knowledge of CFB, no Person or “group” (as that term is used in Section 13(d)(3)
of the Exchange Act), is the beneficial owner (as defined in Section 13(d) of
the Exchange Act) of 5% or more of the outstanding shares of CFB Common Stock.

 

 16 

 

 

4.2.4.       CFB Disclosure Schedule 4.2.4 sets forth CFB’s and all CFB
Subsidiaries’ capital stock, equity interest or other direct or indirect
ownership interest in any Person other than a CFB Subsidiary, where such
ownership interest is equal to or greater than five percent (5%) of the total
ownership interest of such Person.

 

4.3.Authority; No Violation.

 

4.3.1.       CFB has full corporate power and authority to execute and deliver
this Agreement and, subject to receipt of the Regulatory Approvals and the
approval of this Agreement by CFB’s shareholders, to consummate the Merger. The
execution and delivery of this Agreement by CFB and the consummation by CFB of
the transactions contemplated hereby, including the Merger, have been duly and
validly approved by the Board of Directors of CFB, and no other corporate
proceedings on the part of CFB, except for the approval of the CFB shareholders,
is necessary to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by CFB, and subject to due and
valid execution and delivery of this Agreement by the Company, constitutes the
valid and binding obligation of CFB, enforceable against CFB in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity.

 

4.3.2.       Subject to receipt of Regulatory Approvals and CFB’s and the
Company’s compliance with any conditions contained therein, and to the receipt
of the requisite approval of the shareholders of CFB, (a) the execution and
delivery of this Agreement by CFB, (b) the consummation of the Merger, and
(c) compliance by CFB with any of the terms or provisions hereof does not and
will not (i) conflict with or result in a breach of any provision of the
articles of incorporation, certificate of formation, limited liability company
agreement, bylaws, or other similar organizational or governing document of CFB
or any CFB Subsidiary; (ii) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to CFB or any
CFB Subsidiary or any of their respective properties or assets; (iii) violate,
conflict with, result in a breach of any provisions of, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default), under, result in the termination of, accelerate the performance
required by, or result in a right of termination or acceleration or the creation
of any lien, security interest, charge or other encumbrance upon any of the
properties or assets of CFB or any CFB Subsidiary under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, commitment or other instrument or obligation to which
any of them is a party, or by which they or any of their respective properties
or assets may be bound or affected; or (iv) contravene, conflict with or result
in a violation or breach of any of the terms or requirements of, or give any
Governmental Entity the right to revoke, withdraw, suspend, cancel, terminate or
modify, any governmental authorization that is held by CFB or any CFB
Subsidiary.

 

4.3.3.       The CFB Board of Directors has determined that the Merger, on the
terms and conditions set forth in this Agreement, is advisable and in the best
interests of CFB and its shareholders, that it will recommend that CFB’s
shareholders vote in favor of the Merger, subject to Section 6.10.5 of this
Agreement, on the terms and conditions set forth in this Agreement, and has
directed that the Merger, on the terms and conditions set forth in this
Agreement, be submitted to CFB’s shareholders for consideration at a duly held
meeting of such shareholders and, except for the approval of this Agreement by
the holders of at least 51% of the outstanding shares of CFB Common Stock at the
CFB Shareholders Meeting, no other proceedings on the part of CFB are necessary
to approve this Agreement or to consummate the transactions contemplated hereby.

 

 17 

 

 

4.4.Consents.

 

Except for (a) filings with Bank Regulators, the receipt of the Regulatory
Approvals, and compliance with any conditions contained therein, (b) the filing
with the SEC of the Merger Registration Statement, (c) such filings and
approvals as are required to be made or obtained under the securities or “Blue
Sky” laws of various states in connection with the issuance of the shares of
Company Common Stock pursuant to this Agreement, (d) the approval of this
Agreement by the requisite vote of the shareholders of CFB and (e) the approval
of the Bank Merger Agreement by the requisite vote of the shareholders of
Community First Bank, no consents, waivers or approvals of, or filings or
registrations with, any Governmental Entity are necessary, and no consents,
waivers or approvals of, or filings or registrations with, any other third
parties are necessary, in connection with (x) the execution and delivery of this
Agreement by CFB, and (y) the completion of the Merger and the other
transactions contemplated by this Agreement, including but not limited to the
Bank Merger. CFB has no Knowledge of any fact or circumstance pertaining to CFB
that would cause it to reasonably believe that any Regulatory Approvals or other
required consents or approvals will not be received.

 

4.5.Reports, Regulatory Matters, Financial Statements.

 

4.5.1.       The CFB Regulatory Reports have been prepared in all material
respects in accordance with applicable regulatory accounting principles and
practices throughout the periods covered by such statements. CFB has previously
made available to the Company the CFB Regulatory Reports.

 

4.5.2.       CFB has previously made available to the Company the CFB Financial
Statements. The CFB Financial Statements have been prepared in accordance with
GAAP, and (including the related notes where applicable) fairly present in each
case in all material respects, the consolidated financial position, results of
operations and cash flows of CFB and the CFB Subsidiaries on a consolidated
basis as of and for the respective periods ending on the dates thereof, in
accordance with GAAP during the period involved, except as indicated in the
notes thereto, or in the case of unaudited statements for periods subsequent to
December 31, 2017.

 

4.5.3.       At the date of each balance sheet included in the CFB Financial
Statements or the CFB Regulatory Reports, CFB did not have any material
liabilities, obligations or loss contingencies of any nature (whether absolute,
accrued, contingent or otherwise) of a type required to be reflected in such CFB
Financial Statements or CFB Regulatory Reports or in the footnotes thereto which
are not fully reflected or reserved against therein or fully disclosed in a
footnote thereto and subject, in the case of any unaudited statements, to
normal, recurring audit adjustments and the absence of footnotes. The CFB
Financial Statements reflect only actual transactions and all other books and
records, including the CFB Financial Statements, of CFB and the CFB Subsidiaries
have been, and are being, maintained in all material respects in accordance with
applicable legal and accounting requirements and reflect only actual
transactions.

 

4.5.4.       The records, systems, controls, data and information of CFB and the
CFB Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of CFB or the CFB Subsidiaries or accountants (including all means of access
thereto and therefrom), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the system of internal accounting controls described below in this
Section 4.5.4. CFB (a) has implemented and maintains a system of internal
control over financial reporting that is designed to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of its financial statements for external purposes in accordance with GAAP, and
(b)  has disclosed, based on its most recent evaluation prior to the date
hereof, to CFB’s outside auditors and the audit committee of CFB’s Board of
Directors (the “CFB Audit Committee”) and as set forth in CFB Disclosure
Schedule 4.5.4 (i) any significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) which are reasonably likely to adversely
affect CFB’s ability to record, process, summarize and report financial
information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in CFB’s internal
control over financial reporting. These disclosures (if any) were made in
writing to CFB’s auditors and the CFB Audit Committee and a copy has previously
been made available to the Company.

 

 18 

 

 

4.5.5.       Except as otherwise set forth in CFB Disclosure Schedule 4.5.5,
since December 31, 2016, (a) neither CFB nor any of the CFB Subsidiaries nor any
director or executive officer of CFB or any of the CFB Subsidiaries has received
or otherwise had or obtained Knowledge of any complaint, allegation, assertion
or claim, whether written or oral, regarding the accounting or auditing
practices, procedures, methodologies or methods of CFB or any of the CFB
Subsidiaries or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that CFB or any of the CFB
Subsidiaries has engaged in illegal accounting or auditing practices, and (b) no
attorney representing CFB or any of the CFB Subsidiaries, whether or not
employed by CFB or any of the CFB Subsidiaries, has reported evidence of a
breach of fiduciary duty or similar violation by CFB or any of its officers,
directors, employees or agents to the Board of Directors of CFB or any committee
thereof or to any director or executive officer of CFB.

 

4.6.Taxes.

 

4.6.1.       CFB and Community First Bank are members of the same affiliated
group within the meaning of Code Section 1504(a). CFB and each CFB Subsidiary
has timely and duly filed all Tax Returns required to be filed by or with
respect to CFB and every CFB Subsidiary, either separately or as a member of a
group of corporations, on or prior to the date hereof and will timely and duly
file all Tax Returns required to be filed by or with respect to CFB and every
CFB Subsidiary, either separately or as a member of a group of corporations, on
or prior to the Closing Date, taking into account any extensions (all such Tax
Returns being accurate and correct in all material respects and prepared in
substantial compliance with all applicable laws and regulations) and has duly
paid or made provisions that are adequate for the payment of all Taxes which
have been incurred by or are due or claimed to be due from CFB and any CFB
Subsidiary by any Taxing Authority on or prior to the date hereof other than
Taxes or other charges which (a) are not delinquent, (b) are being contested in
good faith and as to which adequate reserves (determined in accordance with
GAAP) have been provided in the CFB Financial Statements, or (c) have not yet
been fully determined. Except as set forth in CFB Disclosure Schedule 4.6.1,
neither CFB nor any CFB Subsidiaries currently is the beneficiary of any
extension of time within which to file any Tax Return. Except as set forth in
CFB Disclosure Schedule 4.6.1, as of the date of this Agreement, there is no
audit examination, deficiency assessment, Tax investigation, administrative or
judicial proceedings or refund litigation with respect to any Taxes of CFB or
any CFB Subsidiary, and no written claim has been made by any Taxing Authority
in a jurisdiction where CFB or any CFB Subsidiary does not file Tax Returns that
CFB or any CFB Subsidiary is subject to Tax in that jurisdiction. CFB and the
CFB Subsidiaries have not executed an extension or waiver of any statute of
limitations on the assessment or collection of any Tax due that is currently in
effect. CFB and each CFB Subsidiary has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third party,
and CFB and each CFB Subsidiary has timely complied with all applicable
information reporting requirements under Part III, Subchapter A of Chapter 61 of
the Code and similar applicable state and local information reporting
requirements. Except as disclosed on CFB Disclosure Schedule 4.6.1, since 2000,
no Tax Return filed by CFB or any CFB Subsidiary has been audited by any Taxing
Authority. To the Knowledge of CFB, the applicable periods of assessment for Tax
Returns filed by CFB or any CFB Subsidiary for taxable years through December
31, 2014 have expired.

 

4.6.2.       The unpaid Taxes of CFB and the CFB Subsidiaries (a) do not exceed
the reserve for Tax liability set forth on the balance sheet of the CFB
Financial Statements and (b) will not exceed the reserve as adjusted for the
passage of time through the Closing Date in accordance with the past customs and
practice of CFB in filing its Tax Returns. Since December 31, 2017, neither CFB
nor any CFB Subsidiary has incurred any liability for Taxes arising from
extraordinary gains or losses, as the term is used in GAAP.

 

 19 

 

 

4.6.3.       None of CFB, any CFB Subsidiary or any director or executive
officer (or employee responsible for Tax matters) of CFB or any CFB Subsidiary
expects any Taxing Authority to assess any additional Taxes for any period for
which Tax Returns have been filed. Neither CFB nor any CFB Subsidiary has
received from any federal, state, local, or non-U.S. taxing authority (including
jurisdictions where CFB or any CFB Subsidiary have not filed Tax Returns) any
(a) notice indicating an intent to open an audit or other review, (b) request
for information related to Tax matters, or (c) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any taxing
authority against CFB or any CFB Subsidiary. Except as set forth on CFB
Disclosure Schedule 4.6.3, neither CFB nor any CFB Subsidiary is a party to or
bound by any Tax allocation or sharing agreement. Neither CFB nor any CFB
Subsidiary has been a member of an affiliated group filing a consolidated
federal income Tax Return and neither CFB nor any CFB Subsidiary has any
liability for the Taxes of any Person (other than CFB or any CFB Subsidiary)
under Section 1.1502-6 of the income tax regulations promulgated under the Code
(or any similar provision of state, local, or non-U.S. law), as a transferee or
successor, by contract, or otherwise. There has not been an ownership change, as
defined in Section 382(g) of the Code, of CFB or any CFB Subsidiary that
occurred during or after any taxable period in which CFB or such CFB Subsidiary
incurred an operating loss that carries over to any taxable period ending after
the fiscal year of CFB or any CFB Subsidiary immediately preceding the date of
this Agreement.

 

4.6.4.       Except as set forth in CFB Disclosure Schedule 4.6.4, neither CFB
nor any CFB Subsidiary has been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code. Neither CFB
nor any CFB Subsidiary has distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Section 355 or Section 361 of the
Code. Neither CFB nor any CFB Subsidiary is or has been a party to any
‘‘reportable transaction,’’ as defined in Section 6707A(c)(1) of the Code and
Section 1.6011-4(b) of the income tax regulations promulgated under the Code.
Neither CFB nor any CFB Subsidiary is a party to any joint venture, partnership,
or other arrangement or contract which could be treated as a partnership for
federal income tax purposes. Neither CFB nor any CFB Subsidiary owns an interest
in any (a) single member limited liability company or other entity that is
treated as a disregarded entity, (b) controlled foreign corporation (as defined
in Section 957 of the Code), (c) passive foreign investment company (as defined
in Section 1297 of the Code) or (d) other entity the income of which is or could
be required to be included in the income of the CFB or any CFB Subsidiary.
Neither CFB nor any CFB Subsidiary is or ever has been a “personal holding
Company” as defined in Section 542 of the Code.

 

4.6.5.       Neither CFB nor any CFB Subsidiary has disposed of property in a
transaction presently being accounted for under the installment method under
Section 453 of the Code. None of the assets of CFB or any CFB Subsidiary is
property which CFB or any CFB Subsidiary is required to treat as being owned by
any other Person pursuant to the so-called “safe harbor lease” provisions of
former Section 168(f)(8) of the Code. None of the assets of CFB or any CFB
Subsidiary directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code. Neither CFB nor any CFB Subsidiary
presently hold assets for which an election under Section 108(b)(5) of the Code
was made. None of the assets of CFB or any CFB Subsidiary is “tax-exempt use
property” within the meaning of Section 168(h) of the Code. No excess loss
account exists with respect to any CFB Subsidiary. CFB and each CFB Subsidiary
is not required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting and CFB
has no Knowledge that the IRS has proposed such adjustment in accounting method.
Except as set forth in CFB Disclosure Schedule 4.6.5, the acquisition of the CFB
Common Stock and the other transactions contemplated by this Agreement will not
be a factor causing any payments to be made by CFB and each CFB Subsidiary not
to be deductible (in whole or in part) pursuant to Sections 280G, 404 or 162(m)
of the Code (or any corresponding provisions of state, local, or non-U.S. Tax
law). CFB Disclosure Schedule 4.6.5 sets forth the following information
regarding those persons who have employment agreements or who are participants
in a CFB SERP: (i) the amounts payable pursuant to the employment agreement upon
completion of the Merger, (ii) the amount of any increase in benefits payable
pursuant to a CFB SERP as a result of the completion of the Merger, (iii) a good
faith estimate of the amount of any other payment or benefit to such officer
which is treated as contingent on the Merger under Section 280G of the Code, and
(iv) such person’s “base amount” as defined in Section 280G(b)(3)(A) of the
Code, in each case assuming such person’s employment is terminated as of the
Effective Time. There are no rulings, requests for rulings, or closing
agreements with any Taxing Authority specifically requested or entered into by
CFB or a CFB Subsidiary, which could affect their respective Taxes for any
period after the Closing. All transactions that could give rise to an
understatement of federal income Tax (within the meaning of Sections 6662 and
6662A of the Code) with respect to CFB and each CFB Subsidiary were adequately
disclosed on Tax Returns to the extent required under the Code. There are no
liens for Taxes upon any property or assets of CFB and each CFB Subsidiary
except for liens for current Taxes, assessments, and other governmental charges
not yet due, or which may thereafter be paid without penalty.

 

 20 

 

 

4.6.6.       Each of CFB and the CFB Subsidiaries operates at least one
significant historic business line, or owns at least a significant portion of
its historic business assets, in each case within the meaning of
Section 1.368-1(d) of the income tax regulations promulgated under the Code.

 

4.6.7.       No portion of the Merger Consideration (or any other amount payable
pursuant to the transactions contemplated by this Agreement) is payable on
account of or attributable to accrued but unpaid dividends on any class of stock
of CFB.

 

4.6.8.       Neither CFB nor any CFB Subsidiary has engaged (or will engage) in
any transaction wherein the financial statement effects of the tax position
related thereto are not recognized pursuant to Financial Accounting Standards
Board Accounting Standards Codification 740 (FASB ASC 740) because, based on the
technical merits, it is not more likely than not that the position will be
sustained upon examination.

 

4.7.No Material Adverse Effect.

 

CFB has not suffered any Material Adverse Effect since December 31, 2017 and no
event has occurred or circumstance arisen since that date which, in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect on
CFB.

 

4.8.Material Contracts; Leases; Defaults.

 

4.8.1.       Except as set forth in CFB Disclosure Schedule 4.8.1, neither CFB
nor any CFB Subsidiary is a party to or subject to: (a) any employment,
consulting or severance contract, “change in control” or termination contract or
arrangement with any past or present officer, director, employee or independent
contractor of CFB or any CFB Subsidiary, including those which would provide
such individual with employment or a contractual relationship for any specified
period or with a payment upon the occurrence of an event (such as termination or
change in control) except for “at will” arrangements; (b) any agreement
containing provisions relating to non-competition, employee non-solicitation,
customer or client non-solicitation or no-piracy, confidentiality or any other
such restrictive covenants applicable to CFB or any past or present CFB director
or employee; (c) any plan, arrangement or contract providing for bonuses,
pensions, options, deferred compensation, retirement payments, profit sharing or
similar arrangements for or with any past or present officers, directors,
employees or independent contractors of CFB or any CFB Subsidiary; (d) any
collective bargaining agreement with any labor union relating to employees of
CFB or any CFB Subsidiary; (e) any agreement which by its terms limits the
payment of dividends by CFB or any CFB Subsidiary; (f) any instrument evidencing
or related to indebtedness for borrowed money whether directly or indirectly, by
way of purchase money obligation, conditional sale, lease purchase, guaranty or
otherwise, in respect of which CFB or any CFB Subsidiary is an obligor to any
person, which instrument evidences or relates to indebtedness other than
deposits, repurchase agreements, FHLB advances, bankers’ acceptances, and
“treasury tax and loan” accounts and transactions in “federal funds” in each
case established in the ordinary course of business consistent with past
practice, or which contains financial covenants or other restrictions (other
than those relating to the payment of principal and interest when due) which
would be applicable on or after the Closing Date to the Company or any Company
Subsidiary; (g) any other agreement, written or oral, that obligates CFB or any
CFB Subsidiary for the payment of more than $25,000 over its remaining term,
which is not terminable without cause on 60 days’ or less notice without penalty
or payment (other than agreements for commercially available “off-the-shelf”
software), (h) any agreement (other than this Agreement), contract, arrangement,
commitment or understanding (whether written or oral) that restricts or limits
the conduct of business by CFB or any CFB Subsidiary; (i) any contract, plan or
arrangement which provides for payments or benefits in certain circumstances
which, together with other payments or benefits payable to any participant
therein or party thereto, would reasonably be likely to render any portion of
any such payments or benefits subject to disallowance of deduction therefor as a
result of the application of Section 280G of the Code; (j) any agreement or
arrangement that is limited by the provisions of 12 C.F.R. Part 359; (k) any
lease for real property; (l) any contract or arrangement with any broker-dealer
or investment adviser; (m) any investment advisory contract with any investment
company registered under the Investment Company Act of 1940; (n) any contract or
arrangement with, or membership in, any local clearing house or self-regulatory
organization; or (o) any other contract which is material to the business,
operations or financial condition of CFB or a CFB Subsidiary.

 

 21 

 

 

4.8.2.       Each real estate lease that requires the consent of the lessor or
its agent as a result of the Merger by virtue of the terms of any such lease, is
listed in CFB Disclosure Schedule 4.8.2 identifying the section of the lease
that contains such prohibition or restriction. Subject to any consents that may
be required as a result of the transactions contemplated by this Agreement,
neither CFB nor any CFB Subsidiary is in default in any respect under any
material contract, agreement, commitment, arrangement, lease, insurance policy
or other instrument to which it is a party, by which its assets, business, or
operations may be bound or affected, or under which it or its assets, business,
or operations receive benefits, and there has not occurred any event that, with
the lapse of time or the giving of notice or both, would constitute such a
default, except where default would not, individually or in the aggregate, have
a Material Adverse Effect on CFB.

 

4.8.3.       True and correct copies of the agreements, contracts, arrangements
and instruments referred to in Section 4.8.1 and 4.8.2 (“Material Contracts”)
have been made available to the Company on or before the date hereof, and are
valid, binding and in full force and effect on the date hereof and neither CFB
nor any CFB Subsidiary (nor, to the Knowledge of CFB, any other party to any
such contract, arrangement or instrument) has breached any provision of, or is
in default in any respect under any term of, any Material Contract, and no event
or condition exists that constitutes or, after notice or lapse of time or both,
will constitute, a breach or default on the part of CFB or any of the CFB
Subsidiaries under any Material Contract. Except as listed on CFB Disclosure
Schedule 4.8.3, no party to any Material Contract will have the right to
terminate any or all of the provisions of any such Material Contract as a result
of the execution of, and the consummation of the transactions contemplated by,
this Agreement.

 

 22 

 

 

4.8.4.       Except as listed on CFB Disclosure Schedule 4.8.4, since
December 31, 2017, through and including the date of this Agreement, neither CFB
nor any CFB Subsidiary has (a) except for (i) normal increases for employees
made in the ordinary course of business consistent with past practice, or
(ii) as required by applicable law, increased the wages, salaries, compensation,
pension, or other fringe benefits or perquisites payable to any executive
officer, employee, or director from the amount thereof in effect as of
December 31, 2017, granted any severance or termination pay, entered into any
contract to make or grant any severance or termination pay, or paid any bonus
other than the customary year-end bonuses in amounts consistent with past
practice, (b) granted any options to purchase shares of CFB Common Stock, or any
right to acquire any shares of its capital stock to any executive officer,
director or employee, (c) increased or established any bonus, insurance,
severance, deferred compensation, pension, retirement, profit sharing, stock
option (including, without limitation, the granting of stock options, stock
appreciation rights, performance awards, or restricted stock awards), stock
purchase or other employee benefit plan, (d) made any election for federal or
state income tax purposes, (e) made any change in the credit policies or
procedures of CFB or any of the CFB Subsidiaries, the effect of which was or is
to make any such policy or procedure less restrictive, (f) made any material
acquisition or disposition of any assets or properties, or any contract for any
such acquisition or disposition entered into other than loans and loan
commitments, (g) entered into any lease of real or personal property requiring
annual payments in excess of $25,000, (h) except as required by GAAP or a
Governmental Entity, changed any accounting methods, principles or practices of
CFB or of the CFB Subsidiaries affecting its assets, liabilities or businesses,
including any reserving, renewal or residual method, practice or policy or
(i) suffered any strike, work stoppage, slow-down, or other labor disturbance.

 

4.9.       Ownership of Property; Insurance Coverage.

 

4.9.1.       CFB and each CFB Subsidiary has good and, as to real property,
marketable title to all assets and properties owned by CFB or each CFB
Subsidiary in the conduct of their businesses, whether such assets and
properties are real or personal, tangible or intangible, including assets and
property reflected in the balance sheets contained in the CFB Regulatory Reports
and in the CFB Financial Statements or acquired subsequent thereto (except to
the extent that such assets and properties have been disposed of in the ordinary
course of business, since the date of such balance sheets), subject to no
encumbrances, liens, mortgages, security interests or pledges, except (a) those
items which secure liabilities for public or statutory obligations or any
discount with, borrowing from or other obligations to FHLB, inter-bank credit
facilities, or any transaction by a CFB Subsidiary acting in a fiduciary
capacity, (b) statutory liens for amounts not yet delinquent or which are being
contested in good faith, (c) non-monetary liens affecting real property which do
not adversely affect the value or use of such real property, and (d) those
described and reflected in the CFB Financial Statements. CFB and the CFB
Subsidiaries, as lessee, have the right under valid and enforceable leases of
real and personal properties used by CFB and the CFB Subsidiaries in the conduct
of their businesses to occupy or use all such properties as presently occupied
and used by each of them. Neither CFB nor any CFB Subsidiary is in default under
any lease for any real or personal property to which CFB or any CFB Subsidiary
is a party and there has not occurred any event that, with lapse of time or the
giving of notice or both, would constitute such a default. CFB is not a party to
any agreement pursuant to which it has securitized any of its assets.

 

4.9.2.       With respect to all agreements pursuant to which CFB or any CFB
Subsidiary has purchased securities subject to an agreement to resell, if any,
CFB or such CFB Subsidiary, as the case may be, has a valid, perfected, first
priority lien or security interest in the securities or other collateral
securing the repurchase agreement, and the value of such collateral equals or
exceeds the amount of the debt secured thereby.

 

 23 

 

 

4.9.3.       CFB and each CFB Subsidiary currently maintain insurance considered
by each of them to be reasonable for their respective operations. Neither CFB
nor any CFB Subsidiary has received notice from any insurance carrier during the
past five years that (a) such insurance will be canceled or that coverage
thereunder will be reduced or eliminated, or (b) premium costs (other than with
respect to health or disability insurance) with respect to such policies of
insurance will be substantially increased. Except as set forth on CFB Disclosure
Schedule 4.9.3, there are presently no claims pending under such policies of
insurance and no notices have been given by CFB or any CFB Subsidiary under such
policies (other than with respect to health or disability insurance). CFB and
all CFB Subsidiaries maintain such fidelity bonds and errors and omissions
insurance as may be customary or required under applicable laws or regulations.
All such insurance is valid and enforceable and in full force and effect, and
within the last three years CFB and each CFB Subsidiary has received each type
of insurance coverage for which it has applied and during such periods has not
been denied indemnification for any claims submitted under any of its insurance
policies. CFB Disclosure Schedule 4.9.3 identifies all policies of insurance
maintained by CFB and each CFB Subsidiary.

 

4.9.4.       All real property owned by CFB or a CFB Subsidiary is in material
compliance with all applicable zoning laws and building codes, and the buildings
and improvements located on such real property are in good operating condition
and in a state of good working order, ordinary wear and tear and casualty
excepted. There are no pending or, to the Knowledge of CFB, threatened
condemnation proceedings against such real property. CFB and the applicable CFB
Subsidiaries are in material compliance with all applicable health and safety
related requirements for the owned real property, including those under the
Americans with Disabilities Act of 1990 and the Occupational Safety and Health
Act of 1970. Insurance is currently maintained on all property, including all
owned real property, in amounts, scope and coverage reasonably necessary for its
operations. Neither CFB nor any CFB Subsidiary has received any written notice
of termination, nonrenewal or premium adjustment for such policies.

 

4.10.Legal Proceedings.

 

Except as set forth on CFB Disclosure Schedule 4.10, neither CFB nor any CFB
Subsidiary is a party to any, and there are no pending or, to CFB’s Knowledge,
threatened legal, administrative, arbitration or other proceedings, claims
(whether asserted or unasserted), actions or governmental investigations or
inquiries of any nature (a) against CFB or any CFB Subsidiary, (b) to which CFB
or any CFB Subsidiary’s assets are or may be subject, (c) challenging the
validity or propriety of any of the transactions contemplated by this Agreement,
(d) which could materially adversely affect the ability of CFB to perform under
this Agreement, or (e) which would be reasonably likely to materially impair
CFB’s or any CFB Subsidiary’s ability to operate its business as currently
conducted or proposed to be conducted post-Merger.

 

4.11.Compliance With Applicable Law.

 

4.11.1.       Each of CFB and each CFB Subsidiary is in compliance in all
material respects with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable to it, its properties, assets and deposits, its business, and its
conduct of business and its relationship with its employees, including, without
limitation, the Banking Code, the FDIA, the USA PATRIOT Act, the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act of 1977
(“CRA”), the Home Mortgage Disclosure Act, the Bank Secrecy Act, and all other
applicable fair lending laws and other laws relating to discriminatory business
practices and neither CFB nor any CFB Subsidiary has received any written notice
to the contrary.

 

4.11.2.       Each of CFB and each CFB Subsidiary has all permits, licenses,
authorizations, orders and approvals of, and has made all filings, applications
and registrations with, all Governmental Entities and Bank Regulators that are
required in order to permit it to own or lease its properties and to conduct its
business as presently conducted; all such permits, licenses, certificates of
authority, orders and approvals are in full force and effect and, no suspension
or cancellation of any such permit, license, certificate, order or approval is,
to the Knowledge of CFB, threatened or will result from the consummation of the
transactions contemplated by this Agreement, subject to obtaining the Regulatory
Approvals.

 

 24 

 

 

4.11.3.       Except as set forth on CFB Disclosure Schedule 4.11.3, since
January 1, 2015, neither CFB nor any CFB Subsidiary has received any written
notification or other communication from any Bank Regulator (a) asserting that
CFB or any CFB Subsidiary is not in compliance with any of the statutes,
regulations or ordinances which such Bank Regulator enforces; (b) threatening to
revoke any license, franchise, permit or governmental authorization;
(c) requiring, or threatening to require, CFB or any CFB Subsidiary, or
indicating that CFB or any CFB Subsidiary may be required, to enter into a cease
and desist order, agreement or memorandum of understanding or any other
agreement with any federal or state governmental agency or authority which is
charged with the supervision or regulation of banks or engages in the insurance
of bank deposits restricting or limiting, or purporting to restrict or limit the
operations of CFB or any CFB Subsidiary, including without limitation any
restriction on the payment of dividends; or (d) directing, restricting or
limiting, or purporting to direct, restrict or limit, in any manner the
operations of CFB or any CFB Subsidiary, including without limitation any
restriction on the payment of dividends (any such notice, communication,
memorandum, agreement or order described in this sentence is hereinafter
referred to as a “CFB Regulatory Agreement”). Except as disclosed on CFB
Disclosure Schedule 4.11.3, neither CFB nor any CFB Subsidiary is a party to or
is subject to any order, decree, agreement, memorandum of understanding or
similar arrangement with, or a commitment letter or similar submission to, or
extraordinary supervisory letter from, any Bank Regulator or any federal or
state governmental agency or authority charged with the supervision or
regulation of issuers of securities or the supervision or regulation of it. The
most recent regulatory rating given to CFB as to compliance with the CRA is
“satisfactory” or better. To the Knowledge of CFB, there are no unresolved
violations, criticisms, or exceptions by any Regulatory Authority with respect
to any CFB Regulatory Agreement. There is no injunction, order, judgment or
decree imposed upon CFB or any CFB Subsidiary or the assets of CFB or any CFB
Subsidiary.

 

4.11.4.       CFB Disclosure Schedule 4.11.4 sets forth, as of March 31, 2018, a
schedule of all executive officers and directors of CFB and Community First Bank
who have outstanding loans from CFB or Community First Bank, and there has been
no default on, or forgiveness or waiver of, in whole or in part, any such loan
during the two years immediately preceding the date hereof.

 

4.11.5.       To CFB’s Knowledge, none of CFB’s or any CFB Subsidiary’s
officers, directors, managers, members, employees, or partners has at any time
made or received any bribe, kickback or other illegal payment or engaged in any
other illegal or improper conduct that has led to any fine, penalty, sanction or
liability. CFB has no Knowledge of any actual, possible or proposed disciplinary
action by any Governmental Entity against any of CFB’s or any CFB Subsidiary’s
officers, directors, managers, members, partners or employees.

 

4.12.Employee Benefit Plans.

 

4.12.1.       CFB Disclosure Schedule 4.12.1 includes a list of all CFB
Compensation and Benefit Plans. Neither CFB nor any CFB Subsidiary has any
commitment to create any additional CFB Compensation and Benefit Plan or to
modify, change or renew any existing CFB Compensation and Benefit Plan, except
as required to maintain the qualified status thereof. CFB has made available to
the Company true and correct copies of the agreements or other documents
establishing and evidencing the CFB Compensation and Benefit Plans.

 

 25 

 

 

4.12.2.       Each CFB Compensation and Benefit Plan has been operated and
administered in all material respects in accordance with its terms and with
applicable law, including, but not limited to, ERISA, the Code, the Securities
Act, the Exchange Act, the Age Discrimination in Employment Act of 1967, COBRA,
the Health Insurance Portability and Accountability Act (“HIPAA”), the
Affordable Care Act (“ACA”) and any regulations or rules promulgated thereunder,
and all filings, disclosures and notices required by ERISA, the Code, the
Securities Act, the Exchange Act, the Age Discrimination in Employment Act,
COBRA, HIPAA, ACA and any other applicable law have been timely made or any
interest, fines, penalties or other impositions for late filings have been paid
in full. Each CFB Compensation and Benefit Plan which is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA (a “Pension Plan”) and
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the IRS, or is in the form of a prototype
or volume submitter plan that is the subject of a favorable opinion letter from
the IRS on which CFB is entitled to rely, and CFB is not aware of any
circumstances which are reasonably likely to result in revocation of any such
favorable determination letter or opinion letter. There is no pending or, to the
Knowledge of CFB, threatened action, suit or claim relating to any of the CFB
Compensation and Benefit Plans (other than routine claims for benefits). Neither
CFB nor any CFB Subsidiary has engaged in a transaction, or omitted to take any
action, with respect to any CFB Compensation and Benefit Plan that would
reasonably be expected to subject CFB or any CFB Subsidiary to an unpaid tax or
penalty imposed by either Sections 4975, 4980B or 5000 of the Code or
Section 502 of ERISA.

 

4.12.3.       Neither CFB nor any entity with which it is or was ever considered
one employer under Section 4001(b)(1) of ERISA or Section 414 of the Code (an
“CFB ERISA Affiliate”) since the effective date of ERISA maintains or ever
maintained or participated in a plan subject to Title IV of ERISA, or
contributes to, contributed to, is obligated to contribute to or was ever
obligated to contribute to a “multiemployer plan,” as defined in Section 3(37)
of ERISA. Neither CFB, nor any CFB ERISA Affiliate, nor any CFB Compensation and
Benefit Plan, nor any trust created thereunder, nor any trustee or administrator
thereof has engaged in a transaction in connection with which CFB, any CFB ERISA
Affiliate, and any CFB Compensation and Benefit Plan, or any such trust or any
trustee or administrator thereof, could reasonably be expected to be subject to
either a civil liability or penalty pursuant to Section 409, 502(i) or 502(l) of
ERISA or a tax imposed pursuant to Chapter 43 of the Code.

 

4.12.4.       Except as set forth on CFB Disclosure Schedule 4.12.4, all
contributions required to be made under the terms of any CFB Compensation and
Benefit Plan have been timely made, and all anticipated contributions and
funding obligations are or will be accrued on CFB’s consolidated financial
statements to the extent required by GAAP. CFB and each CFB Subsidiary has
expensed and accrued as a liability the present value of future benefits under
each applicable CFB Compensation and Benefit Plan for financial reporting
purposes as required by GAAP.

 

4.12.5.       Neither CFB nor any CFB Subsidiary has any obligations to provide
retiree health, life insurance, death benefits, or disability insurance, except
as set forth in CFB Disclosure Schedule 4.12.5, under any CFB Compensation and
Benefit Plan, other than benefits mandated by Section 4980B of the Code. Except
as set forth in CFB Disclosure Schedule 4.12.5, there has been no communication
to employees by CFB or any CFB Subsidiary that would reasonably be expected to
promise or guarantee such employees retiree health, life insurance, or
disability insurance, or any retiree death benefits.

 

4.12.6.       CFB and its Subsidiaries do not maintain any CFB Compensation and
Benefit Plans covering employees who are not United States residents.

 

4.12.7.       With respect to each CFB Compensation and Benefit Plan, if
applicable, CFB has provided or made available to the Company copies of the:
(a) trust instruments and insurance contracts; (b) three most recent Forms 5500
filed with the IRS, including all schedules and attachments thereto; (c) three
most recent financial statements; (d) most recent summary plan description;
(e) most recent determination letter issued by the IRS; (f) any Form 5310 or
Form 5330 filed with the IRS within the last three years; and (g) most recent
nondiscrimination tests performed under ERISA and the Code (including 401(k) and
401(m) tests).

 

 26 

 

 

4.12.8.       Except as provided in CFB Disclosure Schedule 4.12.8, the
consummation of the Merger will not, directly or indirectly (including, without
limitation, as a result of any termination of employment or service at any time
prior to or following the Effective Time) (a) entitle any employee, consultant
or director to any payment or benefit (including severance pay, change in
control benefit, or similar compensation) or any increase in compensation, (b) 
result in any increase in benefits payable under any CFB Compensation and
Benefit Plan, or (c)  entitle any current or former employee, director or
independent contractor of CFB or any CFB Subsidiary to any actual or deemed
payment (or benefit) which could constitute a “parachute payment” (as such term
is defined in Section 280G of the Code).

 

4.12.9.       Neither CFB nor any CFB Subsidiary maintains any compensation
plans, programs or arrangements under which any payment is reasonably likely to
become non-deductible, in whole or in part, for tax reporting purposes as a
result of the limitations under Section 162(m) of the Code and the regulations
issued thereunder.

 

4.12.10.       Except as disclosed in CFB Disclosure Schedule 4.12.10, all
deferred compensation plans, programs or arrangements are in compliance, both in
form and operation, with Section 409A of the Code and all guidance issued
thereunder.

 

4.12.11.       Except as set forth in CFB Disclosure Schedule 4.12.11, (i) the
benefits payable under each CFB Compensation and Benefit Plan which is either a
nonqualified deferred compensation plan or a supplemental retirement plan are
accrued each period only for current or prior service rendered to CFB or any CFB
Subsidiary, and (ii) CFB has previously recognized compensation expense and
accrued a liability for the benefit payments under each CFB Compensation and
Benefit Plan which is either a nonqualified deferred compensation plan or a
supplemental retirement plan according to GAAP.

 

4.13.       Brokers, Finders and Financial Advisors.

 

Neither CFB nor any CFB Subsidiary, nor any of their respective officers,
directors, employees or agents, has employed any broker, finder or financial
advisor in connection with the transactions contemplated by this Agreement, or
incurred any liability or commitment for any fees or commissions to any such
person in connection with the transactions contemplated by this Agreement except
for the retention of Commonwealth Advisors, Inc. (“Commonwealth Advisors”) by
CFB and the fee payable pursuant thereto. CFB has provided or made available to
the Company a true and correct copy of the engagement agreement with
Commonwealth Advisors, setting forth the fee payable to Commonwealth Advisors
for its services rendered to CFB in connection with the Merger and transactions
contemplated by this Agreement.

 

4.14.       Environmental Matters.

 

4.14.1.       Except as may be set forth in CFB Disclosure Schedule 4.14, with
respect to CFB and each CFB Subsidiary:

 

 27 

 

 

(A)       To CFB’s Knowledge, neither the conduct nor operation of its business
nor any condition of any property currently or previously owned or operated by
it during the period of such ownership or operation by CFB or any CFB
Subsidiary, or to CFB’s Knowledge at any other time, (including Participation
Facilities, as hereinafter defined) including, without limitation, in a
fiduciary or agency capacity, or, to CFB’s Knowledge, any property on which it
holds a lien, results or resulted in a violation of or gives rise to any
potential liability under, any Environmental Laws that is reasonably likely to
impose a liability (including a remediation obligation) upon CFB or any CFB
Subsidiary. To the Knowledge of CFB, no condition has existed or event has
occurred with respect to any of them or any such property that, with notice or
the passage of time, or both, is reasonably likely to result in any liability to
CFB or any CFB Subsidiary by reason of any Environmental Laws. Neither CFB nor
any CFB Subsidiary during the past five years has received any written notice
from any Person or Governmental Entity that CFB or any CFB Subsidiary or the
operation or condition of any property ever owned, operated (including
Participation Facilities), or held as collateral or in a fiduciary capacity by
any of them, is currently in violation of or otherwise is alleged to have
liability under any Environmental Laws or relating to Materials of Environmental
Concern (including, but not limited to, responsibility (or potential
responsibility) for the cleanup or other remediation of any Materials of
Environmental Concern at, on, beneath, or originating from any such property)
for which a material liability is reasonably likely to be imposed upon CFB or
any CFB Subsidiary;

 

(B)       There is no suit, claim, action, demand, executive or administrative
order, directive, investigation or proceeding pending or, to CFB’s Knowledge,
threatened, before any court, governmental agency or other forum against CFB or
any CFB Subsidiary (a) for alleged noncompliance (including by any predecessor)
with, or liability under, any Environmental Law or (b) relating to the presence
of or release (defined herein) into the environment of any Materials of
Environmental Concern (as defined herein), whether or not occurring at or on a
site owned, leased or operated by CFB or any CFB Subsidiary;

 

(C)       To CFB’s Knowledge, there are no underground storage tanks on, in or
under any properties owned or operated by CFB or any of the CFB Subsidiaries,
and to CFB’s Knowledge no underground storage tanks have been closed or removed
from any properties owned or operated by CFB or any of the CFB Subsidiaries or
any Participation Facility except in compliance with Environmental Laws; and

 

(D)       “Participation Facility” shall mean any facility in which CFB or any
of the CFB Subsidiaries participates in the management, whether as a fiduciary,
lender in control of the facility, owner or operator.

 

4.15.Loan Portfolio.

 

4.15.1.       The allowance for loan losses reflected in CFB’s audited
consolidated balance sheet at December 31, 2017 was, and the allowance for loan
losses shown on the balance sheets in CFB’s Financial Statements for periods
ending after December 31, 2017 will be, adequate, as of the dates thereof, under
GAAP.

 

4.15.2.       CFB Disclosure Schedule 4.15.2 sets forth a listing, as of March
31, 2018, by name and account, of: (a) all loans (including loan participations)
of CFB or any CFB Subsidiary that have had their respective terms to maturity
accelerated during the past twelve months; (b) all loan commitments or lines of
credit of CFB or any CFB Subsidiary which have been terminated by CFB or any CFB
Subsidiary during the past twelve months by reason of a default or adverse
developments in the condition of the borrower or other events or circumstances
affecting the credit of the borrower; (c) each borrower, customer or other party
which has notified CFB or any CFB Subsidiary during the past twelve months of,
or has asserted against CFB or any CFB Subsidiary, in each case in writing, any
“lender liability” or similar claim, and each borrower, customer or other party
which has given CFB or any CFB Subsidiary any oral notification of, or orally
asserted to or against CFB or any CFB Subsidiary, any such claim; (d) all loans,
(i) that are contractually past due 60 days or more in the payment of principal
and/or interest, (ii) that are on non-accrual status, (iii) that as of the date
of this Agreement are classified as “Other Loans Specially Mentioned”, “Special
Mention”, “Substandard”, “Doubtful”, “Loss”, “Classified”, “Criticized”, “Watch
List” or words of similar import, together with the principal amount of and
accrued and unpaid interest on each such loan and the identity of the obligor
thereunder, (iv) where, during the past three years, the interest rate terms
have been reduced and/or the maturity dates have been extended subsequent to the
agreement under which the loan was originally created due to concerns regarding
the borrower’s ability to pay in accordance with such initial terms, or (v) that
qualify as Troubled Debt Restructurings, (vi) where a specific reserve
allocation exists in connection therewith, and (e) all assets classified by CFB
or any CFB Subsidiary as REO, and all other assets currently held that were
acquired through foreclosure or in lieu of foreclosure.

 

 28 

 

 

4.15.3.       All loans receivable (including discounts) and accrued interest
entered on the books of CFB and the CFB Subsidiaries arose out of bona fide
arm’s-length transactions, were made for good and valuable consideration in the
ordinary course of CFB’s or the appropriate CFB Subsidiary’s respective
business, and the notes or other evidences of indebtedness with respect to such
loans (including discounts), and all pledges, mortgages, deeds of trust and
other collateral documents or security instruments relating thereto, are valid,
true and genuine and are what they purport to be. To CFB’s Knowledge, the loans,
discounts and the accrued interest reflected on the books of CFB and the CFB
Subsidiaries are subject to no defenses, set-offs or counterclaims (including,
without limitation, those afforded by usury or truth-in-lending laws), except as
may be provided by bankruptcy, insolvency or similar laws affecting creditors’
rights generally or by general principles of equity. All such loans are being
transferred with good and marketable title, free and clear of any and all
encumbrances, liens, pledges, equities, claims, charges, rights of first refusal
or similar rights or security interests of any nature encumbering such loan and
are evidenced by notes, agreements or other evidences of indebtedness which are
true, genuine and correct, and to the extent secured, are secured by valid liens
and security interests that are legal, valid and binding obligations of the
maker thereof, enforceable in accordance with the respective terms thereof,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws or equitable principles affecting the
enforcement of creditors’ rights, which have been perfected.

 

4.16.Related Party Transactions.

 

Except as set forth in CFB Disclosure Schedule 4.16, neither CFB nor any CFB
Subsidiary is a party to any transaction (including any loan or other credit
accommodation) with any Affiliate of CFB or any CFB Affiliate. All such
transactions (a) were made in the ordinary course of business, (b) were made on
substantially the same terms, including interest rates and collateral, as those
prevailing at the time for comparable transactions with other Persons, and
(c) did not involve substantially more than the normal risk of collectability or
present other unfavorable features (as such terms are used under Regulation O of
the FRB). No loan or credit accommodation to any Affiliate of CFB or any CFB
Subsidiary is presently in default or, during the three year period prior to the
date of this Agreement, has been in default or has been restructured, modified
or extended. Neither CFB nor any CFB Subsidiary has been notified that principal
and interest with respect to any such loan or other credit accommodation will
not be paid when due or that the loan grade classification accorded such loan or
credit accommodation by CFB is inappropriate.

 

 29 

 

 

4.17.Deposits.

 

Except as set forth in CFB Disclosure Schedule 4.17, as of the date of this
Agreement, none of the deposits of CFB or any CFB Subsidiary is a “brokered
deposit” as defined in 12 C.F.R. Section 337.6(a)(2).

 

4.18.Required Vote.

 

The affirmative vote by the holders of at least 51% of the outstanding shares of
CFB Common Stock is required to approve this Agreement and the Merger under
CFB’s articles of incorporation and applicable law.

 

4.19.Risk Management Instruments.

 

All interest rate swaps, caps, floors, option agreements, futures and forward
contracts and other similar risk management arrangements, whether entered into
for CFB’s own account, or for the account of one or more of CFB’s Subsidiaries
or their customers (all of which are set forth in CFB Disclosure Schedule 4.19),
were entered into in the ordinary course of business consistent with past
practice and in compliance with all applicable laws, rules, regulations and
regulatory policies, and with counterparties believed at the time to be
financially responsible and able to understand (either alone or in consultation
with their advisors) and to bear the risks of such transactions; and each of
them constitutes the valid and legally binding obligation of CFB or one of its
Subsidiaries, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles), and is in full
force and effect. Neither CFB nor any CFB Subsidiary, nor to the Knowledge of
CFB any other party thereto, is in breach of any of its obligations under any
such agreement or arrangement in any respect and there are no allegations or
assertions of such by any party thereunder.

 

4.20.Intellectual Property.

 

CFB and each CFB Subsidiary (a) owns or possesses valid and binding licenses and
other rights (subject to expirations in accordance with their respective terms)
to use any and all patents, copyrights, trade secrets, trade names, service
marks and trademarks, and (b) is a party to valid and binding licenses for any
software, which are required for CFB and each CFB Subsidiary to conduct their
respective businesses as currently conducted. Neither CFB nor any CFB Subsidiary
has received any notice or has any Knowledge of any actual or threatened
conflict with respect any patents, copyrights, trade secrets, trade names,
service marks, trademarks, or licensed software used by CFB or any CFB
Subsidiary in their respective businesses as currently conducted. CFB and each
CFB Subsidiary has performed all of the obligations required to be performed as
of the date of this Agreement, and is not in default in any material respect,
under any license, contract, agreement, arrangement or commitment relating to
any of the foregoing. Neither CFB nor any CFB Subsidiary has received any
charge, complaint, claim, demand or notice alleging that it has infringed upon,
diluted, misappropriated or otherwise violated any intellectual property owned
or controlled by any third party, and no third party has infringed, diluted,
misappropriated or otherwise violated any intellectual property rights of CFB or
any CFB Subsidiary. CFB and each CFB Subsidiary (a) owns or possesses
confidential information, including, but not limited to, customer lists and
customer data, (b) has taken reasonable steps to protect such confidential
information from unintended disclosure, and (c) represents and warrants that, to
its Knowledge, such confidential information has not been disclosed to any third
parties other than their Affiliates, third parties with which they have
contractual nondisclosure agreements or the Company and its Affiliates.

 

 30 

 

 

4.21.Labor Matters.

 

There are no labor or collective bargaining agreements to which CFB or any CFB
Subsidiary is a party. To CFB’s Knowledge, there is no union organizing effort
pending or to the Knowledge of CFB, threatened against CFB or any CFB
Subsidiary. There is no labor strike, labor dispute (other than routine employee
grievances that are not related to union employees), work slowdown, stoppage or
lockout pending or, to the Knowledge of CFB, threatened against CFB or any CFB
Subsidiary. There is no unfair labor practice or labor arbitration proceeding
pending or, to the Knowledge of CFB, threatened against CFB or any CFB
Subsidiary (other than routine employee grievances that are not related to union
employees). CFB and each CFB Subsidiary is in compliance in all material
respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, including but
not limited to the Fair Labor Standards Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Immigration and Nationality Act, and the
National Labor Relations Act, and are not engaged in any unfair labor practice.
CFB and each CFB Subsidiary represents that they have not made any commitments
to others inconsistent with or in derogation of any of the foregoing. There are
no pending or, to the Knowledge of CFB, threatened claims or suits against CFB
or any CFB Subsidiary, or for which any of them might be legally responsible,
under any labor or employment law or brought or made by a current or former
employee or applicant. Neither CFB nor any CFB Subsidiary is delinquent in any
material respect in payments to any of its current or former officers,
directors, managers, members, partners, employees or independent contractors for
any wages, salaries, commissions, bonuses, benefits, expenses, or other
compensation for any services performed or amounts required to be reimbursed, or
has, to its Knowledge, any liability, whether actual or contingent, with respect
to any misclassification of any person as an independent contractor rather than
as an employee, or with respect to any employee leased from another employer.

 

4.22.CFB Information Supplied.

 

4.22.1.       The information relating to CFB and any CFB Subsidiary to be
contained in the Merger Registration Statement, or in any other document filed
with any Bank Regulator or other Governmental Entity in connection herewith will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they are made, not misleading.

 

4.22.2.       The information supplied by CFB and any CFB Subsidiary for
inclusion in the Applications will, at the time each such document is filed with
any Bank Regulator and up to and including the dates of any required regulatory
approvals or consents, as such Applications may be amended by subsequent
filings, be accurate in all material respects.

 

4.23.Investment Securities and Commodities

 

4.23.1.       CFB and all CFB Subsidiaries have good title to all securities and
commodities owned by them (except those sold under repurchase agreements or held
in any fiduciary or agency capacity), free and clear of any liens and
encumbrances, except to the extent such securities or commodities are pledged in
the ordinary course of business to secure obligations of CFB or CFB
Subsidiaries. Such securities and commodities are valued on the books of CFB in
accordance with GAAP.

 

4.23.2.       CFB and all CFB Subsidiaries and their respective businesses
employ, and have acted in compliance in all material respects with, investment,
securities, commodities, risk management and other policies, practices and
procedures (the “Policies, Practices and Procedures”) that CFB believes are
prudent and reasonable in the context of such businesses. CFB has previously
made available to the Company in writing its material Policies, Practices and
Procedures.

 

 31 

 

 

4.24.Fairness Opinion.

 

The board of directors of CFB has received an opinion from Commonwealth Advisors
to the effect that, subject to the terms, conditions and qualifications set
forth therein, as of the date hereof, the Merger Consideration to be received by
the holders of CFB Common Stock pursuant to this Agreement, is fair to such
shareholders from a financial point of view. Such opinion has not been amended
or rescinded as of the date of this Agreement.

 

4.25.No Other Representations or Warranties.

 

4.25.1.       Except for the representations and warranties made by CFB in this
Article IV and for the disclosures contained in the CFB Disclosure Schedules,
neither CFB nor any other person makes any express or implied representation or
warranty with respect to CFB, its Subsidiaries, or their respective businesses,
operations, assets, liabilities, conditions (financial or otherwise) or
prospects, and CFB hereby disclaims any such other representations or
warranties.

 

4.25.2.       CFB acknowledges and agrees that neither the Company nor any other
person has made or is making any express or implied representation or warranty
other than those contained in Article V and in the Company Disclosure Schedules.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Subject to the disclosures set forth in the Company Disclosure Schedules
delivered by the Company to CFB prior to the execution of this Agreement (which
schedule sets forth, among other things, facts, circumstances and events the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more of the representations and warranties contained in this Article V, or to
one or more of the Company’s covenants contained in Article VII (and making
specific reference to the Section of this Agreement to which they relate);
provided, that (i) no such item is required to be set forth as an exception to a
representation or warranty if its absence would not result in the related
representation or warranty being deemed untrue or incorrect, (ii) the mere
inclusion of an item in the Company Disclosure Schedules as an exception to a
Company MAE Rep shall not be deemed an admission by the Company that such item
represents a material exception or that such item is reasonably likely to result
in a Material Adverse Effect and (iii) disclosure in any paragraph of the
Company Disclosure Schedules shall apply only to the indicated Section of this
Agreement except to the extent that it is reasonably clear on the face of such
disclosure that it is relevant to another paragraph of the Company Disclosure
Schedules or another Section of this Agreement), the Company represents and
warrants to CFB as follows:

 

5.1.Organization.

 

5.1.1.       The Company is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Pennsylvania. The Company
has the requisite corporate power and authority to carry on its business as now
conducted. The Company is duly licensed or qualified to do business in the
states of the United States where its ownership or leasing of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified or licensed and in good standing would not, individually or in
the aggregate, have a Material Adverse Effect on the Company.

 

 32 

 

 

5.1.2.       Farmers National is a national bank duly organized and validly
existing and in good standing under the laws of the United States. Farmers
National and each other Company Subsidiary has the requisite corporate power and
authority to carry on its business as now conducted. Farmers National and each
other Company Subsidiary is duly licensed or qualified to do business in the
states of the United States and foreign jurisdictions where its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or licensed and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect. The
deposits of Farmers National are insured by the FDIC to the fullest extent
permitted by law, and all premiums and assessments required to be paid in
connection therewith have been paid when due. Farmers National is a member in
good standing of the FHLB and owns the requisite amount of stock therein.

 

5.2.Capitalization.

 

5.2.1.       The authorized capital stock of the Company consists of 12,000,000
shares of common stock, $1.25 par value per share, of which as of the date
hereof, 2,271,139 shares are outstanding, validly issued, fully paid and
nonassessable and free of preemptive rights, and 3,000,000 shares of preferred
stock, $1.00 par value per share, of which zero shares are outstanding. As of
the date hereof, there are 102,017 shares of Company Common Stock held by the
Company as treasury stock. Except as set forth in Company Disclosure Schedule
5.2.1, neither the Company nor any Company Subsidiary has or is bound by any
Rights of any character relating to the purchase, sale or issuance or voting of,
or right to receive dividends or other distributions on any shares of Company
Common Stock, or any other security of the Company or any securities
representing the right to vote, purchase or otherwise receive any shares of
Company Common Stock or any other security of the Company or any Company
Subsidiary, or pursuant to which the Company or any Company Subsidiary is or
could be required to register shares of Company capital stock or other
securities under the Securities Act, other than shares issuable under the
Company Stock Benefit Plans.

 

5.2.2.       The Company owns all of the capital stock of Farmers National free
and clear of any liens, security interests, pledges, charges, encumbrances,
agreements and restrictions of any kind or nature. Except for the Company
Subsidiaries, the Company does not possess, directly or indirectly, any equity
interest in any corporate entity, except for equity interests held in the
investment portfolios of the Company or Company Subsidiaries, equity interests
held by Company Subsidiaries in a fiduciary capacity, and equity interests held
in connection with the lending activities of Company Subsidiaries, including
stock in the FHLB. Except as set forth in the Company’s Securities Documents,
neither the Company or Farmers National, directly or indirectly, owns all of the
outstanding shares of capital stock of or all equity interests in each Company
Subsidiary free and clear of all liens, security interests, pledges, charges,
encumbrances, agreements and restrictions of any kind or nature.

 

5.3.Authority; No Violation.

 

5.3.1.       The Company has full corporate power and authority to execute and
deliver this Agreement and, subject to receipt of the Regulatory Approvals, to
consummate the Merger. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby, including the Merger, have been duly and validly approved by the Board
of Directors of the Company, and no other corporate proceedings on the part of
the Company are necessary to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the Company,
and subject to due and valid execution and delivery of this Agreement by CFB,
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity.

 

 33 

 

 

5.3.2.       Subject to receipt of Regulatory Approvals and CFB’s and the
Company’s compliance with any conditions contained therein, (a) the execution
and delivery of this Agreement by the Company, (b) the consummation of the
Merger, and (c) compliance by the Company with any of the terms or provisions
hereof does not and will not (i) conflict with or result in a breach of any
provision of the articles of incorporation, certificate of formation, limited
liability company agreement, bylaws or other similar organizational or governing
document of the Company or any Company Subsidiary; (ii) violate any statute,
code, ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets; (iii) violate, conflict with, result in a breach of any
provisions of, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default), under, result in the termination of,
accelerate the performance required by, or result in a right of termination or
acceleration or the creation of any lien, security interest, charge or other
encumbrance upon any of the properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement, commitment or
other instrument or obligation to which any of them is a party, or by which they
or any of their respective properties or assets may be bound or affected; or
(iv) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Entity the right to revoke,
withdraw, suspend, cancel, terminate or modify, any governmental authorization
that is held by the Company or any Company Subsidiary.

 

5.3.3.       The Company Board of Directors has determined that the Merger, on
the terms and conditions set forth in this Agreement, is advisable and in the
best interests of the Company and its shareholders and no other proceedings on
the part of the Company are necessary to approve the issuance of shares of
Company Common Stock or to consummate the transactions contemplated hereby.

 

5.4.Consents.

 

Except for (a) filings with Bank Regulators, the receipt of the Regulatory
Approvals, and compliance with any conditions contained therein, (b) the filing
with the SEC of (i) the Merger Registration Statement, and (ii) such reports
under Sections 13(a), 13(d), 13(g) and 16(a) of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby and the obtaining from the SEC of such orders as may be required in
connection therewith, (c) such filings and approvals as are required to be made
or obtained under the securities or “Blue Sky” laws of various states in
connection with the issuance of the shares of Company Common Stock pursuant to
this Agreement, (d) the approval of this Agreement by the requisite vote of the
shareholders of CFB, and (e) the approval of the Bank Merger Agreement by the
requisite vote of the shareholders of Community First Bank, no consents, waivers
or approvals of, or filings or registrations with, any Governmental Entity are
necessary, and no consents, waivers or approvals of, or filings or registrations
with, any other third parties are necessary, in connection with (i) the
execution and delivery of this Agreement by the Company, and (ii) the completion
of the Merger by the Company and the other transactions contemplated by this
Agreement, including but not limited to the Bank Merger. The Company has no
knowledge of any fact or circumstance pertaining to the Company that would cause
it to reasonably believe that any Regulatory Approvals or other required
consents or approvals will not be received.

 

5.5.Financial Statements.

 

5.5.1.       The Company has previously made available to CFB the Company
Financial Statements. The Company Financial Statements have been prepared in
accordance with GAAP, and (including the related notes where applicable) fairly
present in each case in all material respects the consolidated financial
position, results of operations and cash flows of the Company and the Company
Subsidiaries on a consolidated basis as of and for the respective periods ending
on the dates thereof, in conformity with GAAP during the periods involved,
except as indicated in the notes thereto, or in the case of unaudited
statements, as permitted by Form 10-Q.

 

 34 

 

 

5.5.2.       At the date of each balance sheet included in the Company Financial
Statements, the Company did not have any material liabilities, obligations or
loss contingencies of any nature (whether absolute, accrued, contingent or
otherwise) of a type required to be reflected in such Company Financial
Statements or in the footnotes thereto which are not fully reflected or reserved
against therein or fully disclosed in a footnote thereto and subject, in the
case of any unaudited statements, to normal, recurring audit adjustments and the
absence of footnotes. The Company Financial Statements reflect only actual
transactions and all other books and records of the Company and the Company
Subsidiaries have been, and are being, maintained in all material respects in
accordance with applicable legal and accounting requirements and reflect only
actual transactions.

 

5.5.3.       The records, systems, controls, data and information of the Company
and its Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or its Subsidiaries or accountants (including all means of access
thereto and therefrom), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the system of internal accounting controls described below in this
Section 5.5.3. The Company (a) has implemented and maintains a system of
internal control over financial reporting (as required by Rule 13a-15(a) of the
Exchange Act) that is designed to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of its financial
statements for external purposes in accordance with GAAP, (b) has implemented
and maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) to ensure that material information relating to
the Company, including its consolidated Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (c) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s outside auditors and the
audit committee of the Company’s Board of Directors (the “Company Audit
Committee”) (i) any significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) which are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. These disclosures (if any) were made
in writing to the Company’s auditors and the Company Audit Committee and a copy
has previously been made available to CFB. As of the date hereof, to the
Knowledge of the Company’s chief executive officer and chief financial officer,
each of them will be able to give the certifications required pursuant to the
rules and regulations adopted pursuant to Section 302 of the Sarbanes-Oxley Act
of 2002, without qualification, when next due.

 

5.5.4.       The allowance for loan losses reflected in the Company’s audited
consolidated balance sheet at December 31, 2017 was, and the allowance for loan
losses shown on the balance sheets in the Company’s Securities Documents for
periods ending after December 31, 2017 will be, adequate, as of the dates
thereof, under GAAP.

 

5.5.5.       Since December 31, 2017, (a) neither the Company nor any of its
Subsidiaries nor any director, officer, employee, auditor, accountant or
representative of the Company or any of its Subsidiaries has received or
otherwise had or obtained Knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of its Subsidiaries
or their respective internal accounting controls, including any complaint,
allegation, assertion or claim that the Company or any of its Subsidiaries has
engaged in illegal accounting or auditing practices, and (b) no attorney
representing the Company or any of its Subsidiaries, whether or not employed by
the Company or any of its Subsidiaries, has reported evidence of a violation of
Securities Laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors of
the Company or any committee thereof or to any director or officer of the
Company.

 

 35 

 

 

5.6.Taxes.

 

5.6.1.       The Company and the Company Subsidiaries are members of the same
affiliated group within the meaning of Code Section 1504(a). The Company and
each Company Subsidiary has timely and duly filed all Tax Returns required to be
filed by or with respect to the Company and each Company Subsidiary, either
separately or as a member of a group of corporations, on or prior to the date
hereof and will timely and duly file all Tax Returns required to be filed by or
with respect to the Company and each Company Subsidiary, either separately or as
a member of a group of corporations, on or prior to the Closing Date, taking
into account any extensions (all such Tax Returns being accurate and correct in
all material respects) and has duly paid or made provisions that are adequate
for the payment of all Taxes which have been incurred by or are due or claimed
to be due from the Company and any Company Subsidiary by any Taxing Authority or
pursuant to any written Tax sharing agreement on or prior to the date hereof
other than Taxes or other charges which (a) are not delinquent, (b) are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Company Financial Statements, or
(c) have not yet been fully determined. As of the date of this Agreement, the
Company has received no written notice of, and except as disclosed in Company
Disclosure Schedule 5.6.1 there is no audit examination, deficiency assessment,
Tax investigation or refund litigation with respect to any Taxes of the Company
or any Company Subsidiary, and no written claim has been made by any Taxing
Authority in a jurisdiction where the Company or any Company Subsidiary does not
file Tax Returns that the Company or any Company Subsidiary is subject to Tax in
that jurisdiction. The Company and the Company Subsidiaries have not executed an
extension or waiver of any statute of limitations on the assessment or
collection of any Tax due that is currently in effect. The Company and each
Company Subsidiary has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder or other third party, and the
Company and each Company Subsidiary has timely complied with all applicable
information reporting requirements under Part III, Subchapter A of Chapter 61 of
the Code and similar applicable state and local information reporting
requirements. The United States federal and state income Tax Returns the Company
and each Company Subsidiary subject to such Taxes have been audited by the IRS
or relevant state Tax Authorities or are closed by the applicable general
statute of limitations for all taxable years through December 31, 2013.

 

5.6.2.       The unpaid Taxes of the Company and the Company Subsidiaries (a) do
not exceed the reserve for Tax liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the balance sheet of the Company Financial Statements and (b) will not
exceed the reserve as adjusted for the passage of time through the Closing Date
in accordance with the past customs and practice of the Company in filing its
Tax Returns. Since December 31, 2017, neither the Company nor any Company
Subsidiary has incurred any liability for Taxes arising from extraordinary gains
or losses, as the term is used in GAAP.

 

5.6.3.       The Company and each Company Subsidiary has not disposed of
property in a transaction presently being accounted for under the installment
method under Section 453 of the Code. No excess loss account exists with respect
to any Company Subsidiary. The Company and each Company Subsidiary is not
required to include in income any adjustment pursuant to Section 481(a) of the
Code by reason of a voluntary change in accounting and the Company has no
Knowledge that the IRS has proposed such adjustment in accounting method. There
are no rulings, requests for rulings, or closing agreements with any Taxing
Authority specifically requested or entered into by the Company or a Company
Subsidiary, which could affect their respective Taxes for any period after the
Closing. All transactions that could give rise to an understatement of federal
income Tax (within the meaning of Sections 6662 and 6662A of the Code) with
respect to the Company and each Company Subsidiary were adequately disclosed on
Tax Returns to the extent required under the Code. There are no liens for Taxes
upon any property or assets of the Company and each Company Subsidiary except
for liens for current Taxes, assessments, and other governmental charges not yet
due, or which may thereafter be paid without penalty.

 

 36 

 

 

5.7.No Material Adverse Effect.

 

The Company has not suffered any Material Adverse Effect since December 31, 2017
and no event has occurred or circumstance arisen since that date which, in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect on
the Company.

 

5.8.Ownership of Property; Insurance Coverage.

 

5.8.1.       The Company and each Company Subsidiary has good and, as to real
property, marketable title to all assets and properties owned by the Company or
each Company Subsidiary in the conduct of their businesses, whether such assets
and properties are real or personal, tangible or intangible, including assets
and property reflected in the balance sheets contained in the Company Financial
Statements or acquired subsequent thereto (except to the extent that such assets
and properties have been disposed of in the ordinary course of business, since
the date of such balance sheets), subject to no encumbrances, liens, mortgages,
security interests or pledges, except (a) those items which secure liabilities
for public or statutory obligations or any discount with, borrowing from or
other obligations to FHLB, inter-bank credit facilities, or any transaction by a
Company Subsidiary acting in a fiduciary capacity, (b) statutory liens for
amounts not yet delinquent or which are being contested in good faith,
(c) non-monetary liens affecting real property which do not adversely affect the
value or use of such real property, and (d) those described and reflected in the
Company Financial Statements. The Company and the Company Subsidiaries, as
lessee, have the right under valid and enforceable leases of real and personal
properties used by the Company and its Subsidiaries in the conduct of their
businesses to occupy or use all such properties as presently occupied and used
by each of them. Neither the Company nor any Company Subsidiary is in default
under any lease for any real or personal property to which either the Company or
any Company Subsidiary is a party, and there has not occurred any event that,
with lapse of time or the giving of notice or both, would constitute such a
default.

 

5.8.2.       The Company and each Company Subsidiary currently maintain
insurance considered by each of them to be reasonable for their respective
operations. The Company and all Company Subsidiaries maintain such fidelity
bonds and errors and omissions insurance as may be customary or required under
applicable laws or regulations. All such insurance is valid and enforceable and
in full force and effect, and within the last three years the Company and each
Company Subsidiary has received each type of insurance coverage for which it has
applied and during such periods has not been denied indemnification for any
claims submitted under any of its insurance policies.

 

5.8.3.       All real property owned by the Company or a Company Subsidiary is
in material compliance with all applicable zoning laws and building codes, and
the buildings and improvements located on such real property are in good
operating condition and in a state of good working order, ordinary wear and tear
and casualty excepted. There are no pending or, to the Knowledge of the Company,
threatened condemnation proceedings against such real property. The Company and
the applicable Company Subsidiaries are in material compliance with all
applicable health and safety related requirements for the owned real property,
including those under the Americans with Disabilities Act of 1990 and the
Occupational Safety and Health Act of 1970.

 

 37 

 

 

5.9.Legal Proceedings.

 

Neither the Company nor any Company Subsidiary is a party to any, and there are
no pending or, to the Knowledge of the Company, threatened legal,
administrative, arbitration or other proceedings, claims (whether asserted or
unasserted), actions or governmental investigations or inquiries of any nature
(a) against the Company or any Company Subsidiary that could reasonably be
expected to have a Material Adverse Effect, (b) to which the Company or any
Company Subsidiary’s assets are or may be subject, (c) challenging the validity
or propriety of any of the transactions contemplated by this Agreement, or
(d) which could adversely affect the ability of the Company to perform under
this Agreement.

 

5.10.Compliance With Applicable Law.

 

5.10.1.       Each of the Company and each Company Subsidiary is in compliance
in all material respects with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable to it, its properties, assets and deposits, its business, and its
conduct of business and its relationship with its employees, including, without
limitation, the Federal Reserve Act, the NBA, the Federal Deposit Insurance Act,
the USA PATRIOT Act, the Equal Credit Opportunity Act, the Fair Housing Act, the
CRA, the Home Mortgage Disclosure Act, the Bank Secrecy Act, and all other
applicable fair lending laws and other laws relating to discriminatory business
practices, and neither the Company nor any Company Subsidiary has received any
written notice to the contrary. The Board of Directors of Farmers National has
adopted and Farmers National has implemented an anti-money laundering program
that contains adequate and appropriate customer identification verification
procedures that has not been deemed ineffective by any Governmental Entity and
that meets the requirements of Sections 352 and 326 of the USA PATRIOT Act and
the regulations thereunder.

 

5.10.2.       Each of the Company and each Company Subsidiary has all material
permits, licenses, authorizations, orders and approvals of, and has made all
filings, applications and registrations with, all Governmental Entities and Bank
Regulators that are required in order to permit it to own or lease its
properties and to conduct its business as presently conducted; all such permits,
licenses, certificates of authority, orders and approvals are in full force and
effect and no suspension or cancellation of any such permit, license,
certificate, order or approval is, to the Knowledge of the Company, threatened
or will result from the consummation of the transactions contemplated by this
Agreement, subject to obtaining the Regulatory Approvals.

 

5.10.3.       Since January 1, 2015, neither the Company nor any Company
Subsidiary has received any written notification or any other communication from
any Bank Regulator (a) asserting that the Company or any Company Subsidiary is
not in compliance with any of the statutes, regulations or ordinances which such
Bank Regulator enforces; (b) threatening to revoke any license, franchise,
permit or governmental authorization; (c) requiring or threatening to require
the Company or any Company Subsidiary, or indicating that the Company or any
Company Subsidiary may be required, to enter into a cease and desist order,
agreement or memorandum of understanding or any other agreement with any federal
or state governmental agency or authority which is charged with the supervision
or regulation of banks or engages in the insurance of bank deposits restricting
or limiting, or purporting to restrict or limit the operations of the Company or
any Company Subsidiary, including without limitation any restriction on the
payment of dividends; or (d) directing, restricting or limiting, or purporting
to direct, restrict or limit, in any manner the operations of the Company or any
Company Subsidiary, including without limitation any restriction on the payment
of dividends (any such notice, communication, memorandum, agreement or order
described in this sentence is hereinafter referred to as a “Company Regulatory
Agreement”). Neither the Company nor any Company Subsidiary is a party to or is
subject to any order, decree, agreement, memorandum of understanding or similar
arrangement with, or a commitment letter or similar submission to, or
extraordinary supervisory letter from, any Bank Regulator or any federal or
state governmental agency or authority charged with the supervision or
regulation of issuers of securities or the supervision or regulation of it. The
most recent regulatory rating given to Farmers National as to compliance with
the CRA is satisfactory or better. There are no unresolved violations,
criticisms or exceptions by any Regulatory Authority with respect to any Company
Regulatory Agreement. There is no injunction, order, judgment or decree imposed
upon the Company or any Company Subsidiary or the assets of the Company or any
Company Subsidiary.

 

 38 

 

 

5.10.4.       Since the enactment of the Sarbanes-Oxley Act, the Company has
been and is in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act.

 

5.11.Employee Benefit Plans.

 

5.11.1.       Neither the Company nor any Company Subsidiary has any commitment
to create any additional Company Compensation and Benefit Plan or to modify,
change or renew any existing Company Compensation and Benefit Plan, except as
required to maintain the qualified status thereof. The Company has made
available to CFB, in its Securities Documents or otherwise, true and correct
copies of the agreements or other documents establishing and evidencing the
Company Compensation and Benefit Plans.

 

5.11.2.       Each Company Compensation and Benefit Plan has been operated and
administered in all material respects in accordance with its terms and with
applicable law, including, but not limited to, ERISA, the Code, the Securities
Act, the Exchange Act, the Age Discrimination in Employment Act, COBRA, HIPAA,
the ACA and any regulations or rules promulgated thereunder, and all material
filings, disclosures and notices required by ERISA, the Code, the Securities
Act, the Exchange Act, the Age Discrimination in Employment Act, COBRA, HIPAA,
ACA and any other applicable law have been timely made or any interest, fines,
penalties or other impositions for late filings have been paid in full. Each
Company Compensation and Benefit Plan which is a Pension Plan and which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS, or is in the form of a prototype or
volume submitter plan that is the subject of a favorable opinion letter from the
IRS on which the Company is entitled to rely, and the Company is not aware of
any circumstances which are reasonably likely to result in revocation of any
such favorable determination letter or opinion letter. There is no pending or,
to the Knowledge of the Company, threatened action, suit or claim relating to
any of the Company Compensation and Benefit Plans (other than routine claims for
benefits). Neither the Company nor any Company Subsidiary has engaged in a
transaction, or omitted to take any action, with respect to any Company
Compensation and Benefit Plan that would reasonably be expected to subject the
Company or any Company Subsidiary to a material unpaid tax or penalty imposed by
either Sections 4975, 4980B or 5000 of the Code or Section 502 of ERISA.

 

5.11.3.       Neither the Company nor any entity with which it is or was ever
considered one employer under Section 4001(b)(1) of ERISA or Section 414 of the
Code (a “Company ERISA Affiliate”) maintains a plan subject to Title IV of
ERISA, or contributes to or is obligated to contribute to a “multiemployer
plan,” as defined in Section 3(37) of ERISA. Neither the Company, nor any
Company ERISA Affiliate, nor any Company Compensation and Benefit Plan,
including any Company Pension Plan, nor any trust created thereunder, nor any
trustee or administrator thereof has engaged in a transaction in connection with
which the Company, any Company ERISA Affiliate, and any Company Compensation and
Benefit Plan, including any Company Pension Plan or any such trust or any
trustee or administrator thereof, could reasonably be expected to be subject to
either a civil liability or penalty pursuant to Section 409, 502(i) or 502(l) of
ERISA or a tax imposed pursuant to Chapter 43 of the Code.

 

 39 

 

 

5.11.4.       All contributions required to be accrued under the terms of any
Company Compensation and Benefit Plan have been timely accrued, and all
anticipated contributions and funding obligations are accrued on the Company’s
consolidated financial statements to the extent required by GAAP. The Company
and each Company Subsidiary has expensed and accrued as a liability the present
value of future benefits under each applicable Company Compensation and Benefit
Plan for financial reporting purposes as required by GAAP.

 

5.11.5.       Except as set forth in Company Disclosure Schedule 5.11.5, neither
the Company nor any Company Subsidiary has any obligations to provide retiree
health, life insurance, death benefits, or disability insurance, under any
Company Compensation and Benefit Plan, other than benefits mandated by
Section 4980B of the Code. There has been no communication to employees by the
Company or any Company Subsidiary that would reasonably be expected to promise
or guarantee such employees retiree health, life insurance, or disability
insurance, or any retiree death benefits.

 

5.11.6.       The Company and its Subsidiaries do not maintain any Company
Compensation and Benefit Plans covering employees who are not United States
residents.

 

5.11.7.       With respect to each Company Compensation and Benefit Plan, if
applicable, the Company has provided or made available to CFB copies of the:
(a) trust instruments and insurance contracts; (b)  most recent Forms 5500 filed
with the IRS, including all schedules and attachments thereto; (c)  most recent
actuarial reports and financial statements; (d) most recent summary plan
description; (e) most recent determination letter issued by the IRS; (f) any
Form 5310 or Form 5330 filed with the IRS within the last year; and (g) most
recent nondiscrimination tests performed under ERISA and the Code (including
401(k) and 401(m) tests.

 

5.11.8.       All deferred compensation plans, programs or arrangements of the
Company and any Company Subsidiary are in compliance, both in form and
operation, with Section 409A of the Code and all guidance issued thereunder.

 

5.12.Environmental Matters.

 

With respect to the Company and each Company Subsidiary:

 

(A)       To the Company’s Knowledge, neither the conduct nor operation of its
business nor any condition of any property currently or previously owned or
operated by it (including, without limitation, in a fiduciary or agency
capacity), or on which it holds a lien, results or resulted in a violation of or
gives rise to any potential material liability under, any Environmental Laws
that is reasonably likely to impose a material liability (including a
remediation obligation) upon the Company or any Company Subsidiary. No condition
has existed or event has occurred with respect to any of them or any such
property that, with notice or the passage of time, or both, is reasonably likely
to result in any material liability to the Company or any Company Subsidiary by
reason of any Environmental Laws. Neither the Company nor any Company Subsidiary
during the past five years has received any written notice from any Person or
Governmental Entity that the Company or any Company Subsidiary or the operation
or condition of any property ever owned, operated, or held as collateral or in a
fiduciary capacity by any of them are currently in violation of or otherwise are
alleged to have liability under any Environmental Laws or relating to Materials
of Environmental Concern (including, but not limited to, responsibility (or
potential responsibility) for the cleanup or other remediation of any Materials
of Environmental Concern at, on, beneath, or originating from any such property)
for which a material liability may be reasonably likely to be imposed upon the
Company or any Company Subsidiary.

 

 40 

 

 

(B)       There is no suit, claim, action, demand, executive or administrative
order, directive, investigation or proceeding pending or, to the Company’s
Knowledge, threatened, before any court, governmental agency or other forum
against the Company or any Company Subsidiary (a) for alleged noncompliance
(including by any predecessor) with, or liability under, any Environmental Law
or (b) relating to the presence of or release (defined herein) into the
environment of any Materials of Environmental Concern (as defined herein),
whether or not occurring at or on a site owned, leased or operated by the
Company or any Company Subsidiary.

 

5.13.Securities Documents

 

The Company has made available to CFB copies of its (a) annual reports on Form
10-K for the years ended December 31, 2017, 2016 and 2015, and (b) proxy
materials used or for use in connection with its meetings of shareholders held
or to be held in 2018, 2017 and 2016. Such reports and such proxy materials
complied, at the time filed with the SEC, in all material respects, with the
Securities Laws.

 

5.14.Brokers, Finders and Financial Advisors.

 

Neither the Company nor any Company Subsidiary, nor any of their respective
officers, directors, employees or agents, has employed any broker, finder or
financial advisor in connection with the transactions contemplated by this
Agreement, or incurred any liability or commitment for any fees or commissions
to any such person in connection with the transactions contemplated by this
Agreement except for the retention of Raymond James & Associates, Inc. (“Raymond
James”) and the fee payable pursuant thereto.

 

5.15.Company Common Stock.

 

The shares of Company Common Stock to be issued pursuant to this Agreement, when
issued in accordance with the terms of this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable and subject to no preemptive
rights.

 

5.16.Company Information Supplied.

 

5.16.1.       The information relating to the Company and any Company Subsidiary
to be contained in the Merger Registration Statement, or in any other document
filed with any Bank Regulator or other Governmental Entity in connection
herewith, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading.

 

5.16.2.       The Merger Registration Statement will comply with the provisions
of the Exchange Act and the rules and regulations thereunder and the provisions
of the Securities Act and the rules and regulations thereunder, except that no
representation or warranty is made by the Company with respect to statements
made or incorporated by reference therein based on information supplied by CFB
specifically for inclusion or incorporation by reference in the Merger
Registration Statement.

 

5.16.3.       The information supplied by the Company and any Company Subsidiary
for inclusion in the Applications will, at the time each such document is filed
with any Bank Regulator and up to and including the dates of any required
regulatory approvals or consents, as such Applications may be amended by
subsequent filings, be accurate in all material respects.

 

 41 

 

 

5.17.Loan Portfolio.

 

All loans receivable (including discounts) and accrued interest entered on the
books of the Company and the Company Subsidiaries arose out of bona fide
arm’s-length transactions, were made for good and valuable consideration in the
ordinary course of the Company’s or the appropriate Company Subsidiary’s
respective business, and the notes or other evidences of indebtedness with
respect to such loans (including discounts), and all pledges, mortgages, deeds
of trust and other collateral documents or security instruments relating
thereto, are valid, true and genuine and are what they purport to be. To the
Company’s Knowledge, the loans, discounts and the accrued interest reflected on
the books of the Company and the Company Subsidiaries are subject to no
defenses, set-offs or counterclaims (including, without limitation, those
afforded by usury or truth-in-lending laws), except as may be provided by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by general principles of equity. With respect to all such loans, the Company or
a Company Subsidiary has good and marketable title, free and clear of any and
all encumbrances, liens, pledges, equities, claims, charges, rights of first
refusal or similar rights or security interests of any nature encumbering such
loan and are evidenced by notes, agreements or other evidences of indebtedness
which are true, genuine and correct, and to the extent secured, are secured by
valid liens and security interests that are legal, valid and binding obligations
of the maker thereof, enforceable in accordance with the respective terms
thereof, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws or equitable principles affecting the
enforcement of creditors’ rights, which have been perfected.

 

5.18.Investment Securities and Commodities.

 

5.18.1.       The Company and all Company Subsidiaries have good title to all
securities and commodities owned by them (except those sold under repurchase
agreements or held in any fiduciary or agency capacity), free and clear of any
liens and encumbrances, except to the extent such securities or commodities are
pledged in the ordinary course of business to secure obligations of the Company
or any Company Subsidiary. Such securities and commodities are valued on the
books of the Company in accordance with GAAP.

 

5.18.2.       The Company and all Company Subsidiaries and their respective
businesses employ, and have acted in compliance in all material respects with,
investment, securities, commodities, risk management and other policies,
practices and procedures that the Company believes are prudent and reasonable in
the context of such businesses. Before the date hereof, the Company has made
available to CFB its material policies, practices and procedures.

 

5.19.Related Party Transactions.

 

All transactions (including any loan or other credit accommodation) between the
Company or any Company Subsidiary and any Affiliate of the Company or any
Company Affiliate: (a) were made in the ordinary course of business, (b) were
made on substantially the same terms, including interest rates and collateral,
as those prevailing at the time for comparable transactions with other Persons,
and (c) did not involve substantially more than the normal risk of
collectability or present other unfavorable features (as such terms are used
under Regulation O of the FRB). No loan or credit accommodation to any Affiliate
of the Company or any Company Subsidiary is presently in default or, during the
three year period prior to the date of this Agreement, has been in default or
has been restructured, modified or extended. Neither the Company nor any Company
Subsidiary has been notified that principal and interest with respect to any
such loan or other credit accommodation will not be paid when due or that the
loan grade classification accorded such loan or credit accommodation by the
Company is inappropriate.

 

 42 

 

 

5.20.Risk Management Instruments.

 

All interest rate swaps, caps, floors, option agreements, futures and forward
contracts and other similar risk management arrangements, whether entered into
for the Company’s own account, or for the account of one or more of the
Company’s Subsidiaries or their customers, were entered into in the ordinary
course of business consistent with past practice and in compliance with all
applicable laws, rules, regulations and regulatory policies, and with
counterparties believed at the time to be financially responsible and able to
understand (either alone or in consultation with their advisors) and to bear the
risks of such transactions; and each of them constitutes the valid and legally
binding obligation of the Company or one of its Subsidiaries, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles), and is in full force and effect. Neither the
Company nor any Company Subsidiary, nor to the Knowledge of the Company any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement in any respect and there are no allegations or
assertions of such by any party thereunder.

 

5.21.Intellectual Property.

 

The Company and each Company Subsidiary (a) owns or possesses valid and binding
licenses and other rights (subject to expirations in accordance with their
respective terms) to use any and all patents, copyrights, trade secrets, trade
names, service marks and trademarks, and (b) is a party to valid and binding
licenses for any software, which are required for the Company and each Company
Subsidiary to conduct their respective businesses as currently conducted.
Neither the Company nor any Company Subsidiary has received any notice or has
any Knowledge of any actual or threatened conflict with respect to any patents,
copyrights, trade secrets, trade names, service marks, trademarks, or licensed
software used by the Company or any Company Subsidiary in their respective
businesses as currently conducted. The Company and each Company Subsidiary has
performed all of the obligations required to be performed as of the date of this
Agreement, and is not in default in any material respect, under any license,
contract, agreement, arrangement or commitment relating to any of the foregoing.
Neither the Company nor any Company Subsidiary has received any charge,
complaint, claim, demand or notice alleging that it has infringed upon, diluted,
misappropriated or otherwise violated any intellectual property owned or
controlled by any third party, and no third party has infringed, diluted,
misappropriated or otherwise violated any intellectual property rights of the
Company or any Company Subsidiary. The Company and each Company Subsidiary (a)
owns or possesses confidential information, including, but not limited to,
customer lists and customer data, (b) has taken reasonable steps to protect such
confidential information from unintended disclosure, and (c) represents and
warrants that, to its Knowledge, such confidential information has not been
disclosed to any third parties other than their Affiliates, third parties with
which they have contractual nondisclosure agreements or CFB and its Affiliates.

 

5.22.Labor Matters.

 

There are no labor or collective bargaining agreements to which the Company or
any Company Subsidiary is a party. There is no union organizing effort pending
or to the Knowledge of the Company, threatened against the Company or any
Company Subsidiary. There is no labor strike, labor dispute (other than routine
employee grievances that are not related to union employees), work slowdown,
stoppage or lockout pending or, to the Knowledge of the Company, threatened
against the Company or any Company Subsidiary. There is no unfair labor practice
or labor arbitration proceeding pending or, to the Knowledge of the Company,
threatened against the Company or any Company Subsidiary (other than routine
employee grievances that are not related to union employees). The Company and
each Company Subsidiary is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, including but not limited to the
Fair Labor Standards Act, the Family and Medical Leave Act, Title VII of the
Civil Rights Act, the Immigration and Nationality Act, and the National Labor
Relations Act, and are not engaged in any unfair labor practice. The Company and
each Company Subsidiary represents that they have not made any commitments to
others inconsistent with or in derogation of any of the foregoing. There are no
pending or, to the Knowledge of the Company, threatened claims or suits against
the Company or any Company Subsidiary, or for which any of them might be legally
responsible, under any labor or employment law or brought or made by a current
or former employee or applicant. Neither the Company nor any Company Subsidiary
is delinquent in any material respect in payments to any of its current or
former officers, directors, managers, members, partners, employees or
independent contractors for any wages, salaries, commissions, bonuses, benefits,
expenses, or other compensation for any services performed or amounts required
to be reimbursed, or has, to its Knowledge, any liability, whether actual or
contingent, with respect to any misclassification of any person as an
independent contractor rather than as an employee, or with respect to any
employee leased from another employer.

 

 43 

 

 

5.23.Fairness Opinion.

 

The board of directors of the Company has received an opinion from Raymond James
to the effect that, subject to the terms, conditions and qualifications set
forth therein, as of the date hereof, the Merger Consideration to be paid by the
Company in the Merger, is fair to the Company, from a financial point of view,
which opinion will be confirmed in writing dated as of the date of this
Agreement. Such opinion has not been amended or rescinded as of the date of this
Agreement.

 

5.24.Financing.

 

As required by this Agreement, two (2) Business Days prior to the Closing Date,
the Company will have sufficient available cash to pay the amounts required to
be paid to CFB shareholders pursuant to this Agreement and shares available and
reserved to pay the Per Share Stock Consideration, upon consummation of the
Merger.

 

5.25.No Other Representations or Warranties.

 

5.25.1.       Except for the representations and warranties made by the Company
in this Article V and for the disclosures contained in the Company Disclosure
Schedule, neither the Company nor any other person makes any express or implied
representation or warranty with respect to the Company, its Subsidiaries, or
their respective businesses, operations, assets, liabilities, conditions
(financial or otherwise) or prospects, and the Company hereby disclaims any such
other representations or warranties.

 

5.25.2.       The Company acknowledges and agrees that neither CFB nor any other
person has made or is making any express or implied representation or warranty
other than those contained in Article IV and in the CFB Disclosure Schedule.

 

ARTICLE VI
COVENANTS OF CFB

 

6.1.Conduct of Business.

 

6.1.1.       Affirmative Covenants. During the period from the date of this
Agreement to the Effective Time, except as expressly contemplated or permitted
by this Agreement, required by law or as consented to in writing by the Company,
which consent will not be unreasonably withheld, conditioned or delayed, CFB
will, and it will cause each CFB Subsidiary to: operate its business, only in
the usual, regular and ordinary course of business; use reasonable efforts to
preserve intact its business organization and assets and maintain its rights and
franchises; and voluntarily take no action which would, or would be reasonably
likely to, (a) adversely affect the ability of the parties to obtain any
Regulatory Approvals or other approvals of Governmental Entities required for
the transactions contemplated hereby or increase the period of time necessary to
obtain such approvals, or (b) adversely affect its ability to perform its
covenants and agreements under this Agreement.

 

 44 

 

 

6.1.2.       Negative Covenants. CFB agrees that from the date of this Agreement
to the Effective Time, except as otherwise specifically provided, permitted or
required by this Agreement, set forth in CFB Disclosure Schedule 6.1.2, required
by law or regulation or any Governmental Entity or consented to by the Company
in writing (which consent shall not be unreasonably withheld, conditioned or
delayed), it will not, and it will cause each CFB Subsidiary not to:

 

(A)       change or waive any provision of its articles of incorporation, or
bylaws, or appoint a new director to its board of directors (except as to the
appointment of a new director, as necessary to maintain any minimum number of
directors pursuant to a regulatory requirement or its articles of incorporation
or bylaws);

 

(B)       change the number of authorized or issued shares of its capital stock,
issue shares of CFB Common Stock or issue or grant any Right or agreement of any
character relating to its authorized or issued capital stock or securities
convertible into shares of such stock, make any grant or award under any equity
compensation plan or arrangement, or split, combine or reclassify shares of its
capital stock, or declare, set aside or pay any dividend or other distribution
in respect of capital stock (except for (i) regular semi-annual cash dividends
by CFB on outstanding shares of CFB Common Stock at a rate not in excess of
$0.25 per share payable in June and December in accordance with past practice,
provided, however, that CFB may change its cash dividend payment schedule to a
quarterly cash dividend so long as its quarterly cash dividend payment does not
exceed $0.125 per share, and (ii) dividends declared and paid by Community First
Bank with respect to its outstanding shares of Community First Preferred Stock
in accordance with the respective terms thereof), or redeem or otherwise acquire
any shares of its capital stock other than a security interest or as a result of
the enforcement of a security interest;

 

(C)       enter into, amend in any material respect or terminate any material
contract or agreement (including without limitation any settlement agreement
with respect to litigation other than pursuant to any payment, discharge,
settlement or compromise permitted pursuant to Section 6.1.2(T)), or waive,
release, grant or transfer material rights of value except in the ordinary
course of business;

 

(D)       make application for the opening or closing of any, or open or close
any, branch or automated banking facility;

 

(E)       grant or agree to pay any bonus, severance or termination to, or enter
into, renew or amend any employment agreement, severance agreement and/or
supplemental executive agreement with, or increase in any manner the
compensation or fringe benefits of, any of its directors, officers or employees,
except as may be required by law, or promote any employee to a rank having a
title of vice president or other more senior rank, or hire any new employee,
other than the hiring of at-will, non-officer employees to fill vacancies that
may from time to time arise in the ordinary course of business; notwithstanding
the foregoing, CFB may increase the compensation of any non-contract employee
(i.e., any employee who is not a party to an employment, severance or
change-in-control agreement with CFB or any CFB Subsidiary and who is not a
participant in any CFB SERP) in the ordinary course of business and consistent
with past practices, provided, however, that no such increase shall be in an
amount greater than 3% of the prior compensation level of such employee;

 

 45 

 

 

(F)       enter into or, except as may be required by law, materially modify any
pension, retirement, stock option, stock purchase, stock appreciation right,
stock grant, savings, profit sharing, deferred compensation, supplemental
retirement, consulting, bonus, group insurance or other employee benefit,
incentive or welfare contract, plan or arrangement, or any trust agreement
related thereto, in respect of any of its directors, officers or employees; or
make any contributions to any defined contribution plan not in the ordinary
course of business consistent with past practice;

 

(G)       merge or consolidate CFB or any CFB Subsidiary with any other
institution; sell or lease all or any substantial portion of the assets or
business of CFB or any CFB Subsidiary; make any acquisition of all or any
substantial portion of the business or assets of any other person, firm,
association, corporation or business organization other than in connection with
foreclosures, settlements in lieu of foreclosure, troubled loan or debt
restructuring, or the collection of any loan or credit arrangement between CFB
or any CFB Subsidiary and any other person; enter into a purchase and assumption
transaction with respect to deposits and liabilities; voluntarily revoke or
surrender any certificate of authority to maintain, or file an application for
the relocation of, any existing branch office, or file an application for a
certificate of authority to establish a new branch office; provided, however,
that CFB intends, and will continue, to sell shares of stock from its investment
securities portfolio, including financial institution shares, consistent with
CFB’s past practice, with the parties’ intention being that CFB’s investment
securities portfolio will be fully liquidated by the Closing Date;

 

(H)       issue any equity or debt securities; or sell or otherwise dispose of
any material asset; except for transactions with the FHLB, subject any asset to
a lien, pledge, security interest or other encumbrance other than in the
ordinary course of business consistent with past practice; or incur any
indebtedness for borrowed money (or guarantee any indebtedness for borrowed
money), except in the ordinary course of business consistent with past practice;

 

(I)       materially change any method, practice or principle of accounting,
except as may be required from time to time by GAAP (without regard to any
optional early adoption date) or any Regulatory Authority responsible for
regulating CFB or any CFB Subsidiary;

 

(J)       except for foreclosure and collection matters, waive, release, grant
or transfer material rights of value or modify or change in any material respect
any existing material agreement or indebtedness to which CFB or any CFB
Subsidiary is a party, other than in the ordinary course of business, consistent
with past practice;

 

(K)       purchase any securities other than securities issued by the U.S.
government or U.S. government agencies with maturities of three (3) years or
less or sell any securities other than sales consistent with CFB’s past
practice;

 

(L)       except for commitments issued prior to the date of this Agreement
which have not yet expired and which have been disclosed on the CFB Disclosure
Schedule 6.1.2 (L), and the renewal of existing lines of credit, make any new
loan or other credit facility commitment (including without limitation, lines of
credit and letters of credit) in an amount in excess of $250,000 for a
commercial loan, or in excess of $417,000 for a non-conforming residential loan.
In addition, the prior approval of the Company is required with respect to the
following: (i) any new loan or credit facility commitment in an amount of
$150,000 or greater to any borrower or group of affiliated borrowers whose
credit exposure with CFB, in the aggregate, exceeds $500,000 prior thereto or as
a result thereof; (ii) any new loan or credit facility commitment in excess of
$417,000 with respect to a non-conforming residential mortgage loan or $150,000
with respect to a home equity line of credit, in either case to any person
residing, or any property located, outside of the Commonwealth of Pennsylvania;
(iii) any new unsecured loan in excess of $25,000; and (iv) any new loan or loan
commitment to any director or executive officer (it being understood and agreed
that the Company will use its reasonable best efforts to respond within five
Business Days to a request by CFB for Company’s written consent to extend credit
in amounts exceeding the thresholds described herein);

 

 46 

 

 

(M)       enter into, renew, extend or modify any transaction (other than a
deposit transaction in the ordinary course of business) with any Affiliate;

 

(N)       enter into any futures contract, option, interest rate cap, interest
rate floor, interest rate exchange agreement or other agreement or take any
other action for purposes of hedging the exposure of its interest-earning assets
and interest-bearing liabilities to changes in market rates of interest;

 

(O)       make any material change in policies in existence on the date of this
Agreement with regard to: the extension of credit, or the establishment of
reserves with respect to the possible loss thereon or the charge off of losses
incurred thereon; investments; asset/liability management; deposit pricing or
gathering; or other material banking policies except as may be required by
changes in applicable laws, regulations or GAAP or by any Bank Regulator;

 

(P)       except for the execution of this Agreement, and the transactions
contemplated herein, take any action that would give rise to an acceleration of
the right to payment to any individual under any CFB Compensation and Benefit
Plan;

 

(Q)       make any capital expenditure in excess of $10,000 individually or
$25,000 in the aggregate, other than expenditures necessary to maintain existing
assets in good repair;

 

(R)       purchase or otherwise acquire any material asset or incur any material
liability other than in the ordinary course of business consistent with past
practices and policies;

 

(S)       undertake or enter into any lease, contract or other commitment for
its account, other than in the ordinary course of business, involving a payment
of more than $5,000 annually, or containing any financial commitment in excess
of $15,000 in the aggregate and extending beyond 24 months from the date hereof;

 

(T)       except with respect to foreclosures or other collection actions (which
are set forth in CFB Disclosure Schedule 6.1.2(T)), pay, discharge, settle or
compromise any claim, action, litigation, arbitration or proceeding, other than
any such payment (except to the extent paid or reimbursed by insurance),
discharge, settlement or compromise in the ordinary course of business
consistent with past practice that involves solely money damages in the amount
not in excess of $10,000 individually or, for each fiscal quarter, $25,000 in
the aggregate, and that does not create negative precedent for other pending or
potential claims, actions, litigation, arbitration or proceedings, or waive or
release any material rights or claims, or agree to consent to the issuance of
any injunction, decree, order or judgment restricting or otherwise affecting its
business or operations, it being understood and agreed that the Company will use
its reasonable best efforts to respond within five Business Days to a request by
CFB for the Company’s written consent to pay, discharge, settle or compromise a
claim in amounts exceeding the thresholds described herein;

 

(U)       foreclose upon or take a deed or title to any commercial real estate
without first conducting a Phase I environmental assessment of the property or
foreclose upon any commercial real estate if such environmental assessment
indicates the presence of a Materials of Environmental Concern;

 

 47 

 

 

(V)       purchase or sell any mortgage loan servicing rights other than in the
ordinary course of business consistent with past practice;

 

(W)       sell any participation interest in any loan other than in the ordinary
course of business consistent with past practice or sell any Real Estate Owned
(other than sales that generate a net book loss of not more than $10,000 for any
particular property) it being understood and agreed that the Company will use
its reasonable best efforts to respond within five Business Days to a request by
CFB for the Company’s written consent to sell Real Estate Owned for a loss
exceeding the threshold described herein;

 

(X)       issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) without prior consultation with the Company and, to the extent
relating to post-Closing employment, benefit or compensation information without
the prior consent of the Company (which shall not be unreasonably withheld) or
issue any broadly distributed communication of a general nature to customers
without the prior approval of the Company (which shall not be unreasonably
withheld), except as required by law or for communications in the ordinary
course of business consistent with past practice that do not relate to the
Merger or other transactions contemplated hereby;

 

(Y)       enter into any new line of business;

 

(Z)       take any voluntary action that is intended or is reasonably likely to
result in any of the representations and warranties of CFB set forth in this
Agreement becoming untrue as of any date after the date hereof or in any of any
of the closing conditions set forth in Article IX hereof not being satisfied; or

 

(AA) agree to do any of the foregoing.

 

6.2.Current Information and Cooperation.

 

6.2.1.       Subject to compliance with applicable law, regulation and policy,
during the period from the date of this Agreement to the Effective Time, CFB
will cause one or more of its representatives to confer with representatives of
the Company and report the general status of its ongoing operations at such
times as the Company may reasonably request. CFB will promptly notify the
Company of any material change in the normal course of its business or in the
operation of its properties and, to the extent permitted by applicable law, of
any governmental complaints, investigations or hearings (or communications
indicating that the same may be contemplated), or the institution or the threat
of litigation involving CFB or any CFB Subsidiary. Without limiting the
foregoing, senior officers of the Company and CFB shall meet on a reasonably
regular basis (expected to be at least monthly) to review the financial, credit
and operational affairs, and the like, of CFB and its Subsidiaries, subject to
relevant provisions of applicable law.

 

6.2.2.       CFB and the Company shall meet on a regular basis to discuss and
plan for the conversion of CFB’s data processing and related electronic
informational systems to those used by Farmers National, which planning shall
include, but not be limited to, discussion of the possible termination by CFB of
third-party service provider arrangements effective at the Effective Time or at
a date thereafter, non-renewal of personal property leases and software licenses
used by CFB in connection with its systems operations, retention of outside
consultants and additional employees to assist with the conversion, and
outsourcing, as appropriate, of proprietary or self-provided system services, it
being understood that CFB shall not be obligated to take any such action prior
to the Effective Time and, unless CFB otherwise agrees, no conversion shall take
place prior to the Effective Time. In the event that CFB takes, at the request
of Farmers National, any action relative to third parties to facilitate the
conversion that results in the imposition of any fees or charges, Farmers
National shall indemnify CFB for any such fees and charges, and the costs of
reversing the conversion process, if for any reason the Merger is not
consummated for any reason other than a breach of this Agreement by the Company.

 

 48 

 

 

6.2.3.       Each of the parties agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other party in doing, all things
necessary, proper, and advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
including, without limitation, any actions, assistance or cooperation necessary
in preparation for the conversion and integration of CFB’s operations into the
Company’s operations. Notwithstanding any other provision contained in this
Agreement, neither the Company nor Farmers National shall under any circumstance
be permitted to exercise control of CFB or any CFB Subsidiaries prior to the
Effective Time.

 

6.2.4.       On a monthly basis, CFB shall provide the Company with a written
list of nonperforming assets (the term “nonperforming assets,” for purposes of
this subsection, means (a) loans that are Troubled Debt Restructurings, (b)
loans on nonaccrual or non-performing status, (c) REO, (d) all loans thirty (30)
days or more past due as to principal or interest and still accruing) as of the
end of such month and (e) and impaired loans. Within seven (7) days of the end
of each month, CFB shall provide the Company with a schedule of all loan
approvals, which schedule shall indicate the loan amount, loan type and other
material features of the loan. On a monthly basis, CFB shall provide the Company
with the following reports: (a) watch list report, (b) classified asset report,
(c) net charge-offs, (d) loan loss reserve analysis, (e) individual asset
quality write ups, and (f) pipeline report.

 

6.2.5.       CFB shall promptly inform the Company upon receiving notice of any
legal, administrative, arbitration or other proceedings, demands, notices,
audits or investigations by any federal, state or local commission, agency or
board relating to the alleged liability of CFB or any CFB Subsidiary under any
labor or employment law, or related to any claims made by or threatened by any
current or former employee or applicant.

 

6.2.6.       CFB shall undertake to obtain new appraisal reports (which
appraisal reports shall include the appraised value based on both a current
market value basis and the liquidation value basis of the underlying collateral)
from a qualified independent third party appraisal firm with respect to all
collateral securing loans which CFB or any CFB Subsidiary has classified as
substandard, doubtful or loss and will use its best efforts to have such new
appraisals obtained promptly, but in no event less than five Business Days prior
to the Closing Date; provided, however, that in the event this Agreement is
terminated pursuant to Article XI (other than a termination by the Company
pursuant to Section 11.1.2 or 11.1.3 or a termination pursuant to Section 11.1.7
or 11.1.8), the Company shall reimburse CFB for any expenses actually incurred
as a result of or in connection with this Section 6.2.6.

 

6.2.7.       CFB and Community First Bank shall permit a representative of the
Company to attend any meeting of their respective loan review or other loan
committee as an observer; provided, however, that CFB and Community First Bank
shall not be required to permit the Company representative to remain present
during any confidential discussion of this Agreement and the transactions
contemplated hereby or any third party proposal to acquire control of CFB or
during any other matter that the respective Board of Directors or committee
thereof has reasonably determined to be confidential with respect to the
Company’s participation.

 

 49 

 

 

6.3.Access to Properties and Records.

 

Subject to Section 12.1 hereof, CFB shall permit the Company reasonable access
during normal business hours upon reasonable written notice to its properties
and those of the CFB Subsidiaries, and shall disclose and make available to the
Company during normal business hours all of its books, papers and records
relating to the assets, properties, operations, obligations and liabilities,
including, but not limited to, all books of account (including the general
ledger), tax records, minute books of directors’ (other than minutes that
discuss any of the transactions contemplated by this Agreement or any other
subject matter CFB determines based on the advice of legal counsel should be
treated as confidential) and shareholders’ meetings, organizational documents,
bylaws, contracts and agreements, filings with any regulatory authority, plans
affecting employees, and any other business activities or prospects in which the
Company may have a reasonable interest; provided, however, that CFB shall not be
required to take any action that would provide access to or to disclose
information where such access or disclosure would violate or prejudice the
rights or business interests or confidences of any customer or other person or
would result in the waiver by it of the privilege protecting communications
between it and any of its counsel or that is otherwise prohibited by law or
contractual agreement. The Company shall not interfere unreasonably with CFB’s
regular business operations during any such access to CFB’s property, books and
records.

 

6.4.Financial and Other Statements.

 

6.4.1.       Promptly upon receipt thereof, CFB will furnish to the Company
copies of each annual, interim or special audit of the books of CFB and the CFB
Subsidiaries made by its independent auditors and copies of all internal control
reports submitted to CFB by such auditors in connection with each annual,
interim or special audit of the books of CFB and the CFB Subsidiaries made by
such auditors.

 

6.4.2.       As soon as reasonably available, CFB will furnish to the Company
copies of all documents, statements and reports that it or any CFB Subsidiary
shall send to its shareholders or, to the extent legally permitted to do so, any
Bank Regulator. Within ten (10) Business Days after the end of each quarter, CFB
will deliver to the Company a consolidated balance sheet and a consolidated
statement of income, without related notes, for such period prepared in
accordance with current financial reporting practices. Within three (3) days
following each meeting of the Board of Directors of CFB or Community First Bank,
CFB will deliver to the Company a monthly financial reporting package for the
previous month and previous month on a year to date basis, in the same form as
is delivered to the respective Board of Directors of CFB and Community First
Bank, prepared in accordance with current financial reporting practices.

 

6.4.3       To the extent legally permitted to so, CFB will advise the Company
promptly of the receipt of any written communication of any Bank Regulator with
respect to the condition or activities of CFB or any of the CFB Subsidiaries;
provided further that if CFB is not legally permitted to furnish the Company
with such written communication without having received the approval of a Bank
Regulator, CFB Shall promptly request such approval from the applicable Bank
Regulator.

 

6.4.4.       With reasonable promptness, CFB will furnish to the Company such
additional financial data that CFB possesses and as the Company may reasonably
request, including without limitation, detailed monthly financial statements and
loan reports.

 

 50 

 

 

6.5.Maintenance of Insurance.

 

CFB shall maintain, and cause each CFB Subsidiary to maintain, insurance in such
amounts as are reasonable to cover such risks as are customary in relation to
the character and location of their properties and the nature of their business,
but in no event shall such coverage be less than coverage by the policies in
place as of the date of this Agreement.

 

  6.6. Disclosure Supplements.

 

From time to time as necessary (but in any event, as of a date within three
Business Days prior to the Effective Time), CFB will supplement or amend the CFB
Disclosure Schedule delivered in connection herewith with respect to any matter
hereafter arising which, if existing, occurring or known at the date of this
Agreement, would have been required to be set forth or described in such CFB
Disclosure Schedule or which is necessary to correct any information in such CFB
Disclosure Schedule which has been rendered inaccurate thereby. Notwithstanding
the foregoing, CFB shall promptly notify the Company if any representation or
warranty of CFB becomes materially inaccurate but in no event more than five (5)
Business Days after CFB has Knowledge of such material inaccuracy. No supplement
or amendment to such CFB Disclosure Schedule shall have any effect for the
purpose of determining satisfaction of the conditions set forth in Article IX.

 

6.7.Consents and Approvals of Third Parties.

 

CFB shall use all commercially reasonable efforts to obtain as soon as
practicable all consents and approvals of third parties necessary or desirable
for the consummation of the Merger, the Bank Merger and all other transactions
contemplated by this Agreement prior to the Effective Time.

 

6.8.Failure to Fulfill Conditions.

 

In the event that CFB determines that a condition to its obligation to complete
the Merger or the Bank Merger cannot be fulfilled and that it will not waive
that condition, it will promptly notify the Company.

 

6.9.Reasonable Best Efforts.

 

Subject to the terms and conditions herein provided, CFB agrees to use all
commercially reasonable best efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the Merger, the
Bank Merger and all other transactions contemplated by this Agreement.

 

6.10.No Solicitation.

 

6.10.1.       Except as provided in this Section 6.10 or elsewhere in this
Agreement, from the date of this Agreement until the earlier to occur of the
Closing or the termination of this Agreement in accordance with its terms, CFB
shall not, and shall cause its Subsidiaries and its and their respective
officers, directors, employees, investment bankers, financial advisors,
attorneys, accountants, consultants, affiliates and other agents (collectively,
the “Representatives”) not to, directly or indirectly, (a) initiate, solicit or
knowingly encourage, or take any other action to knowingly facilitate the making
of any inquiry, offer or proposal which constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal; (b) participate in any discussions
or negotiations regarding any Acquisition Proposal or furnish, or otherwise
afford access, to any Person (other than the Company) any information or data
with respect to CFB or any of its Subsidiaries or otherwise relating to an
Acquisition Proposal; (c)  release any Person from, waive any provisions of, or
fail to enforce any confidentiality agreement or standstill agreement to which
CFB is a party; or (d) enter into any agreement, agreement in principle or
letter of intent with respect to any Acquisition Proposal or approve or resolve
to approve any Acquisition Proposal or any agreement, agreement in principle or
letter of intent relating to an Acquisition Proposal. Any violation of the
foregoing restrictions by CFB, any CFB Subsidiary or any Representative, whether
or not such Representative is so authorized and whether or not such
Representative is purporting to act on behalf of CFB or otherwise, shall be
deemed to be a breach of this Agreement by CFB. CFB and its Subsidiaries shall,
and shall cause each of CFB Representatives to, immediately cease and cause to
be terminated any and all existing discussions, negotiations, and communications
with any Persons with respect to any existing or potential Acquisition Proposal.

 

 51 

 

 

For purposes of this Agreement, “Acquisition Proposal” shall mean any inquiry,
offer or proposal (other than an inquiry, offer or proposal from the Company),
whether or not in writing, contemplating, relating to, or that could reasonably
be expected to lead to, an Acquisition Transaction. For purposes of this
Agreement, “Acquisition Transaction” shall mean (a) any transaction or series of
transactions involving any merger, consolidation, recapitalization, share
exchange, liquidation, dissolution or similar transaction involving CFB or any
of its Subsidiaries; (b) any transaction pursuant to which any third party or
group acquires or would acquire (whether through sale, lease or other
disposition), directly or indirectly, any assets of CFB or any of its
Subsidiaries representing, in the aggregate, twenty-five percent (25%) or more
of the assets of CFB and its Subsidiaries on a consolidated basis; (c) any
issuance, sale or other disposition of (including by way of merger,
consolidation, share exchange or any similar transaction) securities (or
options, rights or warrants to purchase or securities convertible into, such
securities) representing twenty-five percent (25%) or more of the outstanding
securities of CFB or any of its Subsidiaries; (d) any tender offer or exchange
offer that, if consummated, would result in any third party or group
beneficially owning twenty-five percent (25%) or more of any class of equity
securities of CFB or any of its Subsidiaries; or (e) any transaction which is
similar in form, substance or purpose to any of the foregoing transactions, or
any combination of the foregoing.

 

6.10.2.       Notwithstanding Section 6.10.1, CFB may take any of the actions
described in clauses (b) or (d) of the first paragraph of Section 6.10.1 if, but
only if, (a) CFB has received a bona fide unsolicited written Acquisition
Proposal that did not result from a breach of this Section 6.10; (b) the Board
of Directors of CFB determines in good faith, after consultation with its
outside legal counsel and its independent financial advisor, that such
Acquisition Proposal constitutes or is reasonably likely to lead to a Superior
Proposal; (c) prior to furnishing or affording access to any information or data
with respect to CFB or any of its Subsidiaries or otherwise relating to an
Acquisition Proposal, CFB receives from such Person a confidentiality agreement
with terms no less favorable to CFB than those contained in the letter
agreement, dated as of December 14, 2017, by and between the Company and Bybel
Rutledge LLP, on behalf of CFB, and (d) the Board of Directors of CFB determines
in good faith, after consultation with its outside legal counsel, that the
failure to take any such actions would be reasonably likely to violate its
fiduciary duties under applicable laws. CFB shall promptly provide to the
Company any non-public information regarding CFB or its subsidiaries provided to
any other Person that was not previously provided to the Company, such
additional information to be provided no later than the date of provision of
such information to such other party.

 

For purposes of this Agreement, “Superior Proposal” shall mean any unsolicited
bona fide written proposal (on its most recently amended or modified terms, if
amended or modified) made by a third party to enter into an Acquisition
Transaction on terms that the Board of Directors of CFB reasonably determines in
its good faith judgment, after consultation with outside legal counsel and its
financial advisor, (a) would, if consummated, result in the acquisition of all,
but not less than all, of the issued and outstanding shares of CFB Common Stock
or all, or substantially all, of the assets of CFB and its Subsidiaries on a
consolidated basis; (b) would be reasonably likely to result in a transaction
that (i) involves consideration to the holders of the shares of CFB Common Stock
that is more favorable than the Merger Consideration to be paid to CFB’s
shareholders pursuant to this Agreement, considering, among other things, the
nature of the consideration being offered, any regulatory approvals or other
risks associated with the timing and consummation of the proposed transaction
beyond, or in addition to, those specifically contemplated hereby, and which
proposal is not conditioned upon obtaining additional financing and (ii) is, in
light of the other terms of such proposal, more favorable to CFB than the Merger
and the transactions contemplated by this Agreement; and (c) is reasonably
likely to be completed on the terms proposed, in each case taking into account
all legal, financial, regulatory and other aspects of the proposal.

 

 52 

 

 

6.10.3.       CFB shall promptly (and in any event within forty-eight (48)
hours) notify the Company in writing if any proposals or offers are received by,
any information is requested from, or any negotiations or discussions are sought
to be initiated or continued with, CFB or any CFB Representatives, in each case
in connection with any Acquisition Proposal, and such notice shall indicate the
name of the Person initiating such discussions or negotiations or making such
proposal, offer or information request and the material terms and conditions of
any proposals or offers unless (a) such materials constitute confidential
information of the party making such offer or proposal under an effective
confidentiality agreement, (b) disclosure of such materials jeopardizes the
attorney-client privilege or (c) disclosure of such materials contravenes any
law, rule, regulation, order, judgment or decree. CFB agrees that it shall keep
the Company informed, on a current basis, of the status and terms of any such
proposal, offer, information request, negotiations or discussions (including any
amendments or modifications to such proposal, offer or request).

 

6.10.4.       Neither the Board of Directors of CFB nor any committee thereof
shall (a) withdraw, qualify or modify, or propose to withdraw, qualify or
modify, in a manner adverse to the Company in connection with the transactions
contemplated by this Agreement (including the Merger and the Bank Merger), the
CFB Recommendation (as defined in Section 8.1), or make any statement, filing or
release, in connection with the CFB Shareholders Meeting or otherwise,
inconsistent with the CFB Recommendation (it being understood that taking a
neutral position or no position with respect to an Acquisition Proposal shall be
considered an adverse modification of the CFB Recommendation); or (b) approve or
recommend, or publicly propose to approve or recommend, any Acquisition
Proposal.

 

6.10.5.       Notwithstanding Section 6.10.4, prior to the date of CFB
Shareholders Meeting, the Board of Directors of CFB may approve or recommend to
the shareholders of CFB a Superior Proposal and withdraw, qualify or modify the
CFB Recommendation in connection therewith (a “CFB Subsequent Determination”)
after the third (3rd) Business Day following the Company’s receipt of a notice
(the “Notice of Superior Proposal”) from CFB advising the Company that the Board
of Directors of CFB, after consulting with its outside legal counsel and, with
respect to financial matters, its financial advisors, determines in good faith
that it would be reasonably likely to result in a violation of its fiduciary
duties under applicable law to continue to recommend this Agreement, then in
submitting this Agreement to its shareholders, such Board of Directors may (but
shall not be required to) submit this Agreement to its shareholders without
recommendation (although the resolutions approving this Agreement as of the date
hereof may not be rescinded or amended), in which event the Board of Directors
may communicate the basis for its lack of a recommendation to its shareholders
in the Proxy Statement-Prospectus or an appropriate amendment or supplement
thereto to the extent required by law; provided, that the Board of Directors may
not take any actions under this sentence unless (i) it gives the Company at
least three (3) Business Days’ prior written notice of its intention to take
such action and a reasonable description of the event or circumstances giving
rise to its determination to take such action (including, in the event such
action is taken by the Board of Directors of CFB in response to an Acquisition
Proposal, the latest material terms and conditions of, and the identity of the
third party making, any such Acquisition Proposal, or any amendment or
modification thereof, or describe in reasonable detail such other event or
circumstances) and (ii) at the end of such notice period, the Board of Directors
takes into account any amendment or modification to this Agreement proposed by
the Company (provided, however, that the Company shall not be obligated to
propose any such adjustments, modifications to the terms and condition of this
Agreement) and after receiving the advice of its outside legal counsel and, with
respect to financial matters, its financial advisors, determines in good faith
that it would nevertheless be reasonably likely to result in a violation of its
fiduciary duties under applicable law to continue to recommend this Agreement.
Any material amendment to any Acquisition Proposal will be deemed to be a new
Acquisition Proposal for purposes of this Section 6.10.5 and will require a new
notice period as referred to in this Section 6.10.5. Notwithstanding the
foregoing, the changing, qualifying or modifying of the CFB Recommendation or
the making of a CFB Subsequent Determination by the Board of Directors of CFB
shall not change the approval of the Board of Directors of CFB for purposes of
causing any applicable federal or state anti-takeover laws or regulations to be
inapplicable to this Agreement and the transactions contemplated hereby,
including the Merger.

 

 53 

 

 

6.10.6.       Nothing contained in Section 6.10 shall prohibit CFB or the Board
of Directors of CFB from complying with CFB’s obligations under Rules 14d-9 and
14e-2(a) (as if such rules were applicable to CFB) promulgated under the
Exchange Act; provided, however, that any such disclosure relating to an
Acquisition Proposal shall be deemed a change in the CFB Recommendation unless
the Board of Directors of CFB reaffirms the CFB Recommendation in such
disclosure.

 

6.11.Merger-Related Costs.

 

CFB agrees to consult with the Company with respect to its loan, litigation and
real estate valuation policies and practices (including loan classifications);
provided, however, that neither the Company nor Farmers National shall under any
circumstance be permitted to exercise control of CFB, Community First Bank or
any other CFB Subsidiary prior to the Effective Time. The Company and CFB shall
also consult with respect to the character, amount and timing of restructuring
charges to be taken by each of them in connection with the transactions
contemplated hereby and shall take such charges as the Company shall reasonably
request and which are not inconsistent with GAAP, applicable regulatory
requirements or applicable law; provided that no such actions shall be effected
(i) until the Company shall have irrevocably certified to CFB that all
conditions set forth in Article IX to the obligation of the Company to
consummate the transactions contemplated hereby have been satisfied or, where
legally permissible, waived and (ii) more than three (3) Business Days prior to
the Closing Date.

 

6.12.401(k) Plan; Other Benefit Plans.

 

6.12.1.       CFB shall take all necessary action to cause the defined
contribution 401(k) salary reduction plan maintained by Community First Bank
(the “CFB 401(k) Plan”) to be terminated effective no later than the day
immediately prior to the Effective Time (the “Plan Termination Date”). The
accounts of all participants and beneficiaries in the CFB 401(k) Plan shall
become fully vested as of the Plan Termination Date. As soon as practicable
after the Plan Termination Date, the account balances in the CFB 401(k) Plan
shall be distributed as a participant or beneficiary may direct, consistent with
applicable laws and regulations. Any Continuing Employee who elects to
participate in the Company’s 401(k) Plan and who remains employed by the Company
or any Company Subsidiary at the time his or her account balance in the CFB
401(k) Plan is distributed may elect to have such account balance rolled over
into the Company’s 401(k) Plan, provided that no outstanding loans under the CFB
401(k) Plan may be rolled over into the Company’s 401(k) Plan. CFB shall, or
shall direct the fiduciaries of the CFB 401(k) Plan to (to the extent permitted
by law), provide the Company and its counsel with a draft of each resolution,
amendment, participant communication or other document relating to the
termination of the CFB 401(k) Plan at least five (5) Business Days before such
document is adopted or distributed, and no such document shall be adopted or
distributed without the Company’s approval (not to be unreasonably withheld,
conditioned or delayed). Prior to the Closing Date, CFB shall provide the
Company with the final documentation evidencing that the actions contemplated
herein have been effectuated.

 

 54 

 

 

6.12.2       CFB shall cause Community First Bank to take all necessary action
to amend each CFB SERP effective no later than the day immediately prior to the
Effective Time in order to include language permitting each CFB SERP to be
terminated in accordance with Treasury Regulation §1.409A-3(j)(4)(ix)(B), so
that the Company can terminate each CFB SERP in accordance with such regulation
following the Effective Time. CFB shall provide the Company and its counsel with
a draft of each resolution, amendment, participant communication or other
document relating to the amendment of each CFB SERP at least five (5) Business
Days before such document is adopted or distributed, and no such document shall
be adopted or distributed without the Company’s approval (not to be unreasonably
withheld, conditioned or delayed). Prior to the Closing Date, CFB shall provide
the Company with the final documentation evidencing that the actions
contemplated herein have been effectuated.

 

6.12.3       To the extent requested by the Company prior to the Closing Date,
CFB and the CFB Subsidiaries shall cooperate in good faith with the Company to
amend, freeze, terminate or modify any CFB Compensation and Benefit Plan not
covered elsewhere in this Section 6.12 in accordance with the terms of such plan
or agreement, to be effective as of or immediately prior to the Effective Time
(or at such different time mutually agreed to by the parties), except that the
winding up of any such plan or agreement may be completed following the
Effective Time. CFB shall provide the Company and its counsel with a draft of
each resolution, amendment, participant communication or other document relating
to the foregoing at least five (5) business days before such document is adopted
or distributed, and no such document shall be adopted or distributed without the
Company’s approval (not to be unreasonably withheld, conditioned or delayed).
Prior to the Closing Date, CFB shall provide the Company with the final
documentation evidencing that the actions contemplated herein have been
effectuated.

 

6.13.Anti-takeover Provisions.

 

CFB and the CFB Subsidiaries shall take all steps required by any relevant
federal or state law or regulation or under any relevant agreement or other
document to exempt or continue to exempt CFB, the Merger, the Agreement and the
transactions contemplated hereby from any provisions of an anti-takeover nature
contained in CFB’s or its Subsidiaries’ organizational documents, and the
provisions of any applicable federal or state anti-takeover laws and
regulations.

 

6.14.Shareholder Litigation.

 

CFB shall give the Company the opportunity to participate in the defense or
settlement of any shareholder litigation against CFB and/or its directors
relating to the Merger, the Bank Merger or the other transactions contemplated
by this Agreement (subject to any considerations regarding attorney-client
privilege), and no settlement shall be agreed to without the Company’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), with the Company bearing its own expenses incurred in connection
therewith.

 

ARTICLE VII
COVENANTS OF THE cOMPANY

 

7.1.Conduct of Business.

 

During the period from the date of this Agreement to the Effective Time, except
with the written consent of CFB, which consent will not be unreasonably
withheld, the Company will, and it will cause each Company Subsidiary to,
conduct its business and engage in transactions only in the ordinary course of
business consistent with past practices and policies, except as otherwise
required or contemplated by this Agreement and to use reasonable efforts to
preserve intact its business organization and assets and maintain its rights and
franchises; and voluntarily take no action that would, or would be reasonably
likely to: (a) adversely affect the ability of the parties to obtain the
Regulatory Approvals or other approvals of Governmental Entities required for
the transaction contemplated hereby, or increase the period of time necessary to
obtain such approvals; (b) adversely affect its ability to perform its covenants
and agreements under this Agreement; or (c) result in the representations and
warranties contained in Article V of this Agreement not being true and correct
on the date of this Agreement or at any future date on or prior to the Closing
Date or in any of the conditions set forth in Article IX hereof not being
satisfied.

 

 55 

 

 

7.2.Current Information.

 

During the period from the date of this Agreement to the Effective Time as
necessary, the Company will cause one or more of its representatives to confer
with representatives of CFB and report the general status of its financial
condition, operations and business and matters relating to the completion of the
transactions contemplated hereby, at such times as CFB may reasonably request.
The Company will promptly notify CFB, to the extent permitted by applicable law,
of any governmental complaints, investigations or hearings (or communications
indicating that the same may be contemplated), which might adversely affect the
ability of the parties to obtain the Regulatory Approvals or increase the period
of time necessary to obtain such approvals; or the institution of material
litigation involving the Company and any Company Subsidiary. The Company shall
be reasonably responsive to requests by CFB for access to such information and
personnel regarding the Company and its Subsidiaries as may be reasonably
necessary for CFB to confirm that the representations and warranties of the
Company contained herein are true and correct and that the covenants of the
Company contained herein have been performed in all material respects; provided,
however, that the Company shall not be required to take any action that would
provide access to or to disclose information where such access or disclosure, in
the Company’s reasonable judgment, would interfere with the normal conduct of
the Company’s business or would violate or prejudice the rights or business
interests or confidences of any customer or other person or would result in the
waiver by it of the privilege protecting communications between it and any of
its counsel.

 

7.3.Financial and Other Statements.

 

The Company will make available to CFB the Securities Documents filed by it with
the SEC under the Securities Laws. The Company will furnish to CFB copies of all
documents, statements and reports that it or Farmers National intends to file
with any Bank Regulator with respect to the Merger. The Company will furnish to
CFB copies of all documents, statements and reports that it sends to the
shareholders of the Company.

 

7.4.Disclosure Supplements.

 

From time to time prior to the Effective Time as necessary, the Company will
supplement or amend the Company Disclosure Schedules delivered in connection
herewith with respect to any material matter hereafter arising which, if
existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in such Company Disclosure Schedule or
which is necessary to correct any information in such Company Disclosure
Schedule which has been rendered inaccurate thereby. No supplement or amendment
to such Company Disclosure Schedule shall have any effect for the purpose of
determining satisfaction of the conditions set forth in Article IX.

 

 56 

 

 

7.5.Consents and Approvals of Third Parties.

 

The Company shall use all commercially reasonable efforts to obtain as soon as
practicable all consents and approvals of third parties, necessary or desirable
for the consummation of the Merger, the Bank Merger and all other transactions
contemplated by this Agreement.

 

7.6.Reasonable Best Efforts.

 

Subject to the terms and conditions herein provided, the Company agrees to use
all commercially reasonable best efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
Merger, the Bank Merger and all other transactions contemplated by this
Agreement.

 

7.7.Failure to Fulfill Conditions.

 

In the event that the Company determines that a condition to its obligation to
complete the Merger or the Bank Merger cannot be fulfilled and that it will not
waive that condition, it will promptly notify CFB.

 

7.8.Employee Benefits.

 

7.8.1.       Prior to the Effective Time, the Company shall take all
commercially reasonable steps and actions so that employees of CFB who become
employees of the Company or a Company Subsidiary (“Continuing Employees”) shall
be eligible to participate, effective as soon as each Company employee benefit
plan permits (but not sooner than is administratively practicable following the
Effective Time), in each of the Company’s employee benefit plans in which
similarly situated employees of the Company or a Company Subsidiary participate;
provided, however, that, in the case of all benefits to be provided to the
Continuing Employees, until the first anniversary of the Effective Time, the
Company may instead provide such employees with participation in the employee
benefit plans of CFB (e.g., medical and other insurance benefits) in which they
participated immediately prior to the Effective Time, provided that the result
is the provision of benefits to each Continuing Employee that are substantially
similar in the aggregate to the benefits provided to similarly-situated
employees of the Company and its Subsidiaries (it being understood that
inclusion of Continuing Employees in the Company’s employee benefit plans may
occur at different times with respect to different plans and that any grants to
any Continuing Employee under any Company Stock Benefit Plan shall be at the
discretion of the Company). The foregoing sentence does not obligate the Company
or any Company Subsidiary to provide any employment, change in control or
supplemental retirement agreement to any Continuing Employee or to provide
participation in Farmers National’s group term carve-out plan to any Continuing
Employee. This Agreement shall not be construed to limit the ability of the
Company or any Company Subsidiary to terminate the employment of any employee or
to amend or terminate any employee benefit plans in accordance with their
respective terms and conditions after the Effective Time.

 

7.8.2.       With respect to each Company employee benefit plan for which length
of service is taken into account for any purpose, service with CFB (or
predecessor employers to the extent CFB provides past service credit) shall be
treated as service with the Company and its Subsidiaries for purposes of
determining eligibility to participate, vesting, and entitlement to benefits,
including for severance benefits and vacation entitlement (but not for accrual
of defined benefit pension benefits); provided, however, that such prior service
shall not be recognized to the extent that such recognition would result in a
duplication of benefits; and provided further, as of and during the one-year
period following the Effective Time, the severance rights of persons who were
employees of CFB immediately prior to the Effective Time shall be governed
solely by Section 7.8.3 below. Such prior service credit also shall apply for
purposes of satisfying any waiting periods, evidence of insurability
requirements, or the application of any preexisting condition limitations, if
permitted by the Company employee benefit plan. In the event of a termination or
consolidation of any group medical plan sponsored by CFB, at or following the
Effective Time, any employee of CFB that is not a Continuing Employee and any
“qualified beneficiaries” (within the meaning of Section 4980B(g) of the Code)
of such individuals shall be entitled to continuation coverage under the group
medical plan(s) sponsored or maintained by the Company at the expense of such
terminated employees and qualified beneficiaries, except as otherwise provided.

 

 57 

 

 

7.8.3.       Each employee of CFB immediately prior to the Effective Time (other
than those employees who are a party to an executive employment agreement or who
are participants in a CFB SERP) and (i) whose employment is terminated as of the
Effective Time, (ii) whose employment continues with the Company or any Company
Subsidiary as of the Effective Time and whose employment thereafter is
terminated involuntarily other than for “cause” during the one-year period
following the Effective Time, (iii) who is offered employment at a reduced
salary or base compensation rate or (iv) who is required to commute more than 30
miles greater than the employee’s present commute, shall be entitled to receive
a lump sum severance payment from the Company equal in amount to two weeks of
such employee’s base pay (with such amount to be calculated based upon such
employee’s base pay as of the Effective Time or, if higher, the base pay as of
the date of termination) for each full year such employee was employed by CFB,
any CFB Subsidiary or any successor thereto, provided such terminated employee
had at least one year of credited service and subject to a minimum of four
weeks’ severance and a maximum of 26 weeks’ severance, and, provided further,
that such terminated employee enters into a release of claims against the
Company, the Company Subsidiaries and their predecessors. For purposes of this
Section 7.8.3, “cause” shall mean termination because of the employee’s
dishonesty in the performance of his or her duties, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties or willful violation of any law, rule or regulation (other than
traffic violations or similar violations), “base pay” shall mean an employee’s
annual salary or annual compensation computed on an hourly basis, excluding
bonuses, commissions, perquisites, benefits or similar payments, and “year of
credited service” shall mean each full 12-month period of service from the date
of hire.

 

7.8.4.       As of and following the Effective Time, the Company shall assume,
honor and comply with all obligations set forth in the executive employment
agreements (as amended to the date hereof) and CFB SERPs listed on CFB
Disclosure Schedule 4.12.1, provided that the amounts payable under such
agreements and CFB SERPs shall be calculated in a manner consistent with CFB
Disclosure Schedule 4.6.5 and the respective executives covered by such
agreements enter into a release of claims against the Company, the Company
Subsidiaries and their predecessors.

 

7.8.5.       The Company and CFB have agreed that it is advisable to pay
retention bonuses to selected employees of CFB who become Continuing Employees
and remain employees through a specified date, which retention bonuses shall not
exceed $50,000 in the aggregate. Such retention bonuses will be payable to such
persons and in such amounts as may be mutually agreed upon by CFB and the
Company.

 

7.9.Directors and Officers Indemnification and Insurance.

 

7.9.1.       For a period of six (6) years after the Effective Time, the Company
shall indemnify, defend and hold harmless each person who is now, or who has
been at any time before the Effective Time, an officer or director of CFB or any
CFB Subsidiary (or any successor or predecessor thereof) (the “Indemnified
Parties”) against all losses, claims, damages, costs, expenses (including
attorney’s fees), liabilities or judgments or amounts that are paid in
settlement (which settlement shall require the prior written consent of the
Company, which consent shall not be unreasonably withheld) of or in connection
with any claim, action, suit, cause of action, proceeding or investigation,
whether civil, criminal, or administrative (each a “Claim”), in which an
Indemnified Party is, or is threatened to be made, a party or witness in whole
or in part or arising in whole or in part out of the fact that such person is or
was a director, officer or employee of CFB if such Claim pertains to any matter
of fact arising, existing or occurring at or before the Effective Time
(including, without limitation, the Merger and the other transactions
contemplated hereby), regardless of whether such Claim is asserted or claimed
before, or after, the Effective Time, to the fullest extent as would have been
permitted by CFB under Pennsylvania law and under CFB’s articles of
incorporation and bylaws. The Company shall pay expenses in advance of the final
disposition of any such action or proceeding to each Indemnified Party to the
fullest extent as would have been permitted by CFB under Pennsylvania law and
under CFB’s articles of incorporation and bylaws, upon receipt of an undertaking
to repay such advance payments if he shall be adjudicated or determined to be
not entitled to indemnification in the manner set forth below. Any Indemnified
Party wishing to claim indemnification under this Section 7.9 upon learning of
any Claim, shall notify the Company (but the failure so to notify the Company
shall not relieve it from any liability which it may have under this Section
7.9, except to the extent such failure materially prejudices the Company) and
shall deliver to the Company the undertaking referred to in the previous
sentence.

 

 58 

 

 

7.9.2.       In the event that either the Company or any of its successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving bank or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in each such case, proper provision shall be made so that the
successors and assigns of the Company shall assume the obligations set forth in
this Section 7.9.

 

7.9.3.       The Company shall maintain, or shall cause Farmers National to
maintain, in effect for up to six years following the Effective Time, the
current directors’ and officers’ liability insurance policies covering the
officers and directors of CFB (provided, that the Company may substitute
therefore policies of at least the same coverage containing terms and conditions
which are not materially less favorable to the officers and directors of CFB)
with respect to matters occurring at or prior to the Effective Time; provided,
however, that in no event shall the Company be required to expend pursuant to
this Section 7.9 an aggregate amount to exceed $45,000 with respect to such
insurance (the “Maximum Amount”); provided, further, that if the amount of the
aggregate premium necessary to maintain or procure such insurance coverage
exceeds the Maximum Amount, the Company shall maintain the most advantageous
policies of directors’ and officers’ insurance obtainable for a premium equal to
the Maximum Amount. In connection with the foregoing, CFB agrees in order for
the Company to fulfill its agreement to provide directors and officers liability
insurance policies for up to six years to provide such insurer or substitute
insurer with such reasonable and customary representations as such insurer may
request with respect to the reporting of any prior claims.

 

7.10.Stock and Cash Reserve.

 

The Company agrees at all times from the date of this Agreement until the Merger
Consideration has been paid in full to reserve a sufficient number of shares of
its common stock to fulfill its obligations under this Agreement.

 

7.11.Adverse Actions.

 

Neither the Company nor any Company Subsidiary shall: (a) take any action that
would, or is reasonably likely to, prevent or impede the Merger from qualifying
as a reorganization within the meaning of Section 368 of the Code; or (b) take
any action that is intended or is reasonably likely to result in (i) any of its
representations and warranties set forth in this Agreement being or becoming
untrue in any respect at any time at or prior to the Effective Time, (ii) any of
the conditions to the Merger set forth in Article 9 not being satisfied, (iii) a
material violation of any provision of this Agreement, or (iv) a material delay
in the consummation of the Merger except, in each case, as may be required by
applicable law or regulation.

 

 59 

 

 

7.12.Company/Farmers National Board of Directors

 

Following the date of this Agreement, the Company and Farmers National shall
take all action necessary to (a) cause each of their boards of directors to be
increased by two members, effective as of the Effective Time, and (b) elect or
appoint, effective as of the Effective Time, Messrs. Henry H. Deible and Henry
H. Deible, II (collectively, the “CFB Appointees”) as directors of each of the
Company and Farmers National in the class of directors whose terms expire at the
respective 2021 and 2019 annual meetings of shareholders of the Company and
Farmers National. Each of such new directors will be re-nominated for an
additional term, subject to the fiduciary duties of the board of directors and
any applicable eligibility requirements set forth in the Company’s or Farmers
National’s, as the case may be, articles of incorporation, bylaws, or nominating
and corporate governance committee guidelines, or any applicable law, rule,
regulation or listing standard. Subject to applicable law, and the rules and
regulations of the SEC and the corporate governance requirements of the Nasdaq,
Henry H. Deible shall be appointed to the Company’s Audit Committee, Nominating
and Corporate Governance Committee, and Compensation Committee or equivalent
committees. Henry H. Deible, II shall be appointed to Farmers National’s Loan
Committee and Strategic Planning Committee or equivalent committees.

 

In the event that either CFB Appointee is unable to or unwilling to serve as a
member of the Board of Directors of the Company, then the Company and CFB shall
mutually agree upon another current member of the board of directors of CFB to
serve in such person’s stead so long as such person meets the eligibility
requirements for a director under the Company’s bylaws and corporate governance
policies.

 

7.13.Stock Listing.

 

Prior to the Effective Time, the Company will take all steps necessary to list
on the Nasdaq (or such other national securities exchange on which the shares of
the Company Common Stock shall be listed as of the date of consummation of the
Merger), subject to official notice of issuance, the shares of Company Common
Stock to be issued in the Merger.

 

7.14.Amendment of Articles of Incorporation

 

Prior to the Effective Time, the Company shall have filed Articles of Amendment
with the Pennsylvania Department of State effecting the amendment and
restatement of Article 8 of the Company’s Articles of Incorporation as set forth
in the Company’s proxy statement dated March 23, 2018. The Company agrees that
from the date of this Agreement to the Effective Time, except as otherwise
specifically permitted or required by this Agreement, it will not change or
waive any provision of its articles of incorporation or bylaws.

 

7.15.Committee Charters

 

Prior to the Effective Time, the Company shall not amend or change its committee
charters except as may be required by the SEC, Nasdaq or applicable law.

 

 60 

 

 

ARTICLE VIII
REGULATORY AND OTHER MATTERS

 

8.1.Shareholder Meetings.

 

CFB will (a) as promptly as practicable after the Merger Registration Statement
is declared effective by the SEC, take all steps necessary to duly call, give
notice of, convene and hold a meeting of its shareholders (the “CFB Shareholders
Meeting”), for the purpose of considering this Agreement and the Merger, and for
such other purposes as may be, in CFB’s reasonable judgment, necessary or
desirable, and (b) subject to Section 6.10, have its Board of Directors
recommend approval of this Agreement to the CFB shareholders (the “CFB
Recommendation”). Subject to Section 6.10.5, the Board of Directors of CFB shall
use its commercially reasonable best efforts to obtain from the shareholders of
CFB the required vote to approve the Merger, including by communicating to its
shareholders its recommendation (and including such recommendation in the Proxy
Statement-Prospectus) that they adopt and approve this Agreement and the
transactions contemplated hereby.

 

CFB will cause (a) Community First Bank to, as promptly as practicable after the
Merger Registration Statement is declared effective by the SEC, take all steps
necessary to duly call, give notice of, convene and hold a meeting of its
shareholders (the “Community First Shareholders Meeting”), for the purpose of
considering the Bank Merger Agreement and the Bank Merger, and for such other
purposes as may be, in the reasonable judgment of Community First Bank,
necessary or desirable, and (b)  the Board of Directors of Community First Bank
to recommend approval of the Bank Merger Agreement to the holders of the
outstanding capital stock of Community First Bank (the “Community First
Recommendation”). The Board of Directors of CFB shall use its commercially
reasonable best efforts to cause Community First Bank to obtain from the holders
of its outstanding shares of capital stock the required vote to approve the Bank
Merger Agreement, including by communicating the Community First Recommendation
to shareholders of Community First Bank (and including such recommendation in
the Proxy Statement-Prospectus) that they adopt and approve the Bank Merger
Agreement and the transactions contemplated hereby.

 

8.2.Proxy Statement-Prospectus.

 

8.2.1.       For the purposes (x) of registering Company Common Stock and
Company Preferred Stock to be offered to holders of (i) CFB Common Stock in
connection with the Merger and (ii) Community First Preferred Stock in
connection with the Bank Merger, with the SEC under the Securities Act and
(y) of holding the CFB Shareholders Meeting, and the meeting of shareholders of
Community First Bank, the Company shall draft and prepare, and CFB shall
cooperate in the preparation of, the Merger Registration Statement, including a
proxy statement of each of CFB and Community First Bank, and a prospectus, or
multiple prospectuses of the Company satisfying all applicable requirements of
applicable banking laws, and of the Securities Act and the Exchange Act, and the
rules and regulations thereunder (such proxy statement/prospectus in the form
mailed to the CFB and/or Community First Bank shareholders, together with any
and all amendments or supplements thereto, being herein referred to as the
“Proxy Statement-Prospectus”). The Company shall file the Merger Registration
Statement, including the Proxy Statement-Prospectus, with the SEC. Each of the
Company and CFB shall use their commercially reasonable efforts to have the
Merger Registration Statement declared effective under the Securities Act as
promptly as practicable after such filing, and each of CFB and the Company shall
thereafter promptly mail the Proxy Statement-Prospectus to the CFB shareholders
of each of CFB and Community First Bank. The Company shall also use its
commercially reasonable efforts to obtain all necessary state securities law or
“Blue Sky” permits and approvals required to carry out the transactions
contemplated by this Agreement, and CFB shall furnish all information concerning
CFB and the holders of CFB Common Stock and Community First Preferred Stock as
may be reasonably requested in connection with any such action.

 

 61 

 

 

8.2.2.       CFB shall provide the Company with any information concerning
itself that the Company may reasonably request in connection with the drafting
and preparation of the Proxy Statement-Prospectus, and the Company shall notify
CFB promptly of the receipt of any comments of the SEC with respect to the Proxy
Statement-Prospectus and of any requests by the SEC for any amendment or
supplement thereto or for additional information and shall provide to CFB
promptly copies of all correspondence between the Company or any of their
representatives and the SEC. The Company shall give CFB and its counsel
reasonable opportunity to review and comment on the Proxy Statement-Prospectus
prior to its being filed with the SEC and shall give CFB and its counsel the
reasonable opportunity to review and comment on all amendments and supplements
to the Proxy Statement-Prospectus and all responses to requests for additional
information and replies to comments prior to their being filed with, or sent to,
the SEC. Each of the Company and CFB agrees to use commercially reasonable
efforts, after consultation with the other party hereto, to respond promptly to
all such comments of and requests by the SEC and to cause the Proxy
Statement-Prospectus and all required amendments and supplements thereto to be
mailed to the holders of CFB Common Stock and Community First Preferred Stock
entitled to vote at their respective CFB Shareholders Meeting and the Community
First Shareholders Meeting at the earliest practicable time.

 

8.2.3.       CFB and the Company shall promptly notify the other party if at any
time it becomes aware that the Proxy Statement-Prospectus or the Merger
Registration Statement contains any untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. In such event, CFB shall cooperate with the Company
in the preparation of a supplement or amendment to such Proxy
Statement-Prospectus that corrects such misstatement or omission, and the
Company shall file an amended Merger Registration Statement with the SEC, and
each party shall mail an amended Proxy Statement-Prospectus to its respective
shareholders.

 

8.3.Regulatory Approvals.

 

Each of CFB and the Company will cooperate with the other and use all reasonable
efforts to promptly prepare and file all necessary documentation and all
necessary filings and to obtain all necessary permits, consents, waivers,
approvals and authorizations of the SEC, the Bank Regulators and any other third
parties and governmental bodies necessary to consummate the Merger, the Bank
Merger and all other transactions contemplated by this Agreement. CFB and the
Company will furnish each other and each other’s counsel with all information
concerning themselves, their Subsidiaries, directors, officers and shareholders
and such other matters as may be necessary or advisable in connection with the
Proxy Statement-Prospectus and any application, petition or any other statement
or application made by or on behalf of CFB or the Company to any Bank Regulatory
or governmental body in connection with the Merger, the Bank Merger and the
other transactions contemplated by this Agreement. Each party shall have the
right to review and approve in advance all characterizations of the information
relating to such party and any of its Subsidiaries, which appear in any filing
made in connection with the transactions contemplated by this Agreement with any
governmental body.

 

8.4.Dividends.

 

After the date of this Agreement, each of the Company and CFB shall coordinate
with the other the declaration of any dividends in respect of CFB Common Stock
and Company Common Stock and the record dates and payment dates relating
thereto, it being the intention of the parties hereto that holders of CFB Common
Stock shall not receive two dividends, or fail to receive one dividend, in any
quarter with respect to their shares of CFB Common Stock and any shares of
Company Common Stock any such holder receives in exchange therefor in the
Merger.

 

 62 

 

 

ARTICLE IX
CLOSING CONDITIONS

 

9.1.Conditions to Each Party’s Obligations under this Agreement.

 

The respective obligations of each party under this Agreement shall be subject
to the fulfillment at or prior to the Closing Date of the following conditions,
none of which may be waived:

 

9.1.1.       Shareholder Approvals. This Agreement and the transactions
contemplated hereby shall have been approved and adopted by the requisite vote
of the shareholders of CFB and, if applicable, the Company. The Bank Merger
Agreement shall have been approved and adopted by the requisite vote of the
holders of capital stock of Community First Bank and by the Company as the sole
shareholder of Farmers National.

 

9.1.2.       Orders and Prohibitions. None of CFB, the Company or any of their
respective Subsidiaries shall be subject to any order, decree or injunction of a
court or agency of competent jurisdiction that enjoins or prohibits the
consummation of the Merger or the Bank Merger and no statute, rule or regulation
shall have been enacted, entered, promulgated, interpreted, applied or enforced
by any Governmental Entity or Bank Regulator, that enjoins or prohibits the
consummation of the Merger or the Bank Merger.

 

9.1.3.       Regulatory and Other Approvals. All Regulatory Approvals, and other
necessary approvals, authorizations and consents of any Governmental Entities
and third parties required to consummate the Merger, the Bank Merger and the
other transactions contemplated by this Agreement shall have been obtained and
shall remain in full force and effect and all waiting periods relating to such
approvals, authorizations or consents shall have expired; and no such approval,
authorization or consent shall include any condition or requirement, excluding
standard conditions that are normally imposed by the regulatory authorities in
bank merger transactions, that would, (i) in the good faith reasonable judgment
of the Boards of Directors of the Company or CFB, individually or the aggregate,
materially and adversely affect the business, operations, financial condition,
property or assets of the combined enterprise of CFB and the Company or (ii) in
the good faith reasonable judgement of the Board of Directors of the Company,
materially impair the value of CFB to the Company.

 

9.1.4.       Effectiveness of Merger Registration Statement. The Merger
Registration Statement shall have become effective under the Securities Act and
no stop order suspending the effectiveness of the Merger Registration Statement
shall have been issued, and no proceedings for that purpose shall have been
initiated or threatened by the SEC and, if the offer and sale of Company Common
Stock in the Merger is subject to the “Blue Sky” laws of any state, shall not be
subject to a stop order of any state securities commissioner.

 

9.1.5.       Tax Opinion. On the basis of facts, representations and assumptions
which shall be consistent with the state of facts existing at the Closing Date,
the Company shall have received an opinion of Silver, Freedman, Taff & Tiernan
LLP, and CFB shall have received an opinion of Bybel Rutledge LLP, each
reasonably acceptable in form and substance to the Company and CFB, dated as of
the Closing Date, substantially to the effect that for federal income tax
purposes, the Merger will qualify as a reorganization within the meaning of
Section 368(a) of the Code. In rendering the tax opinion described in this
Section 9.1.5, the law firms may require and rely upon customary representations
contained in certificates of officers of the Company and CFB and their
respective Subsidiaries.

 

 63 

 

 

9.1.6.       Nasdaq Listing. The shares of Company Common Stock to be issued in
the Merger shall be approved for listing on Nasdaq, subject to official notice
of issuance, prior to the Effective Time.

 

9.2.Conditions to the Obligations of the Company under this Agreement.

 

The obligations of the Company under this Agreement shall be further subject to
the satisfaction of the conditions set forth in this Section 9.2 at or prior to
the Closing Date:

 

9.2.1.       Representations and Warranties. Each of the representations and
warranties of CFB set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of all times up to and including the Effective
Time of the Merger as though made on and as of the Effective Time of the Merger
(except to the extent such representations and warranties speak as of a
specified date); provided, however, that the representations and warranties in
Sections 4.11.4 and 4.16 shall be true and correct in all material respects and
provided, further, none of the CFB MAE Reps shall be deemed untrue or incorrect
for purposes of this Section 9.2.1, and CFB shall not be deemed to have breached
any CFB MAE Rep, in any case, as a consequence of the existence of any fact,
event or circumstance except to the extent such fact, circumstance or event,
individually or in the aggregate with all other facts, events or circumstances
inconsistent with any representation or warranty set forth herein, has had or
would be reasonably likely to have a Material Adverse Effect (without giving
effect to any materiality or Material Adverse Effect qualifier in such
representation or warranty). CFB shall have delivered to the Company a
certificate to such effect signed by the Chief Executive Officer and the Chief
Financial Officer of CFB as of the Effective Time.

 

9.2.2.       Agreements and Covenants. CFB shall have performed in all material
respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Effective Time, and the Company shall have received a certificate signed on
behalf of CFB by the Chief Executive Officer and Chief Financial Officer of CFB
to such effect dated as of the Effective Time.

 

9.2.3.       Dissenters’ Rights. Holders of no more than ten percent (10.0%) of
the issued and outstanding shares of CFB Common Stock shall have exercised their
statutory appraisal or dissenters’ rights pursuant to Section 3.2.9 hereof prior
to the Closing Date.

 

9.2.4.       No Change Resulting in Material Adverse Effect. From the date
hereof through the Closing Date, there shall not have occurred, on a
consolidated basis, any change that individually or in the aggregate has a
Material Adverse Effect with respect to CFB.

 

CFB will furnish the Company with such certificates of its officers or others
and such other documents to evidence fulfillment of the conditions set forth in
this Section 9.2 as the Company may reasonably request.

 

9.3.Conditions to the Obligations of CFB under this Agreement.

 

The obligations of CFB under this Agreement shall be further subject to the
satisfaction of the conditions set forth in this Section 9.3 at or prior to the
Closing Date:

 

9.3.1.       Representations and Warranties. Each of the representations and
warranties of the Company set forth in this Agreement shall be true and correct
in all material respects as of the date of this Agreement and as of all times up
to and including the Effective Time of the Merger as though made on and as of
the Effective Time of the Merger (except to the extent such representations and
warranties speak as of a specified date); provided, however, that none of the
Company MAE Reps shall be deemed untrue or incorrect for purposes of this
Section 9.3.1, and the Company shall not be deemed to have breached any Company
MAE Rep, in any case, as a consequence of the existence of any fact, event or
circumstance except to the extent such fact, circumstance or event, individually
or in the aggregate with all other facts, events or circumstances inconsistent
with any representation or warranty set forth herein, has had or would be
reasonably likely to have a Material Adverse Effect (without giving effect to
any materiality or Material Adverse Effect qualifier in such representation or
warranty). The Company shall have delivered to CFB a certificate to such effect
signed by the Chief Executive Officer and the Chief Financial Officer of the
Company as of the Effective Time.

 

 64 

 

 

9.3.2.       Agreements and Covenants. The Company shall have performed in all
material respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by it at or prior to
the Effective Time, and CFB shall have received a certificate signed on behalf
of the Company by the Chief Executive Officer and Chief Financial Officer to
such effect dated as of the Effective Time.

 

9.3.3.       Payment of Merger Consideration. The Company shall have delivered
the Exchange Fund to the Exchange Agent on or before the Closing Date pursuant
to Section 3.2.1.

 

9.3.4.       No Change Resulting in Material Adverse Effect. From the date
hereof through the Closing Date, there shall not have occurred, on a
consolidated basis, any change that individually or in the aggregate has a
Material Adverse Effect with respect to the Company.

 

9.3.5.       CFB Appointees. All requisite corporate action shall have been
taken by the Company such that the CFB Appointees can commence as directors of
the Company in accordance with Section 7.12 immediately after the Effective
Time.

 

9.3.6.       Amended Articles of Incorporation. Article 8 of the Company’s
Articles of Incorporation shall have been amended and restated in the manner set
forth in Proposal 2 included in the Company’s proxy statement of March 23, 2018.

 

The Company will furnish CFB with such certificates of its officers or others
and such other documents to evidence fulfillment of the conditions set forth in
this Section 9.3 as CFB may reasonably request.

 

ARTICLE X
THE CLOSING

 

10.1.Time and Place.

 

Subject to the provisions of Articles IX and XI hereof, the Closing of the
transactions contemplated hereby shall take place at the offices of Silver,
Freedman, Taff & Tiernan LLP, 3299 K Street, NW, Suite 100, Washington, DC at
10:00 a.m. on the Closing Date, or at such other place or time upon which the
Company and CFB mutually agree. A pre-closing of the transactions contemplated
hereby (the “Pre-Closing”) shall take place at the offices of Silver, Freedman,
Taff & Tiernan LLP, 3299 K Street, NW, Suite 100, Washington, DC at 1:00 p.m. on
the Business Day prior to the Closing Date.

 

10.2.Deliveries at the Pre-Closing and the Closing.

 

At the Pre-Closing there shall be delivered to the Company and CFB the opinions,
certificates, and other documents and instruments required to be delivered under
Article IX hereof to be held in escrow. At or prior to the Closing, the Company
shall have delivered the Merger Consideration as set forth under Section 9.3.3
hereof.

 

 65 

 

 

ARTICLE XI
TERMINATION, AMENDMENT AND WAIVER

 

11.1.Termination.

 

This Agreement may be terminated at any time prior to the Closing Date, whether
before or after approval of the Merger by the shareholders of CFB:

 

11.1.1.       At any time by the mutual written agreement of the Company and
CFB;

 

11.1.2.       By the Board of Directors of either party (provided that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein) if there shall have been
a breach of any of the representations or warranties set forth in this Agreement
on the part of the other party, which breach by its nature cannot be cured prior
to the Termination Date or shall not have been cured within 30 days after
written notice of such breach by the terminating party to the other party;
provided, however, that neither party shall have the right to terminate this
Agreement pursuant to this Section 11.1.2 unless the breach of representation or
warranty, together with all other such breaches, would entitle the terminating
party not to consummate the transactions contemplated hereby under Section 9.2.1
(in the case of a breach of a representation or warranty by CFB) or
Section 9.3.1 (in the case of a breach of a representation or warranty by the
Company);

 

11.1.3.       By the Board of Directors of either party (provided that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein) if there shall have been
a failure to perform or comply with any of the covenants or agreements set forth
in this Agreement on the part of the other party, which failure by its nature
cannot be cured prior to the Termination Date or shall not have been cured
within 30 days after written notice of such failure by the terminating party to
the other party; provided, however, that neither party shall have the right to
terminate this Agreement pursuant to this Section 11.1.3 unless the breach of
covenant or agreement, together with all other such breaches, would entitle the
terminating party not to consummate the transactions contemplated hereby under
Section 9.2.2 (in the case of a breach of covenant by CFB) or Section 9.3.2 (in
the case of a breach of covenant by the Company);

 

11.1.4.       At the election of the Board of Directors of either party if the
Closing shall not have occurred by the Termination Date, or such later date as
shall have been agreed to in writing by the Company and CFB; provided that no
party may terminate this Agreement pursuant to this Section 11.1.4 in the event
that any action or failure to act by such party has been a principal cause of or
resulted in the failure of the Merger to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement;

 

11.1.5.       By the Board of Directors of either party if (i) the shareholders
of CFB shall have voted at the CFB Shareholders Meeting on the transactions
contemplated by this Agreement and such vote shall not have been sufficient to
approve such transactions, or (ii) shareholders of Community First Bank have
voted on the transactions contemplated by the Bank Merger Agreement and such
voted shall not have been sufficient to approve the Bank Merger and the other
transactions contemplated by the Bank Merger Agreement;

 

11.1.6.       By the Board of Directors of either party if (a) final action has
been taken by a Bank Regulator whose approval is required in connection with
this Agreement and the Merger, the Bank Merger or the other transactions
contemplated hereby, which final action (i) has become unappealable and
(ii) does not approve this Agreement or the transactions contemplated hereby, or
(b) any court of competent jurisdiction or other governmental authority shall
have issued an order, decree, ruling or taken any other action restraining,
enjoining or otherwise prohibiting the Merger and such order, decree, ruling or
other action shall have become final and nonappealable;

 

 66 

 

 

11.1.7.       By the Board of Directors of the Company if CFB or any CFB
Subsidiary has received a Superior Proposal and (i) the Board of Directors of
CFB or any CFB Subsidiary has entered into an acquisition agreement with respect
to the Superior Proposal, (ii) the Board of Directors of CFB has terminated this
Agreement, withdrawn the CFB Recommendation, failed to make the CFB
Recommendation or modified or qualified the CFB Recommendation in a manner
adverse to the Company, or (iii) the Board of Directors of Community First Bank
has terminated the Bank Merger Agreement, withdrawn the Community First
Recommendation, failed to make the Community First Recommendation or modified or
qualified the Community First Recommendation in a manner adverse to the Company;

 

11.1.8.       By the Board of Directors of CFB if CFB has received a Superior
Proposal and the Board of Directors of CFB has made a determination to accept
such Superior Proposal;

 

11.1.9.       By CFB at any time during the three-day period following the
Determination Date (as defined below), if both of the following conditions
(A) and (B) exist:

 

(A)       the Average Closing Price (as defined below) shall be less than the
product of 0.825 and the Starting Price; and

 

(B)       (i) the number obtained by dividing the Average Closing Price by the
Starting Price (such number being referred to herein as the “Company Ratio”)
shall be less than (ii) the number obtained by dividing the Index Price on the
Determination Date by the Index Price on the Starting Date (as defined below)
and subtracting 0.175 from such quotient (such number being referred to herein
as the “Index Ratio”); subject to the following: if CFB elects to exercise its
termination right pursuant to Section 11.1.9, it shall give prompt written
notice to the Company; provided that such notice of election to terminate may be
withdrawn at any time within the aforementioned three-day period. For a period
of five (5) Business Days after receipt of such notice, the Company shall have
the option of increasing the Exchange Ratio in a manner such, and to the extent
required, so that the condition set forth in either clause (A) or (B) above
shall be deemed not to exist.

 

For purposes hereof, the condition set forth in clause (A) above shall be deemed
not to exist if the Exchange Ratio is increased so that the Adjusted Per Share
Stock Consideration (calculated by using the Average Closing Price, as provided
in the definition of “Adjusted Per Share Stock Consideration”) after such
increase is not less than 82.5% of the Adjusted Per Share Stock Consideration
calculated by using the Starting Price in lieu of the Average Closing Price.

 

For purposes hereof, the condition set forth in clause (B) above shall be deemed
not to exist if the Exchange Ratio is increased so that the Adjusted Company
Ratio is not less than the Index Ratio.

 

If the Company makes this election, within such period, it shall give prompt
written notice to CFB of such election and the revised Exchange Ratio, whereupon
no termination shall have occurred pursuant to this Section 11.1.9 and this
Agreement shall remain in effect in accordance with its terms (except as the
Exchange Ratio, and derivatively the Per Share Stock Consideration, shall have
been so modified), and any references in this Agreement to “Exchange Ratio” and
“Per Share Stock Consideration” shall thereafter be deemed to refer to the
Exchange Ratio and Per Share Stock Consideration after giving effect to any
adjustment made pursuant to this Section 11.1.9.

 

 67 

 

 

For purposes of this Section 11.1.9, the following terms shall have the meanings
indicated:

 

“Adjusted Company Ratio” means the number obtained by dividing (x) the sum of
(i) the Average Closing Price plus (ii) the quotient obtained by dividing the
aggregate increase in transaction value resulting from an increase in the
Exchange Ratio by the total number of shares of Company Common Stock outstanding
multiplied by the initial Exchange Ratio, on the Determination Date, by (y) the
Starting Price. For purposes of calculating the increase in transaction value,
the price per share of Company Common Stock shall be deemed to be the Average
Closing Price.

 

“Adjusted Per Share Stock Consideration” means the product of the Per Share
Stock Consideration times the Average Closing Price.

 

“Average Closing Price” means the average of the last reported closing prices
per share of Company Common Stock as reported on the NASDAQ Stock Market (as
reported in The Wall Street Journal or, if not reported therein, in another
mutually agreed upon authoritative source) for the twenty consecutive trading
days immediately preceding the Determination Date.

 

“Determination Date” shall mean the tenth calendar day immediately prior to the
Effective Time, or if such calendar day is not a trading day on the NASDAQ Stock
Market, the trading day immediately preceding such calendar day.

 

“Index Price” on a given date means the closing price of the SNL MicroCap U.S.
Bank Index.

 

“Starting Date” means the trading day on the NASDAQ Stock Market immediately
preceding the day on which the parties publicly announce the signing of this
Agreement.

 

“Starting Price” means $32.7781.

 

If the Company declares or effects a stock dividend, reclassification,
recapitalization, split-up, combination, exchange of shares or similar
transaction between the Starting Date and the Determination Date, the prices for
the common stock of the Company shall be appropriately adjusted for the purposes
of applying this Section 11.1.9.

 

11.2.Effect of Termination.

 

11.2.1.       In the event of termination of this Agreement pursuant to any
provision of Section 11.1, this Agreement shall forthwith become void and have
no further force, except that the provisions of Sections 11.2, 12.1, 12.2, 12.5,
12.6, 12.9, 12.10, and any other Section which, by its terms, relates to
post-termination rights or obligations, shall survive such termination of this
Agreement and remain in full force and effect.

 

11.2.2.       If this Agreement is terminated, expenses and damages of the
parties hereto shall be determined as follows:

 

(A)       Except as provided below, whether or not the Merger is consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

 

 68 

 

 

(B)       In the event of a termination of this Agreement because of a willful
breach of any representation, warranty, covenant or agreement contained in this
Agreement, the breaching party shall remain liable for any and all damages,
costs and expenses, including all reasonable attorneys’ fees, sustained or
incurred by the non-breaching party as a result thereof or in connection
therewith or with respect to the enforcement of its rights hereunder.

 

(C)       As a condition of the Company’s willingness, and in order to induce
the Company, to enter into this Agreement, and to reimburse the Company for
incurring the costs and expenses related to entering into this Agreement and
consummating the transactions contemplated by this Agreement, CFB hereby agrees
to pay the Company, and the Company shall be entitled to payment of an amount
equal to $750,000 (the “Termination Fee”). The Termination Fee shall be paid
within three (3) Business Days after written demand for payment is made by the
Company, following the occurrence of any of the events set forth below:

 

(i)       CFB terminates this Agreement pursuant to Section 11.1.8 or the
Company terminates this Agreement pursuant to Section 11.1.7; or

 

(ii)       The entering into a definitive agreement by CFB relating to an
Acquisition Proposal or the consummation of an Acquisition Proposal involving
CFB within twelve (12) months after the occurrence of any of the following:
(a) the termination of this Agreement by the Company pursuant to Section 11.1.2
or 11.1.3 because of, in either case, a willful breach by CFB; or (b) the
failure of the shareholders of CFB to approve this Agreement or the failure of
the shareholders of Community First Bank to approve the Bank Merger Agreement,
in either case after the public disclosure of an Acquisition Proposal (which has
not been withdrawn) that has been made known to senior management of CFB or has
been made directly to its shareholders generally.

 

(D)       The right to receive the Termination Fee under Section 11.2.2(C) will
constitute the sole and exclusive remedy of the Company against CFB and its
Subsidiaries and their respective officers and directors with respect to a
termination under such Section 11.2.2(C) above and the Company shall have no
right to collect any amounts under Section 11.2.2(B). CFB acknowledges that the
agreements contained in Section 11.2.2(C) are an integral part of the
transactions contemplated by this Agreement, and that, without these agreements,
the Company would not enter into this Agreement. Accordingly, if CFB fails to
pay in a timely manner the amounts due under Section 11.2.2(C), and, in order to
obtain such payment, the Company makes a claim that results in a judgment
against CFB for the amounts set forth in Section 11.2.2(C), CFB shall pay to the
Company the reasonable costs and expenses of the Company (including reasonable
attorneys’ fees and expenses) in connection with such suit, together with
interest on the amounts set forth in Section 11.2.2(C) at the prime rate
published by The Wall Street Journal (Eastern Edition) and in effect on the date
such payment was required to be made.

 

11.3.Amendment, Extension and Waiver.

 

Subject to applicable law, at any time prior to the Effective Time (whether
before or after approval thereof by the shareholders of CFB), the parties hereto
by action of their respective boards of directors, may (a) amend this Agreement,
(b) extend the time for the performance of any of the obligations or other acts
of any other party hereto, (c) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto, or (d)
waive compliance with any of the agreements or conditions contained herein;
provided, however, that after any approval of this Agreement and the
transactions contemplated hereby by the shareholders of CFB, no amendment to
this Agreement may be made which under applicable law further approval by the
shareholders of CFB is required, unless such further shareholder approval is so
obtained, and that any amendment, extension or waiver granted or executed after
shareholders of CFB have approved this Agreement shall not modify either the
amount or form of the Merger Consideration to be provided hereby to holders of
CFB Common Stock upon the consummation of the Merger or otherwise materially
adversely affect the shareholders of CFB without the approval of CFB
shareholders. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto. Any agreement on the
part of a party hereto to any extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party, but such
waiver or failure to insist on strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

 69 

 

 

ARTICLE XII
MISCELLANEOUS

 

12.1.Confidentiality.

 

Each party shall, and shall cause its representatives, advisers and agents to,
maintain the confidentiality of all confidential information furnished to it by
the other party concerning its and its Subsidiaries’ businesses, operations, and
financial positions and shall not use such information for any purpose except in
furtherance of the transactions contemplated by this Agreement. If this
Agreement is terminated prior to the Effective Time, each party shall promptly
return or certify the destruction of all documents and copies thereof, and all
work papers containing confidential information received from the other party.

 

12.2.Public Announcements.

 

CFB and the Company shall cooperate with each other in the development and
distribution of all news releases and other public disclosures with respect to
this Agreement, and except as may be otherwise required by law or the applicable
listing and corporate governance rules and regulations of NASDAQ, neither CFB
nor the Company shall issue any news release, or other public announcement or
communication with respect to this Agreement unless such news release, public
announcement or communication has been approved by the other party (which
approval shall not be unreasonably withheld, conditioned or delayed).

 

12.3.Survival.

 

All representations, warranties and covenants in this Agreement or in any
instrument delivered pursuant hereto or thereto shall expire on and be
terminated and extinguished at the Effective Time, except for those covenants
and agreements contained herein which by their terms apply in whole or in part
after the Effective Time, including but not limited to Sections 7.8, 7.9, 7.12
and 11.2.

 

12.4.Notices.

 

All notices or other communications hereunder shall be in writing and shall be
deemed given if delivered by receipted hand delivery, mailed by prepaid United
States registered or certified mail, return receipt requested, sent by a
nationally recognized overnight courier or given by email, addressed as follows:

 

 70 

 

 

If to the Company, to: William C. Marsh   Chairman, President and Chief
Executive Officer   Emclaire Financial Corp   612 Main Street   Emlenton,
Pennsylvania 16373   Fax: (724) 867-1007     With required copies (which shall
not constitute notice) to: Raymond A. Tiernan, Esquire   Hugh T. Wilkinson,
Esquire   Silver, Freedman, Taff & Tiernan LLP   3299 K Street, NW, Suite 100  
Washington, DC  20007   Fax: (202) 337-5502     If to CFB, to: Henry H. Deible  
President and Chief Executive Officer   Community First Bancorp, Inc.   444 Main
Street   Reynoldsville, Pennsylvania 15851   Fax:  (814) 653-2106     With
required copies (which shall not constitute notice) to: Nicholas Bybel, Jr.,
Esquire   Erik Gerhard, Esquire   Bybel Rutledge LLP   1017 Mumma Road, Suite
302   Lemoyne, Pennsylvania 17043   Fax: (717) 731-8205

 

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given: (a) as of the
date delivered by hand; (b) three (3) Business Days after being delivered to the
U.S. mail, postage prepaid; or (c) one (1) Business Day after being delivered to
the overnight courier if next Business Day delivery is requested by the sender.

 

12.5.Parties in Interest.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other party. Except for the provisions of Article III and
Section 7.9, following the Effective Time, nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

12.6.Complete Agreement.

 

This Agreement, including the Exhibits and Disclosure Schedules hereto and the
documents and other writings referred to herein or therein or delivered pursuant
hereto contains the entire agreement and understanding of the parties with
respect to its subject matter. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties other than those
expressly set forth herein or therein. This Agreement supersedes all prior
agreements and understandings between the parties, both written and oral, with
respect to its subject matter.

 

 71 

 

 

12.7.Counterparts.

 

This Agreement may be executed in one or more counterparts all of which shall be
considered one and the same agreement and each of which shall be deemed an
original. A facsimile copy or electronic transmission of a signature page shall
be deemed to be an original signature page.

 

12.8.Severability.

 

In the event that any one or more provisions of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, by any court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provisions of this Agreement and the parties shall use
their reasonable efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes and intents of this
Agreement.

 

12.9.Governing Law.

 

This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without giving effect to its principles of conflicts of laws.

 

12.10.Interpretation.

 

When a reference is made in this Agreement to Sections or Exhibits, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated. The recitals hereto constitute an integral part of this Agreement.
References to Sections include subsections, which are part of the related
Section (e.g., a section numbered “Section 5.5.1” would be part of “Section 5.5”
and references to “Section 5.5” would also refer to material contained in the
subsection described as “Section 5.5.1”). The table of contents, index and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The phrases
“the date of this Agreement”, “the date hereof” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to the date set
forth in the Recitals to this Agreement. The parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. All documents and information set forth in the
Company’s Securities Documents shall be deemed to have been “made available” or
“provided” to CFB.

 



 72 

 



 

12.11.Specific Performance; Jurisdiction.

 

12.11.1.       The parties hereto agree that irreparable damage would occur in
the event that the provisions contained in this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions hereof in the United States
District Court for the Western District of Pennsylvania or in any state court
located in the Commonwealth of Pennsylvania, this being in addition to any other
remedy to which they are entitled at law or in equity. The parties hereby waive
any defense that a remedy at law would be adequate and any requirement under any
applicable law to post a bond or other security as a prerequisite to obtaining
specific performance relief. In addition, each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of the United States
District Court for the Western District of Pennsylvania or of any state court
located in the Commonwealth of Pennsylvania in the event any dispute arises out
of this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (c) agrees that it will not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the United States District Court for the
Western District of Pennsylvania or any state court located in the Commonwealth
of Pennsylvania.

 

12.11.2.       Each party hereto acknowledges and agrees that any controversy
that may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, it irrevocably and unconditionally waives any
right it may have to a trial jury in respect of any claim directly or indirectly
arising out of or relating to this agreement or the transactions contemplated
hereby. Each party hereto certifies and acknowledges that: (i) no
representative, agent, or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of any proceeding,
seek to enforce either of such waivers; (ii) it understands and has considered
the implications of such waivers; (iii) it makes such waivers voluntarily; and
(iv) it has been induced to enter into this agreement by, among other things,
the mutual waivers and certifications in this Section 12.11.2.

 

[Signature page follows]

 

 73 

 

 

IN WITNESS WHEREOF, the Company and CFB have caused this Agreement to be
executed by their duly authorized officers as of the date first set forth above.

 

  EMCLAIRE FINANCIAL CORP         By: /s/ William C. Marsh   Name: William C.
Marsh   Title: Chairman, President and Chief Executive Officer         COMMUNITY
FIRST BANCORP, INC.         By: /s/ Henry H. Deible   Name: Henry H. Deible  
Title: President and Chief Executive Officer

 

 74 

 

 

Exhibit A

 

AGREEMENT OF MERGER

 

THIS AGREEMENT OF MERGER (“Merger Agreement”) dated as of _____ __, 2018 is made
by and between The Farmers National Bank of Emlenton, a national bank (“Farmers
National”), and Community First Bank, a Pennsylvania chartered commercial bank
(“Community First Bank”).

 

RECITALS:

 

WHEREAS, Farmers National is a wholly owned subsidiary of Emclaire Financial
Corp, a Pennsylvania corporation (the “Company”);

 

WHEREAS, Community First Bank is a subsidiary of Community First Bancorp, Inc.,
a Pennsylvania corporation (“CFB”);

 

WHEREAS, the Company and CFB previously have entered into an Agreement and Plan
of Merger, dated as of May 24, 2018 (the “Plan”), providing for the merger of
CFB with and into the Company (the “Parent Merger”), and

 

WHEREAS, Farmers National and Community First Bank (collectively, the “Merging
Institutions”) desire to merge (the “Bank Merger”) on the terms set forth herein
immediately subsequent to the effective time of the Parent Merger.

 

NOW, THEREFORE, in consideration of the mutual promises and mutual agreements
contained herein, the parties hereto agree as follows:

 

1.     Merger. Subject to the terms and conditions of this Merger Agreement, at
the Effective Time (as defined below), Community First Bank shall merge with and
into Farmers National pursuant to the provisions of the National Bank Act, 12
U.S.C. Section 215a, and the regulations of the Office of the Comptroller of the
Currency (the “OCC”) thereunder, Section 18(c) of the Federal Deposit Insurance
Act, 12 U.S.C. Section 1828(c), and Section 1602 of the Banking Code of 1965, as
amended, of the Commonwealth of Pennsylvania (the “Banking Code”), and the
regulations of the Pennsylvania Department of Banking and Securities (the
“Pennsylvania Department”). Upon consummation of the Bank Merger, the separate
corporate existence of Community First Bank shall cease and Farmers National
shall survive and continue to exist as a national banking association
incorporated under the laws of the United States (Farmers National, as the
surviving institution in the Bank Merger, is sometimes referred to herein as the
“Surviving Bank”).

 

2.     Effective Time. The Bank Merger shall become effective on _________ __,
2018 at ___:___ _.m., subject to (i) the satisfaction or, to the extent
permitted by applicable law, the waiver of the closing conditions set forth in
Article IX of the Plan and in Section 10 of this Merger Agreement, and (ii)
receipt of all necessary approvals or non-objections from the OCC and all other
necessary regulatory approvals or non-objections from any bank regulatory
authority. The time that the Bank Merger shall become effective is hereinafter
referred to as the “Effective Time.”

 

3.     Articles of Association and Bylaws. The Articles of Association and
Bylaws of Farmers National shall be the Articles of Association and Bylaws of
the Surviving Bank, until altered, amended or repealed in accordance with their
terms and applicable law.

 

 A-1 

 

 

4.     Name; Offices. The name of the Surviving Bank shall be “The Farmers
National Bank of Emlenton.” The main office of the Surviving Bank shall be the
main office of Farmers National immediately prior to the Effective Time. All
offices of Community First Bank and Farmers National which are in lawful
operation as of the Effective Time shall be the offices of the Surviving Bank
upon consummation of the Bank Merger, subject to the opening or closing of any
offices of Farmers National or Community First Bank which may be authorized by
the OCC or by the Banking Department and Federal Deposit Insurance Corporation
after the date hereof.

 

5.     Directors and Executive Officers. Upon consummation of the Bank Merger,
the persons serving as directors of Farmers National immediately prior to the
Effective Time together with the CFB Appointees selected pursuant to section
7.12 of the Plan shall be the directors of the Surviving Bank. Each of the CFB
Appointees will be re-nominated for additional terms, subject to the fiduciary
duties of the board of directors of Farmers National and any applicable
regulatory requirements set forth in Farmers National’s Articles of Association,
Bylaws or nominating and corporate governance guidelines and any applicable law,
rule or regulation, such that they will continue to serve as directors of the
Surviving Bank for so long as they are directors of the Company. Harry H.
Deible, II shall be appointed to Farmers National’s Loan Committee and Strategic
Planning Committee or equivalent committees. The executive officers of Farmers
National immediately prior to the Effective Time shall continue as of the
executive officers of the Surviving Bank upon consummating of the Bank Merger
for such terms as have been specified in accordance with the Articles of
Association and Bylaws of the Surviving Bank.

 

6.     Effect on Shares of Stock.

 

(a)          The authorized capital stock at Farmers National currently is, and
upon the Effective Time the authorized capital stock of the Surviving Bank will
be, 3,000,000 shares of common stock, par value $5.00 per share, of which
300,000 shares are issued and outstanding as of the date hereof. Each share of
Farmers National common stock issued and outstanding immediately prior to the
Effective Time shall be unchanged and shall remain issued and outstanding.

 

(b)          At the Effective Time, each share of Community First Bank common
stock, par value $100.00 per share (the “Community First Common Stock”), issued
and outstanding immediately prior thereto shall, by virtue of the Bank Merger
and without any action on the part of Farmers National, Community First Bank or
the holder thereof, be cancelled. No shares of capital stock of Farmers National
or any other consideration shall be issuable or exchangeable with respect to
shares of Community First Common Stock.

 

(c)          At the Effective Time, each share of Series A Non-Cumulative
Perpetual Preferred Stock of Community First Bank, of which 286,888 shares are
issued and outstanding as of the date hereof (the “Community First Series A
Preferred Stock”), except for Dissenting Shares (as hereinafter defined), shall,
by virtue of the Bank Merger and without any action on the part of Farmers
National, Community First Bank or the holder thereof, be converted into the
right to receive one share of Series C Non-Cumulative Preferred Stock of
Emclaire Financial Corp (the “Company Series C Preferred Stock”).

 

(d)          At the Effective Time, each share of Series B Non-Cumulative
Perpetual Preferred Stock of Community First Bank, of which 133,705 shares are
issued and outstanding as of the date hereof (the “Community First Series B
Preferred Stock”), except for Dissenting Shares (the Community First Series A
Preferred Stock and Community First Series B Preferred Stock are referred to
collectively as the “Community First Preferred Stock”), shall, by virtue of the
Bank Merger and without any action on the part of Farmers National, Community
First Bank or the holder thereof, be converted into the right to receive one
share of Series D Non-Cumulative Preferred Stock of Emclaire Financial Corp (the
“Company Series D Preferred Stock”) (the Company Series C Preferred Stock and
Company Series D Preferred Stock are referred to collectively as the “Company
Preferred Stock”).

 

 A-2 

 

 

(e)          After the Effective Time, shares of Community First Preferred Stock
shall be no longer outstanding and shall automatically be cancelled and shall
cease to exist and, other than Dissenting Shares, shall thereafter by operation
of, and in accordance with, this Section 6 represent only the right to receive
shares of Company Preferred Stock, and, subject to the terms of the Plan, any
dividends or distributions with respect thereto or any dividends or
distributions with a record date prior to the Effective Time that were declared
or made by Community First Bank on such shares of Community First Preferred
Stock on or prior to the Effective Time and which remain unpaid at the Effective
Time. Dissenting Shares shall have such rights as provided therefor under
applicable law.

 

7.     Procedures for Exchange of Community First Preferred Stock.

 

(a) Deposit of Preferred Consideration. At or prior to the Effective Time, the
Company and Farmers National shall deposit, or shall cause to be deposited, with
American Stock Transfer & Trust Company, LLC, or such other bank or trust
company or other agent designated by Farmers National and reasonably acceptable
to Community First Bank (the “Exchange Agent”) certificates representing the
aggregate number of shares of Company Series C Preferred Stock and Company
Series D Preferred Stock to be issued in exchange for the Community First
Preferred Stock pursuant to Sections 6(c) and 6(d) of this Merger Agreement
(collectively, the “Preferred Consideration”), and Farmers National shall
instruct the Exchange Agent to timely pay the aggregate Preferred Consideration
in accordance with this Merger Agreement.

 

(b) Exchange of Preferred Certificates. Farmers National and the Company shall
cause the Exchange Agent, as soon as practicable but in no event more than five
(5) Business Days after the Effective Time, to mail to each holder of a
certificate or certificates that previously represented shares of Community
First Preferred Stock (the “Preferred Certificates”) a letter of transmittal for
return to the Exchange Agent and instructions for use in effecting the surrender
of the Preferred Certificates for the Preferred Consideration into which the
Community First Preferred Stock represented by such Preferred Certificates shall
have been converted as a result of the Bank Merger. The letter of transmittal
shall be subject to the approval of Community First Bank (which shall not be
unreasonably withheld, conditioned or delayed) and specify that delivery shall
be effected, and risk of loss and title to the Preferred Certificates shall
pass, only upon delivery of the Preferred Certificates to the Exchange Agent.
Upon proper surrender of a Preferred Certificate for exchange and cancellation
to the Exchange Agent, together with a properly completed letter of transmittal,
duly executed, the holder of such Preferred Certificate shall be entitled to
receive in exchange therefor, the Preferred Consideration into which such holder
of Community First Preferred Stock shall have become entitled pursuant to the
provisions of Section 6 of this Merger Agreement, and the Preferred Certificate
so surrendered shall forthwith be canceled.

 

(c) Rights of Preferred Certificate Holders after the Effective Time. The holder
of a Preferred Certificate that prior to the Bank Merger represented issued and
outstanding Community First Preferred Stock shall have no rights, after the
Effective Time, with respect to such Community First Preferred Stock except to
surrender the Preferred Certificate in exchange for the Preferred Consideration
as provided in this Merger Agreement or to exercise his or her rights as a
Dissenting Shareholder to the extent such rights are perfected. No dividends or
other distributions with respect to Community First Preferred Stock shall be
paid to the holder of any unsurrendered Preferred Certificate with respect to
the shares of Community Preferred Stock represented thereby, in each case until
the surrender of such Preferred Certificate in accordance with this Section 7.
Subject to the effect of applicable abandoned property, escheat or similar laws,
following surrender of any such Preferred Certificate in accordance with this
Section 7, the record holder thereof shall be entitled to receive, without
interest, (a) the amount of dividends or other distributions with a record date
after the Effective Time theretofore payable with respect to the whole shares of
Company Preferred Stock represented by such Preferred Certificate and not paid
and/or (b) at the appropriate payment date, the amount of dividends or other
distributions payable with respect to shares of Company Preferred Stock
represented by such Preferred Certificate with a record date after the Effective
Time (but before such surrender date) and with a payment date subsequent to the
issuance of the Company Preferred Stock issuable with respect to such Preferred
Certificate.

 

 A-3 

 

 

(d) Surrender by Persons Other than Record Holders. In the event of a transfer
of ownership of a Preferred Certificate representing Community First Preferred
Stock that is not registered in the stock transfer records of Community First
Bank, the proper amount of shares of Company Preferred Stock shall be paid or
issued in exchange therefor to a person other than the person in whose name the
Preferred Certificate so surrendered is registered if the Preferred Certificate
formerly representing such Community First Preferred Stock shall be properly
endorsed or otherwise be in proper form for transfer and the person requesting
such payment or issuance shall pay any transfer or other similar taxes required
by reason of the payment or issuance to a person other than the registered
holder of the Preferred Certificate or establish to the satisfaction of the
Company that the tax has been paid or is not applicable.

 

(e) Closing of Transfer Books. From and after the Effective Time, there shall be
no transfers on the stock transfer books of Community First Bank of the shares
of Community First Preferred Stock that were issued and outstanding immediately
prior to the Effective Time other than to settle transfers of Community First
Preferred Stock that occurred prior to the Effective Time. If, after the
Effective Time, Preferred Certificates representing such shares are presented
for transfer to the Exchange Agent, they shall be canceled and exchanged for the
Preferred Consideration to be issued or paid in consideration therefor in
accordance with the procedures set forth in this Section 7.

 

(f) Return of Preferred Consideration. Any portion of the Preferred
Consideration deposited with the Exchange Agent pursuant to Section 6(a) of this
Merger Agreement that remains unclaimed by the holders of Community First
Preferred Stock as of the nine month anniversary of the Effective Time may, to
the extent permitted by applicable law, be returned to the Company. In such
event, any former holders of Community First Preferred Stock who have not
theretofore complied with this Section 7 shall thereafter look only to the
Company with respect to the Preferred Consideration and any unpaid dividends and
distributions on Company Preferred Stock deliverable in respect of each share of
Community First Preferred Stock such shareholder holds as determined pursuant to
this Merger Agreement, in each case, without any interest thereon.
Notwithstanding the foregoing, none of Farmers National, Community First Bank,
the Exchange Agent or any other person shall be liable to any former holder of
shares of Community First Bank Preferred Stock for any amount delivered in good
faith to a public official pursuant to applicable abandoned property, escheat or
similar laws.

 

(g) Lost, Stolen or Destroyed Preferred Certificates. In the event any Preferred
Certificate shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such Preferred Certificate to be
lost, stolen or destroyed and, if reasonably required by Farmers National and
the Company or the Exchange Agent, the posting by such person of a bond in such
amount as Farmers National and the Company may determine is reasonably necessary
as indemnity against any claim that may be made against it with respect to such
Preferred Certificate, the Exchange Agent will issue in exchange for such lost,
stolen or destroyed Preferred Certificate the Preferred Consideration for each
share of Community First Preferred Stock represented by such Preferred
Certificate deliverable in respect thereof pursuant to this Merger Agreement.

 

(h) Withholding Rights. Farmers National and the Company or the Exchange Agent
will be entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Merger Agreement or the transactions contemplated hereby to any
holder of Community First Preferred Stock such amounts as Farmers National, the
Company or the Exchange Agent are required to deduct and withhold with respect
to the making of such payment under the Code, or any applicable provision of
U.S. federal, state, local or non-U.S. tax law. To the extent that such amounts
are properly withheld by Farmers National, the Company or the Exchange Agent,
such withheld amounts will be treated for all purposes of this Merger Agreement
as having been paid to the holder of the Community First Preferred Stock in
respect of whom such deduction and withholding were made by Farmers National,
the Company or the Exchange Agent.

 

 A-4 

 

 

8.     Dissenters’ Rights.

 

(a) Each outstanding share of Community First Preferred Stock, the holder of
which has provided notice of his or her intent to dissent under and in
accordance with applicable law and has not effectively withdrawn or lost such
right (the “Dissenting Shares”), shall not be converted into or represent a
right to receive the Preferred Consideration hereunder, and the holder thereof
shall be entitled only to such rights as are granted by applicable law. 
Community First Bank shall give Farmers National and the Company prompt notice
upon receipt by Community First Bank of any such demands for payment of the fair
value of such shares of Community First Preferred Stock and of withdrawals of
such notice and any other related communications served pursuant to the
applicable provisions of applicable law (any shareholder duly making such demand
being hereinafter called a “Dissenting Shareholder”), and Farmers National shall
have the right to participate in all discussions, negotiations and proceedings
with respect to any such demands. Community First Bank shall not, except with
the prior written consent of Farmers National, voluntarily make any payment with
respect to, or settle or offer to settle, any such demand for payment, or waive
any failure to timely deliver a written demand for appraisal or the taking of
any other action by such Dissenting Shareholder as may be necessary to perfect
appraisal rights under applicable law.  Any payments made in respect of
Dissenting Shares shall be made by Farmers National or the Company.

 

(b) If any holder of Dissenting Shares shall fail to perfect or shall have
effectively withdrawn or lost the right to dissent, each share of Community
First Preferred Stock of such holder shall be entitled to receive the Preferred
Consideration.

 

9.     Representations and Warranties. Each of Community First Bank and Farmers
National represents and warrants that this Merger Agreement has been duly
authorized, executed and delivered by such party and constitutes a legal, valid
and binding obligation of such party, enforceable against it in accordance with
the terms hereof.

 

10.  Conditions Precedent. The obligations of the parties under this Merger
Agreement to consummate the Bank Merger shall be subject to: (i) the approval of
this Merger Agreement by the requisite vote of the holders of the outstanding
shares of capital stock of Community First Bank in accordance with applicable
provisions of the National Bank Act and the Banking Code at a meeting of
shareholders duly called and held (or by consent or consents in lieu thereof);
(ii) the approval of this Merger Agreement by the Company as the sole
shareholder of Farmers National; (iii) receipt of approval of the Bank Merger
from all governmental and banking authorities whose approval is required,
including, but not limited to, the consents, approvals and authorizations of the
OCC; (iv) the absence of any temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Bank Merger; (iv) the holders of no more than 10% of the outstanding
shares of Community First Preferred Stock having become Dissenting Shareholders
and (v) consummation of the Parent Merger in accordance with the terms and
conditions of the Plan.

 

11.  Effects of the Merger. Upon consummation of the Bank Merger, and in
addition to the effects under applicable law, all assets, rights interests,
privileges, powers, franchises and property (real, personal and mixed) of
Community First Bank and Farmers National shall be automatically transferred to
and vested in the Surviving Bank by virtue of such Bank Merger without any deed
or other document of transfer. The Surviving Bank, without any order or action
on the part of any court or otherwise and without any documents of assumption or
assignment, shall hold and enjoy all of the assets, rights, privileges, powers,
properties, franchises and interests, including, without limitation,
appointments, powers, designations, nominations and all other rights, interests
and powers as agent or fiduciary, in the same manner and to the extent as such
rights, interests and powers were held or enjoyed by Community First Bank and
Farmers National, respectively. The Surviving Bank shall be responsible for all
of the liabilities, restrictions and duties of every kind and description of
both Community First Bank and Farmers National immediately prior to the Bank
Merger, including, without limitation, liabilities for all deposits, debts,
obligations and contracts of Community First Bank and Farmers National,
respectively, matured or unmatured, whether accrued, absolute, contingent or
otherwise and whether or not reflected or reserved against on balance sheets,
books of accounts or records of either Community First Bank or Farmers National.
Deposit accounts shall be deemed issued in the name of the Surviving Bank in
accordance with applicable FDIC regulations. All rights of creditors and other
obligees and all liens on property of either Community First Bank or Farmers
National shall be preserved, shall be assumed by the Surviving Bank and shall
not be released or impaired.

 

 A-5 

 

 

12.    Additional Actions. If, at any time after the Effective Time, the
Surviving Bank shall consider that any further assignments or assurances in law
or any other acts are necessary or desirable to (i) vest, perfect or confirm, of
record or otherwise, in the Surviving Bank its rights, title or interest in, to
or under any of the rights, properties or assets of Community First Bank
acquired or to be acquired by the Surviving Bank as a result of, or in
connection with, the Bank Merger, or (ii) otherwise carry out the purposes of
this Merger Agreement, Community First Bank and its proper officers and
directors shall be deemed to have granted to the Surviving Bank an irrevocable
power of attorney to execute and deliver all such proper deeds, assignments and
assurances in law and to do all acts necessary or proper to vest, perfect or
confirm title to and possession of such rights, properties or assets in the
Surviving Bank and otherwise to carry out the purposes of this Merger Agreement;
and the proper officers and directors of the Surviving Bank are fully authorized
in the name of Community First Bank or otherwise to take any and all such
action.

 

13.    Counterparts. This Merger Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one agreement.

 

14.   Governing Law. This Merger Agreement shall be governed in all respects,
including, but not limited to, validity, interpretation, effect and performance,
by the laws of the Commonwealth of Pennsylvania, except as otherwise provided by
the laws of the United States.

 

15.    Amendment. This Merger Agreement may be amended, modified or supplemented
only by written agreement of Farmers National and Community First Bank at any
time prior to the Effective Time, provided that any amendment made after holders
of Community First Preferred Stock have approved this Merger Agreement shall not
modify either the amount or form of the Preferred Consideration to be provided
hereby to holders of Community First Preferred Stock upon the consummation of
the Bank Merger or otherwise materially adversely affect the holders of
Community First Preferred Stock without the approval of the holders of Community
First Preferred Stock.

 

16.     Waiver. Subject to applicable law, any of the terms or conditions of
this Merger Agreement may be waived at any time by whichever of the parties
hereto is, or the shareholders of which are, entitled to the benefit thereof by
action taken by the Board of Directors of such party, provided that any waiver
granted or executed after holders of Community First Preferred Stock have
approved this Merger Agreement shall not modify either the amount or form of the
Preferred Consideration to be provided hereby to holders of Community First
Preferred Stock upon the consummation of the Bank Merger or otherwise materially
adversely affect the holders of Community First Preferred Stock without the
approval of the holders of Community First Preferred Stock.

 

17.    Successors and Assigns. This Merger Agreement may not be assigned by any
party hereto without the prior written consent of the other party. Subject to
the foregoing, this Merger Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

 A-6 

 

 

18.   Termination. This Merger Agreement shall terminate upon the termination of
the Plan in accordance with its terms. This Merger Agreement also may be
terminated at any time prior to the Effective Time by mutual consent of Farmers
National and Community First Bank in a written instrument, if and to the extent
authorized by the respective Boards of Directors of Farmers National and
Community First Bank. In the event of the termination of this Merger Agreement
as provided in this Section 18, this Merger Agreement shall forthwith become
null and void and of no further force or effect.

 

19.   Other Terms. All terms used in this Merger Agreement shall, unless defined
herein, have the meanings set forth in the Plan. The Plan is incorporated herein
by this reference and made a part hereof to the extent necessary or appropriate
to effect and consummate the terms of this Merger Agreement and the Bank Merger.

 

[Signature page follows]

 

 A-7 

 

 

IN WITNESS WHEREOF, each of Farmers National and Community First Bank has caused
this Agreement of Merger to be executed on its behalf by its duly authorized
officers as of the date first above written.

 

      THE FARMERS NATIONAL BANK OF EMLENTON         Attest:                    
      By:   Name: Matthew J. Lucco     Name: William C. Marsh Title: Secretary  
  Title: Chairman, President and Chief Executive Officer                  
COMMUNITY FIRST BANK Attest:                           By:   Name: Eugene E.
Deible, III     Name: Henry H. Deible Title: Secretary     Title: President and
Chief Executive Officer

 

 A-8 

 

 

Exhibit B

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT (the “Agreement”), dated as of May __, 2018, by and
between ________________, a shareholder (“Shareholder”) of Community First
Bancorp, Inc., a Pennsylvania corporation (the “CFB”), and Emclaire Financial
Corp, a Pennsylvania corporation (the “Company”). All terms used herein and not
defined herein shall have the meanings assigned thereto in the Merger Agreement
(as defined below).

 

WHEREAS, the Company and CFB are simultaneously entering into an Agreement and
Plan of Merger, dated as of the date hereof (as may be amended from time to time
pursuant to its terms, the “Merger Agreement”), pursuant to which CFB will merge
with and into the Company (the “Merger”); and

 

WHEREAS, immediately after the Merger, Community First Bank, a Pennsylvania
commercial bank and subsidiary of CFB, will merge with and into The Farmers
National Bank of Emlenton, a wholly owned subsidiary of the Company (“Farmers
National”) (the “Bank Merger”), pursuant to the terms of an Agreement of Merger
(the “Bank Merger Agreement”) to be entered into between Farmers National and
Community First Bank;

 

WHEREAS, Annex I hereto sets forth all shares of common stock, par value $0.50
per share, of CFB (“Company Common Stock”) and all shares of Series A and Series
B Non-Cumulative Perpetual Preferred Stock of Community First Bank (the
“Community First Bank Preferred Stock”) over which the Shareholder has
beneficial ownership (as determined in accordance with Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (collectively,
the shares of Company Common Stock and Community First Bank Preferred Stock,
together with all shares of Company Common Stock and Community First Bank
Preferred Stock subsequently acquired by Shareholder during the term of this
Agreement being referred to as the “Shares”); and

 

WHEREAS, in order to induce the Company to enter into the Merger Agreement,
Shareholder, solely in such Shareholder’s capacity as a shareholder of CFB and
Community First Bank and not in any other capacity, has agreed to enter into and
perform this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Agreement to Vote Shares. Shareholder agrees that at any meeting of the
shareholders of CFB, or in connection with any written consent of the
shareholders of CFB at which a proposal of the type set forth in clause (ii)
below is presented for consideration by the shareholders of CFB, or at any
meeting of the shareholders of Community First Bank, or in connection with any
written consent of the shareholders of Community First Bank at which a proposal
of the type set forth in clause (iii) below is presented for consideration by
the shareholders of Community First Bank, Shareholder shall:

 

(i)  appear at each such meeting in person or by proxy or otherwise cause the
Shares to be counted as present thereat for purposes of calculating a quorum;

 

(ii)  vote (or cause to be voted), in person or by proxy, all the Shares, (x) in
favor of adoption and approval of the Merger Agreement and in favor of any
resolution to take any action which is reasonably necessary to consummate the
Merger; (y) against any action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
CFB, contained in the Merger Agreement or of Shareholder contained in this
Agreement; and (z) against any action, agreement or transaction that is
intended, or would reasonably be expected, to materially impede, interfere or be
inconsistent with, delay, postpone, discourage or materially and adversely
affect consummation of the Merger or this Agreement. Except as set forth in this
clause (ii), Shareholder shall not be restricted from voting in favor of,
against or abstaining with respect to any other matter presented to the
shareholders of CFB; and

 

 B-1 

 

 

(iii)  vote (or cause to be voted), in person or by proxy, all the Shares, (x)
in favor of adoption and approval of the Bank Merger Agreement and in favor of
any resolution to take any action which is reasonably necessary to consummate
the Bank Merger; (y) against any action or agreement that would result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of Community First Bank, contained in the Bank Merger Agreement or of
Shareholder contained in this Agreement; and (z) against any action, agreement
or transaction that is intended, or would reasonably be expected, to materially
impede, interfere or be inconsistent with, delay, postpone, discourage or
materially and adversely affect consummation of the Bank Merger or this
Agreement. Except as set forth in this clause (ii), Shareholder shall not be
restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the shareholders of Community First Bank.

 

2. No Transfers. After the date hereof and prior to the meetings of CFB’s
shareholders held to consider and vote upon approval of the Merger Agreement and
Community First Bank’s shareholders to consider and vote upon approval of the
Bank Merger Agreement, Shareholder agrees not to, directly or indirectly, sell,
transfer, pledge, assign or otherwise dispose of, or enter into any contract,
option, commitment or other arrangement or understanding with respect to the
sale, transfer, pledge, assignment or other disposition of, any of the Shares if
such sale, transfer, pledge, assignment or disposition could occur prior to such
meeting, except the following transfers shall be permitted: (i) transfers by
will or operation of law, in which case this Agreement shall bind the
transferee, subject to applicable law, (ii) transfers pursuant to any pledge
agreement, subject to the pledgee agreeing in writing to be bound by the terms
of this Agreement, (iii) transfers in connection with estate and tax planning
purposes, including transfers to relatives, trusts and charitable organizations,
subject to the transferee agreeing in writing to be bound by the terms of this
Agreement, (iv) transfers to any other shareholder of CFB who has executed a
copy of this Agreement on the date hereof with respect to some or all of the
Shares held by such Shareholder, and (v) such transfers as the Company may
otherwise permit in its sole discretion. Any transfer or other disposition in
violation of the terms of this Section 2 shall be null and void. Shareholder
agrees that CFB and Community First Bank shall not be bound by any attempted
sale of Shares, and CFB’s and Community First Bank’s respective transfer agent
shall be given appropriate stop transfer instructions and shall not register any
such attempted sale, unless the sale has been effected in compliance with the
terms of this Agreement.

 

3. Non-Solicitation; Nondisparagement.

 

A. Shareholder hereby covenants and agrees that, for a period commencing on the
Closing Date of the Merger and terminating on the first anniversary of the
Closing Date (the “Restricted Period”), he shall not within the Commonwealth of
Pennsylvania, directly or indirectly, as employee, agent, consultant, director,
equity holder, member, manager, partner or in any other capacity, without the
Company’s prior written consent (other than for the benefit of the Company or
its Affiliates), solicit, call upon, communicate with or attempt to communicate
(whether by mail, telephone, electronic mail, personal meeting or any other
means, excluding general solicitations of the public that are not based in whole
or in part on any list of customers of CFB or any of its Affiliates) with any
Person that is or was a customer of CFB during the one-year period preceding the
Closing Date for the purpose of engaging in opportunities related to the
commercial, retail or community banking business or interfere with or damage (or
attempt to interfere with or damage) any relationship between the Surviving
Corporation or its Affiliates and any such customers.

 

 B-2 

 

 

B. Shareholder covenants and agrees that during the Restricted Period, he shall
not directly or indirectly, as employee, agent, consultant, director, equity
holder, member, manager, partner or in any other capacity, without the prior
written consent of the Company, solicit or induce, or cause others to solicit or
induce, for employment or engagement, any employee of the Surviving Corporation
or its Affiliates (excluding general solicitations of the public that are not
based on any list of, or directed at, employees of the Surviving Corporation or
its Affiliates).

 

C. During the Restricted Period, Shareholder covenants and agrees not to make,
publish or communicate at any time to any person or entity, including, but not
limited to, customers, clients and investors of the Surviving Corporation or any
of its Affiliates, any Disparaging (defined below) remarks, comments or
statements concerning the Surviving Corporation or any of its Affiliates, or any
of their respective present and former members, partners, directors, officers,
employees or agents. For the purposes of this provision, “Disparaging” remarks,
comments or statements are those that impugn the character, honesty, integrity,
morality, business acumen or abilities of the individual or entity being
disparaged. Notwithstanding the foregoing, this paragraph does not apply to (i)
any truthful testimony, pleading, or sworn statements in any legal proceeding;
or (ii) attorney-client communications.

 

D. Nothing contained in this Agreement limits the Shareholder’s ability to file
a charge or complaint with the Equal Employment Opportunity Commission, the
Federal Deposit Insurance Corporation, the Office of the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System or any other
federal, state or local governmental agency or commission that has jurisdiction
over the Company, CFB or any of their respective subsidiaries (the “Government
Agencies”). The Shareholder further understands that this Agreement does not
limit his ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, CFB or any of their respective subsidiaries. This
Agreement does not limit the Shareholder’s right to receive an award for
information provided to any Government Agency.

 

E. The Shareholder acknowledges and agrees that the business conducted by the
Company, CFB and their respective Subsidiaries is highly competitive and that
the covenants made by the Shareholder in this Section 3 are made as a necessary
inducement for the Company to enter into the Merger Agreement and to consummate
the transactions contemplated thereby. It is the desire and intent of the
parties to this Agreement that the provisions of this Section 3 shall be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which enforcement is sought. It is expressly understood and
agreed that although the Shareholder and the Company each consider the
restrictions contained in this Section 3 to be reasonable, if a final
determination is made by a court of competent jurisdiction or an arbitrator that
the time or territory or any other restriction contained in this Section 3 is
unenforceable against any party, the provisions of this Section 3 shall be
deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable.

 

F. Nothing contained in this Agreement limits the Shareholder’s ability to file
any action or cause of action with any court of competent jurisdiction.

 

4. Representations and Warranties of Shareholder. Shareholder represents and
warrants to and agrees with the Company as follows:

 

A. Capacity. Shareholder has all requisite capacity and authority to enter into
and perform his, her or its obligations under this Agreement.

 

B. Binding Agreement. This Agreement constitutes the valid and legally binding
obligation of Shareholder, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

 B-3 

 

 

C. Non-Contravention. The execution and delivery of this Agreement by
Shareholder does not, and the performance by Shareholder of his or her
obligations hereunder and the consummation by Shareholder of the transactions
contemplated hereby will not, violate or conflict with, or constitute a default
under, any agreement, instrument, contract or other obligation or any order,
arbitration award, judgment or decree to which Shareholder is a party or by
which Shareholder is bound, or any statute, rule or regulation to which
Shareholder is subject or, in the event that Shareholder is a corporation,
partnership, trust or other entity, any charter, bylaw or other organizational
document of Shareholder.

 

D. Ownership of Shares. Shareholder (or an affiliate of Shareholder) is the
beneficial owner (as determined in accordance with Rule 13d-3 under the Exchange
Act) of the Shares as of the date hereof, and, except as set forth on Annex I
hereto and arising hereunder, the Shares are so owned free and clear of any
liens, security interests, charges or other encumbrances.

 

5. Specific Performance and Remedies. Shareholder acknowledges that it will be
impossible to measure in money the damage to the Company if Shareholder fails to
comply with the obligations imposed by this Agreement and that, in the event of
any such failure, the Company will not have an adequate remedy at law or in
equity. Accordingly, Shareholder agrees that injunctive relief or other
equitable remedy, in addition to remedies at law or in damages, is the
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the Company has an adequate remedy at law. Shareholder
agrees that Shareholder will not seek, and agrees to waive any requirement for,
the securing or posting of a bond in connection with the Company’s seeking or
obtaining such equitable relief. In addition, after discussing the matter with
Shareholder, the Company shall have the right to inform any third party that the
Company reasonably believes to be, or to be contemplating, participating with
Shareholder or receiving from Shareholder assistance in violation of this
Agreement, of the terms of this Agreement and of the rights of the Company
hereunder, and that participation by any such persons with Shareholder in
activities in violation of Shareholder’s agreement with the Company set forth in
this Agreement may give rise to claims by the Company against such third party.

 

6. Term of Agreement; Termination.

 

A. The term of this Agreement shall commence on the date hereof.

 

B. This Agreement shall terminate at the Effective Time of the Merger or the
earlier of (i) the written consent of the parties hereto and (ii) termination of
the Merger Agreement in accordance with its terms; provided, however, that if
the Closing of the Merger occurs, the provisions of Section 3 of this Agreement
shall survive until the end of the Restricted Period. Upon such termination, no
party shall have any further obligations or liabilities hereunder; provided,
however, such termination shall not relieve any party from liability for any
willful breach of this Agreement prior to such termination.

 

7. Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, among the parties hereto with respect to the subject matter hereof and
contains the entire agreement among the parties with respect to the subject
matter hereof. This Agreement may not be amended, supplemented or modified, and
no provisions hereof may be modified or waived, except by an instrument in
writing signed by each party hereto. No waiver of any provisions hereof by
either party shall be deemed a waiver of any other provisions hereof by any such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party. No party hereto may assign any rights or obligations
hereunder to any other person, except as required by Section 2 or upon the prior
written consent of each other party. Nothing in this Agreement, expressed or
implied, is intended to or shall confer upon any other person or entity, other
than the parties hereto or their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

 B-4 

 

 

8. Notices. Notices may be provided to the Company and the Shareholder in the
manner specified in the Merger Agreement, with all notices to the Shareholder
being provided to him or her at the address set forth in Annex I hereto.

 

9. Miscellaneous.

 

A. Severability. If any provision of this Agreement or the application of such
provision to any person or circumstances shall be held invalid or unenforceable
by a court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such invalidity or unenforceability, and the
remainder of the provision held invalid or unenforceable and the application of
such provision to persons or circumstances, other than the party as to which it
is held invalid, and the remainder of this Agreement, shall not be affected.

 

B. Capacity. The covenants contained herein shall apply to Shareholder solely in
his or her capacity as a beneficial owner of the Shares, and, notwithstanding
anything to the contrary in this Agreement, no covenant contained herein shall
apply to Shareholder acting in his or her capacity as a director, officer or
employee of CFB or Community First Bank or in any other fiduciary capacity,
including, for the avoidance of doubt and without limitation, any participation
by Shareholder acting in his capacity as a director of CFB or Community First
Bank when considering any Superior Proposal and making any determinations or
recommendations with respect to Section 8.1 of the Merger Agreement. Nothing
contained in this Agreement shall be deemed to apply to, or limit in any manner,
the obligations of the Shareholder to comply with his or her fiduciary duties as
a director of CFB or Community First Bank.

 

C. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile or
electronic means (including by “pdf”) shall be deemed effective for all
purposes.

 

D. Headings. All Section headings herein are for convenience of reference only
and are not part of this Agreement, and no construction or reference shall be
derived therefrom.

 

E. Choice of Law. This Agreement shall be deemed a contract made under, and for
all purposes shall be construed in accordance with, the laws of the Commonwealth
of Pennsylvania, without reference to its conflicts of law principles.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  EMCLAIRE FINANCIAL CORP           By:     Name: William C. Marsh   Title:
President and Chief Executive Officer           SHAREHOLDER                  
Print Name:  

 

 B-5 

 

 

ANNEX I

SHAREHOLDER AGREEMENT

 

Name and Address of
Shareholder   Shares of Community First
Bancorp, Inc. Common
Stock Beneficially Owned   Shares of Community First
Bank Series A Preferred
Stock Beneficially Owned   Shares of Community First
Bank Series B Preferred
Stock Beneficially Owned                                                      
                                                            

 

 B-6 

